         Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 1 of 158



                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

CITY OF SAN JOSE, CALIFORNIA; CITY OF
ORMOND BEACH, FLORIDA; TOWN OF             Civil Action No. 1:19-cv-09359
CLINTON, MASSACHUSETTS; TOWN OF
EASTON, MASSACHUSETTS; CITY OF
WIGGINS, MISSISSIPPI; CHARITON
COUNTY, MISSOURI; PEMISCOT COUNTY,
MISSOURI; CITY OF ALAMOGORDO, NEW
MEXICO; CITY OF ESPANOLA, NEW              COMPLAINT
MEXICO; HIDALGO COUNTY, NEW
MEXICO; CITY OF HOBBS, NEW MEXICO;
BERTIE COUNTY, NORTH CAROLINA; CITY
OF FAIRFIELD, OHIO; BOROUGH OF
EDWARDSVILLE, PENNSYLVANIA; FORTY
FORT TOWNSHIP, PENNSYLVANIA;
CLAIBORNE COUNTY, TENNESSEE, CITY
OF SAN ANTONIO, TEXAS; WISE COUNTY,
VIRGINIA; CITY OF KENOSHA, WISCONSIN;
VILLAGE OF PLEASANT PRAIRIE,
WISCONSIN,

                             Plaintiffs,

    v.

RICHARD S. SACKLER, JONATHAN D.
SACKLER, MORTIMER D.A. SACKLER,
KATHE A. SACKLER, ILENE SACKLER
LEFCOURT, BEVERLY SACKLER,
THERESA SACKLER, DAVID A. SACKLER,
TRUST FOR THE BENEFIT OF MEMBERS OF
THE RAYMOND SACKLER FAMILY,

                        Defendants.
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 2 of 158




                                                TABLE OF CONTENTS
I.     INTRODUCTION .............................................................................................................. 1
II.    PARTIES ............................................................................................................................ 8
III.   JURISDICTION AND VENUE ....................................................................................... 10
IV.    FACTUAL ALLEGATIONS ........................................................................................... 11
       A.       Purdue’s False Marketing Tactics Created an Overwhelming Demand for
       Prescription Opioid and Purdue’s Failure to Report Known Over-Proscribing Doctors
       Supported the Explosive Market Growth of Opioids........................................................ 11
        1.         The Defendants’ Multi-Pronged Scheme to Change Prescriber Habits and Public
                   Perception and Increase Demand for Opioids ..................................................... 11
                               a.     The Sackler Defendants, and Purdue Promoted Multiple
                               Falsehoods About Opioids ...................................................................... 12
        2.         The Sackler Defendants Deliberately Directed Purdue to Disregard Its Duties to
                   Maintain Effective Controls and to Identify, Report, and Take Steps to Halt
                   Suspicious Orders ................................................................................................ 36
                               a.    Purdue Has a Duty to Report Suspicious Orders and Not to Ship
                               Those Orders Unless Due Diligence Disproves Their Suspicions .......... 38
                     b.      Defendants Kept Careful Track of Prescribing Data and Knew
                     About Suspicious Orders and Prescribers ............................................... 42
       B.    The Sackler Defendants Utilized Purdue to Perpetrate their Scheme to Grow the
       Demand for Prescription Opioids ..................................................................................... 45
        1.         The Sackler Defendants’ Misconduct Leading to the 2007 Judgment................ 47
        2.         The Sackler Defendants’ Misconduct from the 2007 Judgment Until Today..... 54
                               a.         2007 ............................................................................................. 56
                               b.         2008 ............................................................................................. 59
                               c.         2009 ............................................................................................. 69
                               d.         2010 ............................................................................................. 75
                               e.         2011 ............................................................................................. 85
                               f.         2012 ............................................................................................. 95
                               g.         2013 ........................................................................................... 102
                               h.         2014 ........................................................................................... 112
                               i.         2015 ........................................................................................... 121
                               j.         2016 ........................................................................................... 124
                               k.         2017 ........................................................................................... 129
                         l.      2018 ........................................................................................... 132
       C.          The Sackler Defendants Created Rhodes to Perpetuate and Further Profit Off of


                                                                    i
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 3 of 158



        the Opioid Market that the Sackler Defendants had Created with Purdue ..................... 133
          1.        Similarities Between Rhodes and Purdue ......................................................... 134
          2.        How The Sackler Defendants Used Purdue and Rhodes Together to Further the
                    Sackler Defendants’ Scheme to Falsely Market Opioids .................................. 134
V.      CAUSES OF ACTION ................................................................................................... 136
FIRST CAUSE OF ACTION .................................................................................................... 136
SECOND CAUSE OF ACTION............................................................................................... 137
THIRD CAUSE OF ACTION .................................................................................................. 149
FOURTH CAUSE OF ACTION............................................................................................... 150
FIFTH CAUSE OF ACTION ................................................................................................... 151
PRAYER FOR RELIEF ............................................................................................................ 153
JURY DEMAND ...................................................................................................................... 153




                                                                 ii
                Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 4 of 158




I.        INTRODUCTION
           1.      This nation is facing an unprecedented opioid addiction epidemic that was initiated

    and perpetuated by the Sackler Defendants for their own financial gain, to the detriment of each

    of the Plaintiffs and their residents. The “Sackler Defendants” include Richard Sackler, Beverly

    Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer

    Sackler, and Theresa Sackler. The Sackler Defendants carried out their enterprise to falsely

    market prescription opioids as safe and non-addictive through their closely held companies

    including: Purdue Pharma L.P., the Purdue Frederick Company, Purdue Pharmaceutical Products

    L.P. and Purdue Products L.P. (collectively “Purdue”) and Rhodes Pharmaceuticals L.P.

    (“Rhodes”).

           2.      In 2014, more than 47,000 people died in the United States from lethal drug

    overdoses. In 2015, that number exceeded 52,000.1 In 2016, it exceeded 63,000 – more than the
    number of Americans who died during the entirety of the Vietnam War, and more than the number

    of Americans who die from breast cancer every year.2 Sadly, this trend shows no sign of slowing.

    The number of overdose deaths in 2017 is estimated to have been more than 72,000.3

           3.      More than three out of five of those deaths involve opioids—a dangerous, highly

    addictive and often lethal class of natural, synthetic and semi-synthetic painkillers.4 Prescription

    opioids include brand-name medications like OxyContin, Opana, Subsys, Fentora and Duragesic,

    as well as generics like oxycodone, methadone and fentanyl. In all, more than 200,000 people




1
     Overdose Death Rates, National Institute of Drug Abuse, https://www.drugabuse.gov/related-topics/trends-
statistics/overdose-death-rates (hereinafter, “Overdose Death Rates”) (last visited Dec. 14, 2018).
2
     Vietnam War U.S. Military Fatal Casualty Statistics, National Archives, https://www.archives.gov/
research/military/vietnam-war/casualty-statistics.html (last visited Dec. 14, 2018); Rose A. Rudd et al., Increases in
Drug and Opioid Involved Overdose Deaths – United States, 2010-2015, 65 Morbidity & Mortality Weekly Report
1445-52 (2016), https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm (hereinafter, “Rudd, Increases in
Drug and Opioid Involved Overdose”); Nadia Kounang, Opioids now kill more people than breast cancer, CNN (Dec.
21, 2017), https://www.cnn.com/2017/12/21/health/drug-overdoses-2016-final-numbers/index.html.
3
     Centers for Disease Control and Prevention National Center for Health Statistics, Vital Statistics Rapid Release
Provisional Drug overdose Death Counts, https://www.cdc.gov/nchs/nvss/vsrr/drug-overdose-data.htm (last visited
Dec. 14, 2018).
4
     And nearly half of those involve legal opioids prescribed by doctors to treat pain.


                                                          1
                Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 5 of 158




    died in the United States between 1999 and 2016 from overdoses directly related to prescription

    opioids.

           4.      That number does not take into account the staggering number of additional illicit

    opioid deaths that can be related back to prescribed opioids. Four out of five new heroin users

    began first with prescription opioid misuse.5 It is thus unsurprising that heroin overdose deaths

    increased in lockstep with those attributed to prescription opioids; the Centers for Disease Control

    found a fivefold increase in the heroin death rate between 2002 and 2014.6 According to an article

    published in the New England Journal of Medicine, two studies found that almost 80% of heroin

    users reported using prescription opioids before initiating heroin use.7 Further, heroin use
    increased almost 140% among non-medical users of prescription opioids from the period 2002-

    2004 to the period 2011-2013.8 These changes appear to be driven primarily by market forces –

    “increased accessibility, reduced price, and high purity of heroin appear to be major drivers of the

    recent increases in rates of heroin use” and predate most policies aimed at combatting the abuse

    and diversion of prescription opioids.9

           5.      Further, according to Robert Anderson (“Anderson”), Chief of the Mortality

    Statistics Branch of the National Center for Health Statistics, deaths from synthetic opioids have

    undergone “more than an exponential increase”10 with an expected trend line for 2017 deaths that

    “will be at least as steep as 2016, if not steeper.”11 Between 2005 and 2016, fatal overdoses from

5
     Christopher M. Jones, Heroin use and heroin use risk behaviors among nonmedical users of prescription opioid
pain relievers – United States, 2002-2004 and 2008-2010, 132 (1-2) Drug and Alcohol Dependence 95-100 (Sept. 1,
2013), http://www.drugandalcoholdependence.com/article/ S0376-8716(13)00019-7/fulltext.
6
     Centers for Disease Control and Prevention National Center for Health Statistics, Number and age-adjusted rates
of drug-poisoning deaths involving opioid analgesics and heroin: United States, 1999-2014,
http://www.cdc.gov/nchs/data/health_policy/AADR_drug_poisoning_involving_OA_Heroin_US_2000-2014.pdf
(last visited Dec. 14, 2018).
7
     Wilson M. Compton et al., Relationship between Nonmedical Prescription-Opioid Use and Heroin Use, 374 N.
Eng. J. Med 154-63 (2016), https://www.nejm.org/doi/full/10.1056/ NEJMra1508490.
8
     Id.
9
     Id.
10
     Internal quotation marks are omitted throughout this complaint except where the internal quotation marks set off
a quote that resides within a longer quoted passage.
11
     Christopher Ingraham, CDC releases grim new opioid overdose figures: ‘We’re talking about more than an
exponential increase,’ Wash. Post (Dec. 21, 2017), https://www.washingtonpost.com/news/wonk/wp/2017/12/21/cdc
-releases-grim-new-opioid-overdose-figures-were-talking-about-more-than-an-exponential-increase/?utm_term=.ad8
576e16bea.


                                                         2
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 6 of 158




 synthetic opioids doubled. “This surge in overdose deaths resulted in the first two-year drop in

 average U.S. life expectancy since the early 1960s.” In all, more than 200,000 people died in the

 United States between 1999 and 2016 from overdoses directly related to prescription opioids.12

         6.       Public health officials have called the current opioid epidemic the worst drug crisis

 in American history.13 According to Anderson, “I don’t think we’ve ever seen anything like this.

 Certainly not in modern times.”14 On October 26, 2017, President Donald Trump declared it a

 public health emergency. According to recent estimates, as many as 145 people in the United

 States die every day from opioid overdoses.15

         7.       The following charts16 illustrate the rise of opioid-related overdose deaths in the
 United States:17




         8.       The opioid crisis and related expenses continue to grow. According to a report

 issued on February 13, 2018 by Altarum, a nonprofit health systems research and consulting

12
     Prescription Opioid Overdose Data, Centers for Disease Control and Prevention: Opioid Overdose,
https://www.cdc.gov/drugoverdose/data/overdose.html (last visited Dec. 14, 2018).
13
     Julie Bosman, Inside a Killer Drug Epidemic: A Look at America’s Opioid Crisis, N.Y. Times (Jan. 6, 2017),
https://www.nytimes.com/2017/01/06/us/opioid-crisis-epidemic.html.
14
     Drug overdoses now kill more Americans than guns, CBS News (Dec. 9, 2016), https://www.cbs
news.com/news/drug-overdose-deaths-heroin-opioid-prescription-painkillers-more-than-guns/.
15
     Patrick R. Keefe, The Family that Built an Empire of Pain, The New Yorker (Oct. 30, 2017),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain (hereinafter, “Keefe,
Empire of Pain”).
16
     German Lopez & Sarah Frostenson, How the opioid epidemic became America’s worst drug crisis ever, in 15
maps and charts, Vox (Mar. 29, 2017), http://www.vox.com/science-and-health/2017/3/23/14987892/opioid-heroin-
epidemic-charts (hereinafter, “Lopez, How the opioid epidemic”).
17
     Overdose Death Rates, supra note 1.


                                                      3
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 7 of 158




 organization, the cost of the country’s opioid crisis is estimated to have exceeded $1 trillion from

 2001 to 2017, and is projected to cost an additional $500 billion by 2020:18




Indeed, the Council of Economic Advisers, an agency within the Executive Office of the President

of the United States, concluded in a November 2017 report that the economic cost of the opioid

crisis was $504 billion in 2015 alone. That figure is 2.8% of the 2015 gross domestic product.19

         9.       According to a Centers for Disease Control and Prevention (“CDC”) report issued

 in March 2018, hospital emergency room visits for opioid overdoses rose 30% nationwide

 between July 2016 and September 2017, with overdoses increasing by 54% in large cities:


18
     Economic Toll Of Opioid Crisis In U.S. Exceeded $1 Trillion Since 2001, Altarum (Feb. 13, 2018),
https://altarum.org/about/news-and-events/economic-toll-of-opioid-crisis-in-u-s-exceeded-1-trillion-since-2001.
19
     The Council of Economic Advisors, The Underestimated Cost of the Opioid Crisis 1 (Nov. 2017),
https://www.whitehouse.gov/sites/whitehouse.gov/files/images/The%20Underestimated%
20Cost%20of%20the%20Opioid%20Crisis.pdf.


                                                      4
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 8 of 158




         10.      Drug manufacturers’ deceptive marketing and sale of opioids to treat chronic pain

 is one of the main drivers of the opioid epidemic. Historically, prescription opioids had been used

 for short-term, post-surgical and trauma-related pain, and for palliative end-of-life care primarily

 in cancer patients. Because opioids are highly addictive and dangerous, the U.S. Food and Drug

 Administration (“FDA”) regulates them as Schedule II Controlled Substances, i.e., drugs that

 have a high potential for abuse and that may lead to severe psychological or physical dependence.
         11.      This demonstrated need for caution comports with the historical understanding of

 both the medical community and the American culture at large regarding the serious

 consequences of opioid use and misuse. Indeed, thousands of years of experience have taught

 that opioids’ ability to relieve pain comes at a steep price; opioids are dangerously addictive and

 often lethal substances. For generations, physicians were taught that opioid painkillers were

 highly addictive and should be used sparingly and primarily for patients near death.20 The medical

 community also understood that opioids were poorly suited for long-term use because tolerance

 would require escalating doses and dependence would make it extremely difficult to discontinue

 their use.


20
     Harriet Ryan et al., OxyContin goes global – “We’re only just getting started,” L.A. Times (Dec. 18, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part3/ (hereinafter, “Ryan, OxyContin goes global”).


                                                       5
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 9 of 158




       12.      The prevailing and accurate understanding of the enormous risks and limited

benefits of long-term opioid use constrained drug manufacturers’ ability to drive sales. In order

to decrease reasonable concerns about opioids and to maximize profits, the Sackler Defendants

engaged in a concerted, coordinated strategy through Purdue and Rhodes to shift the way in which

doctors and patients think about pain and, specifically, to encourage the use of opioids to treat not

just the relative few who suffer from acute post-surgical pain and end-stage cancer pain, but the

masses who suffer from common chronic pain conditions.

       13.      Borrowing from the tobacco industry’s playbook, Purdue and the Sackler

Defendants employed ingenious marketing strategies, as detailed further herein, designed to

“reeducate” the public and prescribers. Purdue and the Sackler Defendants deliberately conceived

these strategies to create, and in fact did create, an entirely new “health care” narrative—one in

which opioids are considered safe and effective for long-term use, and pain is aggressively treated

at all costs. According to this newly fabricated narrative, pain was seriously under-treated

throughout the United States because opioids were under-prescribed, and doctors came under

enormous pressure to treat all kinds of pain with opioids.

       14.      Purdue and the Sackler Defendants’ intention was to normalize aggressive

prescribing of opioids for various kinds of pain by downplaying the very real risks of opioids,

especially the risk of addiction, and by exaggerating the benefits of use. To accomplish this goal,

they intentionally misled doctors and patients about the appropriate uses, risks, safety and efficacy

of prescription opioids. They did so directly through sales representatives and marketing

materials and indirectly through financial relationships with academic physicians, professional

societies, hospitals, trade associations for state medical boards and seemingly neutral third-party

foundations.

       15.      Purdue assured the public and prescribers that the risk of becoming addicted to

prescription opioids among patients being treated for pain was less than 1%. In reality, many




                                                 6
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 10 of 158




 people with no addiction history can become addicted after just weeks or even days of use.21

 According to estimates, as many as 56% of patients receiving long-term prescription opioid

 painkillers become addicted.22          Indeed, almost one in five people who receive an opioid

 prescription with ten days’ supply will still be taking opioids one year later.23

          16.     Put simply, Purdue and the Sackler Defendants manipulated and misrepresented

 medical science to serve their own agenda at great human cost. Indeed, in a study published on

 March 6, 2018 in the Journal of the American Medical Association (“JAMA”),24 researchers who

 conducted the first randomized clinical trial designed to compare the efficacy of opioids and non-

 opioids (including acetaminophen, ibuprofen and lidocaine) for the treatment of moderate to

 severe back pain, hip pain or knee osteoarthritis pain concluded that patients who took opioids

 over the long term experienced improvements in pain-related function no better than patients who

 used safer alternatives.

          17.     Defendants wholly failed to meet their obligation to timely report and put a halt to

 these and other suspicious sales, fueling the flood of pills into each Plaintiff’s jurisdictions.

          18.     Defendants’ scheme was tremendously successful, if measured by profit. The
 Sackler family, which owns Purdue—a privately held company—is listed on Fortune’s list of

 America’s wealthiest families; its “ruthless marketing of painkillers has generated billions of

 dollars—and millions of addicts.”25 The Sackler family wealth is estimated at $13 billion.

          19.     The impact of opioid addiction has devastated the nation, emerging as one of the

 country’s major health threats. Former FDA Commissioner David A. Kessler has called the


21
     Anna Lembke, Drug Dealer, MD: How Doctors Were Duped, Patients Got Hooked, and Why It’s So Hard to
Stop 22 (Johns Hopkins University Press 2016) (hereinafter, “Lembke (2016)”).
22
     Bridget A. Martell et al., Systematic Review: Opioid Treatment for Chronic Back Pain: Prevalence, Efficacy, and
Association with Addiction, 146(2) Ann. Intern. Med. 116-27 (2007), http://annals.org/aim/article/732048/systematic-
review-opioid-treatment-chronic-back-pain-prevalence-efficacy-association (hereinafter, “Martell, Systematic
Review”).
23
     Sarah Frostenson, The risk of a single 5-day opioid prescription, in one chart, Vox (Mar. 18, 20107, 7:30 AM),
www.vox.com/2017/3/18/14954626/one-simple-way-to-curb-opioid-overuse-prescribe-them-for-3-days-or-less.
24
     Erin E. Krebs et al., Effect of Opioid vs. Nonopioid Medications on Pain-Related Function in Patients with
Chronic Back Pain or Hip or Knee Osteoarthritis Pain, The SPACE Randomized Clinical Trial, 319(9) JAMA 872-
82 (2018) (hereinafter, “Krebs, Effect of Opioid vs. Nonopioid Medications”).
25
     Keefe, Empire of Pain, supra note 15.


                                                         7
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 11 of 158




 failure to recognize the dangers of painkillers “one of the greatest mistakes of modern medicine.”

 As alleged herein, that “mistake” resulted in large part from defendants’ false and misleading

 messaging, which was carefully calculated to reach as many prescribers as possible, as well as

 defendants’ willingness to turn a blind eye to suspicious orders.

           20.     Even though Purdue had previously been forced to admit the unlawful marketing

 and sale of opioids, the Sacklers Defendants continued to direct deceptive marketing strategies

 and turn a blind eye to suspicious orders. The profits realized by the aggressive marketing and

 prescribing of opioids dwarf the penalties imposed as a result of violations found. Thus, the

 incentive to push opioids remains. The scheme was so financially successful, in fact, that despite

 the clear and obvious devastation it caused at home the Sackler Defendants continue to pursue

 the same strategy abroad. As reported by the Los Angeles Times in 2016, Purdue stated “[w]e’re

 only just getting started,” and intends to “[p]ut the painkiller that set off the United States opioid

 crisis into medicine cabinets around the world.”26
           21.     As discussed in detail below, the Sackler Defendants orchestrated the growth of

 the prescription opioid market through deceptive and untruthful marketing tactics pioneered by

 Arthur Sackler. Not only did the Sackler Defendants create and aggressively market opioids for

 general and ubiquitous use, but the Sackler Defendants knew about the dangers of prescription

 opioids and pushed to increase sales despite the devastating consequences of the public health

 crisis.

II.        PARTIES

           22.     Plaintiffs, City of San Jose, California; City of Ormond Beach, Florida; Town of

 Clinton, Massachusetts; Town of Easton, Massachusetts; City of Wiggins, Mississippi; Chariton

 County, Missouri; Pemiscot County; Missouri; City of Alamogordo, New Mexico; City of

 Espanola, New Mexico; Hidalgo County, New Mexico; City of Hobbs, New Mexico; Bertie

 County, North Carolina; City of Fairfield, Ohio; Borough of Edwardsville, Pennsylvania; Forty

26
      Ryan, OxyContin goes global, supra note 20.


                                                    8
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 12 of 158




Fort Township, Pennsylvania; Claiborne County, Tennessee; City of San Antonio, Texas; Wise

County, Virginia; City of Kenosha, Wisconsin and Village of Pleasant Prairie, Wisconsin are

political subdivisions of their respective states which have the power to sue in their own name

and bring the claims set forth in this Complaint.

       23.      Defendant Richard S. Sackler is a natural person residing in Travis County, Texas.

He has served as a member of the Board of Directors of Purdue and Purdue-related entities since

the 1990s.

       24.      Defendant Jonathan D. Sackler is a natural person residing in Fairfield County,

Connecticut. He has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

       25.      Defendant Mortimer D.A. Sackler is a natural person residing in New York

County, New York. He has served as a member of the Board of Directors of Purdue and Purdue-

related entities since the 1990s.

       26.      Defendant Kathe A. Sackler is a natural person residing in Fairfield County,

Connecticut. She has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

       27.      Defendant Ilene Sackler Lefcourt is a natural person residing in New York County,

New York. She has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

       28.      Defendant Beverly Sackler is a natural person residing in Fairfield County,

Connecticut. She has served as a member of the Board of Directors of Purdue and Purdue-related

entities since the 1990s.

       29.      Defendant Theresa Sackler is a natural person residing in New York County, New

York. She has served as a member of the Board of Directors of Purdue and Purdue-related entities

since the 1990s.




                                                9
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 13 of 158




        30.     Defendant David A. Sackler is a natural person residing in New York County,

 New York. He has served as a member of the Board of Directors of Purdue and Purdue-related

 entities since 2012.

        31.     Defendant Trust for the Benefit of Members of the Raymond Sackler Family (the

 “Raymond Sackler Trust”) is a trust for which Defendants Beverly Sackler, Richard S. Sackler

 and/or Jonathan D. Sackler are trustees. It is the 50% direct or indirect beneficial owner of Purdue

 and the Purdue-related entities and the recipient of 50% of the profits from the sale of opioids by

 Purdue and Purdue-related entities. Collectively, the defendants listed in ¶¶23-31 are referred to

 as the “Sackler Defendants” or “Sackler Families.”

III.   JURISDICTION AND VENUE

        32.     Jurisdiction is proper in this Court under 28 U.S.C. § 1332(d)(2). The matter in

 controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is a class

 action in which members of the class of plaintiffs are citizens of states different from Defendants.

 Further, greater than two-thirds of the members of the Class reside in states other than the states

 in which Defendants are citizens.

        33.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331

 because Plaintiffs’ claims under the Racketeer Influenced and Corrupt Organizations Act

 (“RICO”), 18 U.S.C. § 1961 et seq., raise a federal question. This Court has jurisdiction over this

 matter under 28 U.S.C. §§ 1331, 1961, 1962 and 1964. This Court has personal jurisdiction over

 Defendants under 18 U.S.C. § 1965. This action is brought under 18 U.S.C. § 1964, and the ends

 of justice requires that any defendants not residing in this district be brought before this Court.

        34.     In addition, under 28 U.S.C. § 1367, this Court may exercise supplemental

 jurisdiction over the state law claims because all of the claims are derived from a common nucleus

 of operative facts and are such that Plaintiffs ordinarily would expect to try them in one judicial

 proceeding. This Court has supplemental jurisdiction over the Plaintiffs’ state-law claims under




                                                 10
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 14 of 158




28 U.S.C. § 1367 because those claims are so related to the RICO claim as to form part of the same

case or controversy.

        35.     This Court has personal jurisdiction over all Defendants under R.C. 2307.382

because the causes of action alleged in this Complaint arise out of each Defendants’ transacting

business in New York, contracting to supply services or goods in this state, causing tortious injury

by an act or omission in this state, and because the Defendants regularly do or solicit business

or engage in a persistent course of conduct or deriving substantial revenue from goods used

or consumed or services rendered in this state. Defendants have purposefully directed their

actions towards New York and/or have the requisite minimum contacts with New York to

satisfy any statutory or constitutional requirements for personal jurisdiction.

        36.     Venue is proper under 18 U.S.C. § 1965(a) because multiple Defendants reside,

are found, have agents, or transact their affairs in the Southern District of New York. Venue is

also proper in this district pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events

or omissions giving rise to the claim occurred in this District.

IV.    FACTUAL ALLEGATIONS

       A.      Purdue’s False Marketing Tactics Created an Overwhelming Demand
               for Prescription Opioid and Purdue’s Failure to Report Known Over-
               Proscribing Doctors Supported the Explosive Market Growth of
               Opioids

               1.      The Defendants’ Multi-Pronged Scheme to Change Prescriber
                       Habits and Public Perception and Increase Demand for
                       Opioids
        37.     In order to accomplish the fundamental shift in perception that was key to

successfully marketing their opioids, the Sackler Defendants, by and through Purdue, designed

and implemented a sophisticated and deceptive marketing strategy. Lacking legitimate scientific

research to support their claims, the Sackler Defendants turned to the marketing techniques

first pioneered by Arthur Sackler to create a series of misperceptions in the medical

community and ultimately reverse the long-settled understanding of the relative risks and benefits

of opioids.



                                                  11
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 15 of 158




       38.     The Sackler Defendants promoted, and profited from, their misrepresentations

about the risks and benefits of opioids for chronic pain even though they knew that their marketing

was false and misleading. The history of opioids, as well as research and clinical experience over

the last 20 years, established that opioids were highly addictive and responsible for a long list of

very serious adverse outcomes. The FDA and other regulators warned Purdue of these risks. The

Sackler Defendants had access to scientific studies, detailed prescription data, and reports of

adverse events, including reports of addiction, hospitalization, and deaths—all of which made

clear the harms from long-term opioid use and that patients are suffering from addiction,

overdoses, and death in alarming numbers. More recently, the FDA and CDC issued

pronouncements based on existing medical evidence that conclusively expose the known falsity of

these Defendants’ misrepresentations.

       39.     The marketing scheme to increase opioid prescriptions centered around nine

categories of misrepresentations, which are discussed in detail below. The Sackler Defendants,

and Purdue disseminated these misrepresentations through various channels, including through

advertising, sales representatives, purportedly independent organizations these defendants funded

and controlled, “Front Groups,” so-called industry “Key Opinion Leaders,” and Continuing

Medical Education (“CME”) programs discussed subsequently below.

                      a.      The Sackler Defendants, and Purdue Promoted
                              Multiple Falsehoods About Opioids
       40.     The Sackler Defendants, and Purdue’s misrepresentations fall into the following

nine categories:

              (a)     The risk of addiction from chronic opioid therapy is low

              (b)     To the extent there is a risk of addiction, it can be easily identified and

                      managed

              (c)     Signs of addictive behavior are “pseudoaddiction,” requiring more opioids

              (d)     Opioid withdrawal can be avoided by tapering

              (e)     Opioid doses can be increased without limit or greater risks



                                                12
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 16 of 158




              (f)      Long-term opioid use improves functioning

              (g)      Alternative forms of pain relief pose greater risks than opioids

              (h)      OxyContin provides twelve hours of pain relief

              (i)      New formulations of certain opioids successfully deter abuse

       41.     Each of these propositions was false. The Sackler Defendants, and Purdue knew

this, but they nonetheless set out to convince physicians, patients, and the public at large of the

truth of each of these propositions in order to expand the market for their opioids.

       42.     The categories of misrepresentations are offered to organize the numerous

statements the Sackler Defendants designed and Purdue made and to explain their role in the

overall marketing effort. While this Complaint endeavors to document examples of each

misrepresentation and the manner in which they were disseminated, they are just that—examples.

The Complaint is not an exhaustive catalog of the nature and manner of each deceptive statement

made by Purdue or directed by the Sackler Defendants.

                              (1)     Falsehood #1: The risk of addiction from chronic
                                      opioid therapy is low
       43.     Central to the Sackler Defendants, and Purdue’s promotional scheme was the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Sackler Defendants, and Purdue advanced the idea that the risk of

addiction is low when opioids are taken as prescribed by “legitimate” pain patients. That, in turn,

directly led to the expected and intended result that doctors prescribed more opioids to more

patients—thereby enriching the Sackler Defendants, and Purdue and substantially contributing to

the opioid epidemic.

       44.     Purdue, at the Direction of the Sackler Defendants claimed that the potential for

addiction from its opioids was relatively small or non-existent, even though there was no

scientific evidence to support those claims.

       45.     In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at



                                                13
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 17 of 158




 recommended dose,”27 and the risk substantially increases with more than three months of use.28

 As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

 overdose and opioid use disorder” (a diagnostic term for addiction).29

         46.      When it launched OxyContin, Purdue knew it would need data to overcome decades

 of wariness regarding opioid use. It needed some sort of research to back up its messaging. But

 Purdue had not conducted any studies about abuse potential or addiction risk as part of its

 application for FDA approval for OxyContin. Purdue (and, the Sackler Defendants) found this

 “research” in the form of a one-paragraph letter to the editor published in the New England Journal

 of Medicine (NEJM) in 1980.

         47.      This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction

 “rare” for patients treated with opioids.30 They had analyzed a database of hospitalized patients
 who were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick

 considered a patient not addicted if there was no sign of addiction noted in patients’ records.

         48.      As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM

 as a letter because the data were not robust enough to be published as a study.31




27
   FDA Announces Safety Labeling Changes and Postmarket Study Requirements for Extended- Release and Long-
Acting Opioid Analgesics, MagMutual (Aug. 18, 2016), https://www.magmutual.com/learning/article/fda-
announces-safety-laveling-changes-and- postmarket-study-requirements-opioids; see also Press Release, U.S. Food
& Drug Admin., FDA Announces Enhanced Warnings for Immediate-Release Opioid Pain Medications Related to
Risks of Misuse, Abuse, Addiction, Overdose and Death, (Mar. 22, 2016), https://www.fda.gov/News
Events/Newsroom/PressAnnouncements/ucm491739.htm.
28
   Deborah Dowell, M.D., et al., CDC Guideline for Prescribing Opioids for Chronic Pain— United States 2016, 65(1)
Morbidity & Mortality Wkly. Rep. 1, 21 (Mar. 18, 2016) (hereinafter, “CDC Guideline”).
29
   Id. at 2.
30
   Jane Porter & Herschel Jick, M.D., Addiction Rare in Patients Treated with Narcotics, 302(2) New Engl. J. Med.
123 (Jan. 10, 1980), http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.
31
   Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death (St. Martin’s Press, 1st ed. 2003).


                                                       14
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 18 of 158




        49.     Purdue nonetheless began repeatedly citing this letter in promotional and

 educational materials as evidence of the low risk of addiction, while failing to disclose that its

 source was a letter to the editor, not a peer-reviewed paper.32 Citation of the letter, which was

 largely ignored for more than a decade, significantly increased after the introduction of OxyContin.

 While first Purdue used it to assert that their opioids were not addictive, “that’s not in any shape

 or form what we suggested in our letter,” according to Dr. Jick.

        50.     Purdue specifically used the Porter and Jick letter in its 1998 promotional video, “I

 got my life back,” in which Dr. Alan Spanos says, “In fact, the rate of addiction amongst pain

 patients who are treated by doctors is much less than 1%.”33 Purdue trained its sales

 representatives to tell prescribers that fewer than 1% of patients who took OxyContin became

 addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found

 that the addiction rate was thirteen per cent.)34




32
   Porter & Jick, supra note 30.
33
     Our Amazing World, Purdue Pharma          OxyContin   Commercial,   YouTube   (Sept.   22, 2016),
https://www.youtube.com/watch?v=Er78Dj5hyeI.
34
   Keefe, Empire of Pain, supra note 15.


                                                     15
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 19 of 158




         51.      The enormous impact of Purdue’s misleading amplification of this letter was well

 documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

 paragraph 1980 letter had been irresponsibly cited and in some cases “grossly misrepresented.”

 In particular, the authors of this letter explained:

                  [W]e found that a five-sentence letter published in the Journal
                  in 1980 was heavily and uncritically cited as evidence that
                  addiction was rare with long-term opioid therapy. We believe that
                  this citation pattern contributed to the North American opioid
                  crisis by helping to shape a narrative that allayed prescribers’
                  concerns about the risk of addiction associated with long-term
                  opioid therapy . . .35
         52.      “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

 University of Toronto, who led the analysis. “It was the key bit of literature that helped the opiate

 manufacturers convince front-line doctors that addiction is not a concern.”36

         53.      Alongside its use of the Porter and Jick letter, Purdue also crafted its own materials

 and spread its deceptive message through numerous additional channels. In its 1996 press release

 announcing the release of OxyContin, for example, Purdue declared, “The fear of addiction is

 exaggerated.”37

         54.      At a hearing before the House of Representatives’ Subcommittee on Oversight and

 Investigations of the Committee on Energy and Commerce in August 2001, Purdue emphasized

 “legitimate” treatment, dismissing cases of overdose and death as something that would not befall
 “legitimate” patients: “Virtually all of these reports involve people who are abusing the




35
  Pamela T.M. Leung, B.Sc. Pharm., et al., A 1980 Letter on the Risk of Opioid Addiction, 376 New Engl. J. Med.
2194, 2194-95 (June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMc1700150.
36
  Marilynn Marchione, Assoc. Press, Painful Words: How a 1980 Letter Fueled the Opioid Epidemic, STAT News
(May 31, 2017), https://www.statnews.com/2017/05/31/opioid-epidemic- nejm-letter/.
37
   Press Release, Purdue Pharma, L.P., New Hope for Millions of Americans Suffering from Persistent Pain: Long-
Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996, 3:47pm),
http://documents.latimes.com/oxycontin-press-release-1996/.


                                                      16
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 20 of 158




 medication, not patients with legitimate medical needs under the treatment of a healthcare

 professional.”38

         55.      Purdue spun this baseless “legitimate use” distinction out even further in a patient

 brochure about OxyContin, called “A Guide to Your New Pain Medicine and How to Become a

 Partner Against Pain.” In response to the question “Aren’t opioid pain medications like OxyContin

 Tablets ‘addicting’?,” Purdue claimed that there was no need to worry about addiction if taking

 opioids for legitimate, “medical” purposes:

                  Drug addiction means using a drug to get “high” rather than to
                  relieve pain. You are taking opioid pain medication for medical
                  purposes. The medical purposes are clear and the effects are
                  beneficial, not harmful.

         56.      Sales representatives marketed OxyContin as a product “to start with and to stay

 with.”39 Sales representatives also received training in overcoming doctors’ concerns about

 addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

 Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

 you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!”40

 According to the memo, the target is physician resistance based on concern about addiction: “The

 physician wants pain relief for these patients without addicting them to an opioid.”41

         57.      Former sales representative Steven May, who worked for Purdue from 1999 to

 2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

 objections to prescribing opioids. The most common objection he heard about prescribing

 OxyContin was that “it’s just too addictive.”42 May and his coworkers were trained to “refocus”

38
   OxyContin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations of the Comm. on
Energy and Com., 107th Cong. 1 (Aug. 28, 2001) (Statement of Michael Friedman, Executive Vice President, Chief
Operating Officer, Purdue Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.
39
   Keefe, Empire of Pain, supra note 15.
40
   Meier, supra note 31 at 102.
41
   Id.
42
   Interview by Patrick Keefe with Steven Mays, former sales representative for Purdue Pharma, L.P., How OxyContin
Was Sold to the Masses, The New Yorker (Oct. 27, 2017), https://www.newyorker.com/podcast/the-new-yorker-radio-
hour/how-oxycontin-was-sold-to-the- masses.


                                                       17
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 21 of 158




doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not become

addicted. In addition, they were trained to say that the 12-hour dosing made the extended-release

opioids less “habit-forming” than painkillers that need to be taken every four hours.

       58.        According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

       59.        With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experiences of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is increased

in patients with a personal or family history of substance abuse.”

       60.        However, the FDA made clear to Purdue as early as 2001 that the disclosures in its

OxyContin label were insufficient. Senior FDA officials met with Purdue on April 23, 2001, to

“provide comments and suggestions on a Risk Management program for OxyContin.” Among

other issues, the FDA noted that Purdue should add a black-box warning for overdose, abuse, and

death to OxyContin’s label. Purdue acknowledged that it was aware of abuse of OxyContin orally

(without tampering), as well as by snorting or injecting. It was not, the FDA explained, a matter

of changing a few words in OxyContin’s label; Dr. Cynthia McCormick, then director of the FDA

division overseeing pain medication, declared that “‘major overhaul is my message.’ The

prescribing of OxyContin is creeping into a whole population of people where it doesn't belong.

Just rewriting the abuse and dependence section won’t help much, that part of the insert is not

a pivot point.”

       61.        Another FDA participant asked that Purdue “refocus our promotional materials and

make the risks of abuse and diversion more prominent.” In short, the FDA advised Purdue “that

the information put in the label back at the time of product approval did not adequately address

the risks associated with this product and this needs to be corrected.”




                                                 18
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 22 of 158




       62.     In 2001, Purdue revised the indication and warnings for OxyContin, but did not go

nearly as far as the FDA recommended or the known risks of the product demanded. In the United

States, Purdue ceased distributing the 160 mg tablet of OxyContin. While Purdue agreed to

“consider” changes to its label, it also expressed a reluctance to make significant changes not

required for other prescription opioids. Dr. McCormick noted that the issues discussed at the

meeting were specific to OxyContin and that, while the Agency would talk with Purdue’s

competitors, “‘we have a problem here and now with OxyContin.’ In due time other manufacturers

will be contacted but the first problem is this product.”

       63.     In the end, Purdue narrowed the recommended use of OxyContin to situations when

“a continuous, around-the-clock analgesic is needed for an extended period of time” and added a

warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a “potentially

fatal dose.” However, Purdue did not, until 2014, change the label as the FDA suggested, to

indicate that OxyContin should not be the first therapy, or even the first opioid, used, and did not

disclose the incidence or risk of overdose and death even when OxyContin was not abused. Purdue

announced the label changes in a letter to health care providers but did not, as the FDA suggested,

issue “a Medguide for patients on the risks of overdose and the abuse of opioids as well as risks

for use by others than those for whom it was prescribed” or undertake the recommended

promotional effort to educate patients about the potentially fatal risks of OxyContin.

       64.     The FDA also informed Purdue what Purdue already knew, as noted above—that

“there is a perception that oxycodone is safer than morphine.” A representative from the FDA’s

Division of Drug Marketing, Advertising and Communications echoed this, calling for an

“extensive educational effort to consumers and health care practitioners” to “correct a

misconception that [OxyContin] is different than morphine.” Upon information and belief, Purdue

never undertook that effort.




                                                19
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 23 of 158



                              (2)    Falsehood #2: To the extent there is a risk of
                                     addiction, it can be easily identified and managed

        65.    While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, Purdue asserted that to the extent that some patients

are at risk of opioid addiction, doctors can effectively identify and manage that risk by using

screening tools or questionnaires. In materials they produced, sponsored, or controlled,

Defendants instructed patients and prescribers that screening tools can identify patients

predisposed to addiction, thus making doctors feel more comfortable prescribing opioids to their

patients and patients more comfortable starting opioid therapy for chronic pain. These tools, they

say, identify those with higher addiction risks (stemming from personal or family histories of

substance use, mental illness, trauma, or abuse) so that doctors can then more closely monitor those

patients.

        66.    Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials, which included these tools, with

prescribers.
        67.    Purdue sponsored a 2011 webinar entitled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This publication misleadingly taught prescribers that screening

tools, urine tests, and patient agreements have the effect of preventing “overuse of prescriptions”

and “overdose deaths.” Purdue sponsored another 2011 CME program titled Managing Patient’s

Opioid Use: Balancing the Need and Risk. This presentation also deceptively instructed

prescribers that screening tools, patient agreements, and urine tests prevented “overuse of

prescriptions” and “overdose deaths.”

        68.    Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with opioids.




                                                20
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 24 of 158




         69.     There are three fundamental flaws in the Sackler Defendants’ and Purdue’s

 representations that doctors can consistently identify and manage the risk of addiction. First, there

 is no reliable scientific evidence that doctors can depend on the screening tools currently available

 to materially limit the risk of addiction. Second, there is no reliable scientific evidence that high-

 risk patients identified through screening can take opioids long-term without triggering addiction,

 even with enhanced monitoring. Third, there is no reliable scientific evidence that patients who

 are not identified through such screening can take opioids long-term without significant danger

 of addiction.

                                (3)     Falsehood #3: Signs of addictive behavior are
                                        “pseudoaddiction,” requiring more opioids

         70.     Purdue instructed patients and prescribers that signs of addiction are actually

 indications of untreated pain, such that the appropriate response is to prescribe even more opioids.

 Dr. David Haddox, who later became a Senior Medical Director for Purdue, published a study in

 1989 coining the term “pseudoaddiction,” which he characterized as “the iatrogenic syndrome of

 abnormal behavior developing as a direct consequence of inadequate pain management.”43 In
 other words, people on prescription opioids who exhibited classic signs of addiction—for

 example, asking for more and higher doses of opioids, self-escalating their doses, or claiming to

 have lost prescriptions in order to get more opioids—were not addicted, but rather simply

 suffering from under treatment of their pain.

         71.     In the materials and outreach they produced, sponsored, or controlled, Purdue

 made each of these misrepresentations and omissions, and has never acknowledged, retracted, or

 corrected them.

         72.     Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

 Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated this



43
  David E. Weissman & J. David Haddox, Opioid Pseudoaddiction—An Iatrogenic Syndrome, 36(3) Pain 363, 363-
66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565 (“Iatrogenic” describes a condition induced by
medical treatment).


                                                   21
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 25 of 158




pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true addiction

but “pseudoaddiction” caused by untreated pain.

       73.     According to documents provided by a former Purdue detailer, sales representatives

were trained and tested on the meaning of pseudoaddiction, from which it can be inferred that sales

representatives were directed to, and did, describe pseudoaddiction to prescribers. Purdue’s Pain

Management Kit is another example of publication used by Purdue’s sales force that endorses

pseudoaddiction by claiming that “pain-relief seeking behavior can be mistaken for drug-seeking

behavior.” Upon information and belief, the kit was in use from roughly 2011 through at least

June 2016.

       74.     The CDC Guideline nowhere recommends attempting to provide more opioids to

patients exhibiting symptoms of addiction.

                              (4)     Falsehood #4: Opioid withdrawal can be avoided
                                      by tapering

       75.     In an effort to underplay the risk and impact of addiction, Purdue falsely claimed

that, while patients become physically dependent on opioids, physical dependence is not the same

as addiction and can be easily addressed, if and when pain relief is no longer desired, by gradually

tapering patients’ dose to avoid the adverse effects of withdrawal. Defendants failed to disclose

the extremely difficult and painful effects that patients can experience when they are removed

from opioids—adverse effects that also make it less likely that patients will be able to stop using

the drugs. Defendants also failed to disclose how difficult it is for patients to stop using opioids

after they have used them for prolonged periods.

       76.     Purdue sponsored A Policymaker’s Guide to Understanding Pain &                     Its

Management, which taught that “[s]ymptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not disclose

the significant hardships that often accompany cessation of use.




                                                22
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 26 of 158




         77.      To this day, Purdue have not corrected or retracted their misrepresentations

 regarding tapering as a solution to opioid withdrawal.

                                   (5)     Falsehood #5: Opioid doses can be increased
                                           without limit or greater risks

         78.      In materials it produced, sponsored or controlled, Purdue instructed prescribers

 that they could safely increase a patient’s dose to achieve pain relief. Each of Purdue’s claims

 was deceptive in that it omitted warnings of increased adverse effects that occur at higher doses,

 effects confirmed by scientific evidence.

         79.      These misrepresentations were integral to Purdue’s promotion of prescription

 opioids. As discussed above, patients develop a tolerance to opioids’ analgesic effects, so

 that achieving long-term pain relief requires constantly increasing the dose.
         80.      In a 1996 sales memo regarding OxyContin, for example, a regional manager for

 Purdue instructed sales representatives to inform physicians that there is “no[] upward limit” for

 dosing and ask “if there are any reservations in using a dose of 240mg-320mg of OxyContin.”44

 And the 2003 Conversion Guide for OxyContin contained the following diagram for increasing

 dose up to 320 mg:




44
   Letter from Windell Fisher, Purdue Regional Manager, to B. Gergely, Purdue Employee (Nov. 7, 1996),
http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/ (last updated May 5, 2016) (hereinafter, “Letter
from Fisher”).


                                                       23
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 27 of 158




         81.     In addition, sales representatives aggressively pushed doctors to prescribe stronger

 doses of opioids. For example, one Purdue sales representative wrote about how his regional

 manager would drill the sales team on their upselling tactics:

                 It went something like this. “Doctor, what is the highest dose
                 of OxyContin you have ever prescribed?” “20mg Q12h.”
                 “Doctor, if the patient tells you their pain score is still high you
                 can increase the dose 100% to 40mg Q12h, will you do that?”
                 “Okay.” “Doctor, what if that patient them came back and said
                 their pain score was still high, did you know that you could
                 increase the OxyContin dose to 80mg Q12h, would you do that?”
                 “I don’t know, maybe.” “Doctor, but you do agree that you would
                 at least Rx the 40mg dose, right?” “Yes.”

                 The next week the rep would see that same doctor and go through
                 the same discussion with the goal of selling higher and higher
                 doses of OxyContin.
         82.     These misrepresentations were particularly dangerous. As noted above, opioid

 doses at or above 50 MME/day double the risk of overdose compared to 20 MME/day, and 50

 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg every twelve hours

 is ten times that.

         83.     In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

 however, Purdue does not address the increased risk of respiratory depression and death from

 increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-

 2 days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually

 be increased by 25% to 50%”; and if “significant adverse reactions occur, treat them

 aggressively until they are under control, then resume upward titration.”45

 84.             Purdue and the Sackler Defendants were aware of the greater dangers high-dose

 opioids posed. In 2013, the FDA acknowledged “that the available data do suggest a

 relationship between increasing opioid dose and risk of certain adverse events” and that studies

 “appear to credibly suggest a positive association between high-dose opioid use and the risk

45
        Purdue     Pharma,     L.P.,   OxyContin      Risk     Evaluation    and     Mitigation   Strategy,
https://web.archive.org/web/20170215190303/https://www.fda.gov/downloads/Drugs/DrugSafet
y/PostmarketDrugSafetyInformationforPatientsandProviders/UCM220990.pdf (last modified Nov. 2010).


                                                    24
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 28 of 158




 of overdose and/or overdose mortality.” A study of the Veterans Health Administration from

 2004 to 2008 found the rate of overdose deaths is directly related to maximum daily dose.

                                (6)     Falsehood #6: Long-term opioid use improves
                                        functioning

         85.     Despite the lack of evidence of improved function and the existence of evidence to

 the contrary, Purdue consistently promoted opioids as capable of improving patients’ function

 and quality of life because they viewed these claims as a critical part of their marketing

 strategies. In recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits

 of treatment was necessary to overcome its risks.

         86.     Purdue at relevant times noted the need to compete with the messaging of its

 competitors, despite the lack of data supporting improvement in quality of life with OxyContin

 treatment:
                 Janssen has been stressing decreased side effects, especially
                 constipation, as well as patient quality of life, as supported by
                 patient rating compared to sustained release morphine . . . We do
                 not have such data to support OxyContin promotion. . . . In
                 addition, Janssen has been using the “life uninterrupted” message
                 in promotion of Duragesic for non-cancer pain, stressing that
                 Duragesic “helps patients think less about their pain.” This is
                 a competitive advantage based on our inability to make any quality
                 of life claims.46
         87.     Despite its acknowledgment that “[w]e do not have such data to support OxyContin
 promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American Medical

 Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily fly-

 fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

 earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

 November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

 OxyContin.”47


46
  Meier, supra note 31, at 281.
47
   Chris Adams, FDA Orders Purdue Pharma to Pull Its OxyContin Ads, Wall St. J. (Jan. 23, 2003, 12:01am),
https://www.wsj.com/articles/SB1043259665976915824.


                                                   25
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 29 of 158




          88.      Purdue sponsored an article, titled A Policymaker’s Guide to Understanding Pain

 & Its Management, which claimed that “multiple clinical studies” have shown that opioids are

 effective in improving daily function, psychological health, and health-related quality of life

 for chronic pain patients. But, the article cited as support for this in fact stated the contrary, noting

 the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

 were significantly more effective than were opioids.”

          89.      A series of medical journal advertisements for OxyContin in 2012 presented “Pain

 Vignettes”—case studies featuring patients with pain conditions persisting over several months—

 that implied functional improvement. For example, one advertisement described a “writer with

 osteoarthritis of the hands” and implied that OxyContin would help him work more effectively.

          90.      Purdue’s claims that long-term use of opioids improves patient function and

 quality of life are unsupported by clinical evidence. There are no controlled studies of the use of

 opioids beyond 16 weeks, and there is no evidence that opioids improve patients’ pain and

 function long term. The FDA, for years, has made clear through warning letters to

 manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

 patients’ function and quality of life.48 Based upon a review of the existing scientific evidence,
 the CDC Guideline concluded that “there is no good evidence that opioids improve pain or function

 with long-term use.”49

          91.      Consistent with the CDC’s findings, substantial evidence exists demonstrating that

 opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health. For



48
   The FDA has warned other drugmakers that claims of improved function and quality of life were misleading. See
Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims that Actavis’ opioid,
Kadian, had an “overall positive impact on a patient’s work, physical and mental functioning, daily activities, or
enjoyment of life.”); Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian
A. Markison, Chairman, President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an improvement in their
overall function, social function, and ability to perform daily activities . . . has not been demonstrated by substantial
evidence or substantial clinical experience.”). The FDA’s warning letters were available to Defendants on the FDA
website.
49
   CDC Guideline, supra note 28, at 20.


                                                           26
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 30 of 158




 example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement

 in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid

 use had “consistently poor results,” and “several studies have showed that [using] opioids for

 chronic pain may actually worsen pain and functioning,”50 along with general health, mental

 health, and social function. Over time, even high doses of potent opioids often fail to control pain,

 and patients exposed to such doses are unable to function normally.

         92.      The available evidence indicates opioids may worsen patients’ health and pain.

 Increased duration of opioid use is also strongly associated with increased prevalence of mental

 health disorders (depression, anxiety, post-traumatic stress disorder, and substance abuse),

 increased psychological distress, and greater health care utilization. The CDC Guideline

 concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

 use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

 significant.”51 According to the CDC, “for the vast majority of patients, the known, serious, and
 too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

 pain].”52

         93.      As one pain specialist observed, “opioids may work acceptably well for a while,

 but over the long term, function generally declines, as does general health, mental health, and

 social functioning. Over time, even high doses of potent opioids often fail to control pain, and

 these patients are unable to function normally.”53 In fact, research such as a 2008 study in the

 journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

 made them more likely to be disabled and unable to work.54 Another study demonstrated that

 injured workers who received a prescription opioid for more than seven days during the first six

50
   Thomas R. Frieden and Debra Houry, Reducing the Risks of Relief—The CDC Opioid- Prescribing Guideline, New
Eng. J. of Med., at 1503 (Apr. 21, 2016).
51
   CDC Guideline, supra note 28, at 2, 18.
52
   Frieden & Houry, Reducing the Risks of Relief, supra note 50, at 1503.
53
   Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009), http://www.nbcms.org/about-
us/sonoma-county-medical-association/magazine/sonoma-medicine-are-we-making-pain-patients-worse.aspx?pageid
=144&tabid=747.
54
   Jeffrey Dersh, et al., Prescription Opioid Dependence is Associated With Poorer Outcomes in Disabling Spinal
Disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).


                                                      27
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 31 of 158




 weeks after the injury were 2.2 times more likely to remain on work disability a year later than

 workers with similar injuries who received no opioids at all.55

                                   (7)      Falsehood #7: Alternative forms of pain relief
                                            pose greater risks than opioids

         94.      In materials they produced, sponsored or controlled, Purdue omitted known

 risks of chronic opioid therapy and emphasized or exaggerated risks of competing products so

 that prescribers and patients would favor opioids over other therapies such as over- the-counter

 acetaminophen or over-the-counter or prescription NSAIDs.

         95.      For example, in addition to failing to disclose in promotional materials the risks of

 addiction, overdose, and death, Purdue routinely ignored the risks of hyperalgesia, a “known

 serious risk associated with chronic opioid analgesic therapy in which the patient becomes more

 sensitive to certain painful stimuli over time;”56 hormonal dysfunction;57 decline in immune
 function; mental clouding, confusion, and dizziness; increased falls and fractures in the elderly;58

 neonatal abstinence syndrome (when an infant exposed to opioids prenatally suffers

 withdrawal after birth), and potentially fatal interactions with alcohol or with benzodiazepines,

 which are used to treat anxiety and may be co-prescribed with opioids, particularly to veterans

 suffering from pain.59

         96.      The APF’s Treatment Options: A Guide for People Living with Pain, co-sponsored

 by Purdue, warned that risks of NSAIDs increase if “taken for more than a period of months,”

 with no corresponding warning about opioids. The publication falsely attributed 10,000 to

 20,000 deaths annually to NSAID overdoses, when the figure is closer to 3,200.


55
   GM Franklin, BD Stover, JA Turner, D Fulton-Kehoe, TM Wickizer, Early Opioid Prescription and Subsequent
Disability Among Workers With Back Injuries: The Disability Risk Identification Study Cohort, 33(2) Spine 199, 201-
202 (Jan. 15, 2008).
56
   Letter from Janet Woodcock, M.D., Dir. of Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. of
Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
57
   H.W. Daniell, Hypogonadism in Men Consuming Sustained-Action Oral Opioids, 3(5) J. Pain 377, 377-84 (2001).
58
   Bernhard M. Kuschel, The Risk of Fall Injury in Relation to Commonly Prescribed Medications Among Older
People—A Swedish Case-Control Study, 25(3) Eur. J. Pub. H. 527, 527-32 (July 31, 2014).
59
   Karen H. Seal et al., Association of Mental Health Disorders With Prescription Opioids and High-Risk Opioids in
US Veterans of Iraq and Afghanistan, 307(9) J. of Am. Med. Assoc. 940, 940-47 (2012).


                                                        28
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 32 of 158




       97.     As a result of Purdue’s deceptive promotion of opioids over safer and more

effective drugs, opioid prescriptions increased even as the percentage of patients visiting a doctor

for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010 found

that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and acetaminophen

prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID prescribing.

                              (8)    Falsehood #8: OxyContin provides twelve hours
                                     of pain relief

       98.     Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provides the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

       99.     Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does

not enter the body at a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in the

following chart, which was apparently adapted from Purdue’s own sales materials:




                                                29
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 33 of 158




         100.      The reduced release of the drug over time means that the oxycodone no longer

 provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

 the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times relevant

 to this action.

         101.      OxyContin tablets provide an initial absorption of approximately 40% of the active

 medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid

 triggers a powerful psychological response. OxyContin thus behaves more like an immediate-

 release opioid, which Purdue itself once claimed was more addicting in its original 1995 FDA-

 approved drug label. Second, the initial burst of oxycodone means that there is less of the drug at

 the end of the dosing period, which results in the drug not lasting for a full twelve hours and

 precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose” failure. (The

 FDA found in 2008 that a “substantial number” of chronic pain patients will experience end-of-

 dose failure with OxyContin.)

         102.      End-of-dose failure renders OxyContin even more dangerous because patients

 begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

 cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

 neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

 OxyContin’s 12-hour dosing “the perfect recipe for addiction.”60 Many patients will exacerbate

 this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

 opioid, increasing the overall amount of opioids they are taking.

         103.      It was Purdue’s decision, at the direction of the Sackler Defendants, to submit

 OxyContin for approval with 12-hour dosing. While the OxyContin label indicates that “[t]here

 are no well-controlled clinical studies evaluating the safety and efficacy with dosing more

 frequently than every 12 hours,” that is because Purdue has conducted no such studies.



60
   Harriet Ryan, et al., “‘‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,”
L.A. Times, May 5, 2016, http://www.latimes.com/projects/oxycontin-part1/ (hereinafter, “You Want a Description
of Hell?”).


                                                      30
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 34 of 158




       104.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-axis.

That chart, shown below, depicts the same information as the chart above, but does so in a way

that makes the absorption rate appear more consistent:




       105.    Purdue’s 12-hour messaging was key to its competitive advantage over short-acting

opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-




                                                31
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 35 of 158




 release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

 dosing was emphasized as the most important benefit.”61

          106.    In keeping with this positioning statement, a Purdue regional manager emphasized

 in a 1996 sales strategy memo that representatives should “convince[e] the physician that there is

 no need” for prescribing OxyContin in shorter intervals than the recommended 12-hour interval,

 and instead the solution is prescribing higher doses.62 One sales manager instructed her team that

 anything shorter than 12-hour dosing “needs to be nipped in the bud, NOW!!”63

          107.    Purdue executives therefore maintained the messaging of twelve-hour dosing even

 when many reports surfaced that OxyContin did not last twelve hours. Instead of acknowledging

 a need for more frequent dosing, Purdue instructed its representatives to push higher-strength pills,

 even though higher dosing carries its own risks, as noted above. It also means that patients will

 experience higher highs and lower lows, increasing their craving for their next pill. (Urging higher

 doses to avoid end-of-dose failure is like advising a pilot to avoid a crash by flying higher.)

 Nationwide, based on an analysis by the Los Angeles Times, more than 52% of patients taking

 OxyContin longer than three months are on doses greater than 60 milligrams per day—which

 converts to the 90 MED that the CDC Guideline urges prescribers to “avoid” or “carefully

 justify.”64
          108.    That OxyContin did not provide pain relief for a full twelve hours was known to

 Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s knowledge of

 some pain specialists’ tendency to prescribe OxyContin three times per day instead of two was set

 out in Purdue’s internal documents as early as 1999 and is apparent from MedWatch Adverse

 Event reports for OxyContin.




61
   Memorandum from Lydia Johnson, Marketing Executive at Purdue, to members of OxyContin Launch Team (Apr.
4, 1995), http://documents.latimes.com/oxycontin-launch-1995/ (last updated May 5, 2016).
62
   Letter from Fisher, supra note 44.
63
   You Want a Description of Hell?, supra note 60.
64
   CDC Guideline, supra note 28, at 16.


                                                     32
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 36 of 158




       109.    Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at greater

risk of overdose, addiction, and other adverse effects.

                             (9)     Falsehood #9: New formulations of certain
                                     opioids successfully deter abuse

       110.    Rather than take the widespread opioid abuse of and addiction to opioids as reason

to cease their untruthful marketing efforts, Purdue and the Sackler Defendants seized them as a

competitive opportunity. Purdue developed and oversold “abuse-deterrent formulation” (“ADF”)

opioids as a solution to opioid abuse and as a reason that doctors could continue to safely

prescribe their opioids, as well as an advantage of these expensive branded drugs over other

opioids. These Defendants’ false and misleading marketing of the benefits of their ADF opioids

preserved and expanded their sales and falsely reassured prescribers thereby prolonging the

opioid epidemic.
       111.    The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the

CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or deaths.”

       112.    Reformulated ADF OxyContin was approved by the FDA in April 2010. It was not

until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference to

the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of abuse.




                                               33
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 37 of 158




       113.    It is unlikely a coincidence that reformulated OxyContin was introduced shortly

before generic versions of OxyContin were to become available, threatening to erode Purdue’s

market share and the price it could charge. Purdue nonetheless touted its introduction of ADF

opioids as evidence of its good corporate citizenship and commitment to address the opioid crisis.

       114.    Despite its self-proclaimed good intention, Purdue merely incorporated its

generally deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated

and misstated the evidence for and impact of the abuse-deterrent features of these opioids.

Specifically, Purdue sales representatives:

              (a)     claimed that Purdue’s ADF opioids prevent tampering and that its ADFs

                      could not be crushed or snorted;

              (b)     claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

              (c)     asserted or suggested that its ADF opioids are non-addictive or less

                      addictive;

              (d)     asserted or suggested that Purdue’s ADF opioids are safer than other

                      opioids, could not be abused or tampered with, and were not sought out for

                      diversion; and

              (e)     failed to disclose that Purdue’s ADF opioids do not impact oral abuse or

                      misuse.

       115.    If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug, but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

       116.    Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with and abused.

       117.    In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse)”. In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in its


                                                34
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 38 of 158




label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to OxyContin

were associated with oral consumption, and that only 2% of deaths were associated with recent

injection and only 0.2% with snorting the drug.

         118.   The FDA’s Director of the Division of Epidemiology stated in September 2015 that

no data that she had seen suggested the reformulation of OxyContin “actually made a reduction in

abuse,” between continued oral abuse, shifts to injection of other drugs (including heroin), and

defeat of the ADF mechanism. Even Purdue’s own funded research shows that half of OxyContin

abusers continued to abuse OxyContin orally after the reformulation rather than shift to other

drugs.
         119.   A 2013 article presented by Purdue employees based on review of data from poison

control centers, concluded that ADF OxyContin can reduce abuse, but it ignored important

negative findings. The study revealed that abuse merely shifted to other drugs and that, when the

actual incidence of harmful exposures was calculated, there were more harmful exposures to

opioids after the reformulation of OxyContin. In short, the article deceptively emphasized the

advantages and ignored the disadvantages of ADF OxyContin.

         120.   Websites and message boards used by drug abusers, such as bluelight.org and

reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including through

grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is dissolved.

Purdue has been aware of these methods of abuse for more than a decade.

         121.   One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

         122.   In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of


                                                  35
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 39 of 158




 reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

 OxyContin product has had a meaningful impact on abuse.”65 Upon information and belief,

 Purdue never presented the data to the FDA because the data would not have supported claims that

 OxyContin’s ADF properties reduced abuse or misuse.

         123.    Despite its own evidence of abuse, and the lack of evidence regarding the benefit

 of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

 Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

 opioids are being abused in large numbers. Purdue’s recent advertisements in national newspapers

 also continues to claim its ADF opioids as evidence of its efforts to reduce opioid abuse, continuing

 to mislead prescribers, patients, payors, and the public about the efficacy of its actions.

                2.      The Sackler Defendants Deliberately Directed Purdue and
                        Rhodes to Disregard Their Duties to Maintain Effective
                        Controls and to Identify, Report, and Take Steps to Halt
                        Suspicious Orders

         124.    The Sackler Defendants acted together to create a larger market for opioids than

 ever should have occurred. The Sackler Defendants compounded this harm by facilitating the

 supply of far more opioids than could have been justified to serve that market by knowing about

 but failing to report suspicious orders. The willful failure of the Defendants to maintain effective

 controls, and to investigate, report, and take steps to halt orders that they knew or should have

 known were suspicious breached both their statutory and common law duties.

         125.    For over a decade, as the Sackler Defendants pushed to increase the demand for

 opioids, Purdue and Rhodes aggressively sought to bolster their revenue, increase profit, and

 grow their share of the prescription painkiller market by unlawfully and surreptitiously increasing

 the volume of opioids they sold. However, pharmaceutical companies are not permitted to engage

 in a limitless expansion of their sales through the unlawful sales of regulated painkillers. Rather,



65
 Jill Hartzler Warner, Assoc. Comm’r for Special Med. Programs, Joint Meeting of the Drug Safety and Risk
Management Advisory Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, 80(103) Fed. Reg. 30686, 30686 (May 29, 2015).


                                                    36
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 40 of 158




as described below, they are subject to various duties to report the quantity of Schedule II

controlled substances in order to monitor such substances and prevent oversupply and diversion

into the illicit market.

        126.    Purdue and Rhodes are required to register as either manufacturers or distributors

pursuant to 21 U.S.C. § 823 and 21 C.F.R. §§ 1301.11, 1301.74.

        127. The Sackler Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a commonplace,

and often first-line, treatment. Purdue’s deceptive marketing caused prescribing not only of their

opioids, but of opioids as a class, to skyrocket. Not only were the name brand drugs such as

Purdue’s OxyContin aggressively promoted, but the generic opioids sold by Rhodes were also in

higher demand due to the Sackler Defendants’ overall scheme to increase opioid use and market

share in the United States.

        128. According to the CDC opioid prescriptions, as measured by number of

prescriptions and morphine milligram equivalent (“MME”) per person, tripled from 1999 to

2015. In 2015, on an average day, more than 650,000 opioid prescriptions were dispensed in the

U.S. While previously a small minority of opioid sales, today between 80% and 90% of opioids

(measured by weight) used are for chronic pain. Approximately 20% of the population between

the ages of 30 and 44, and nearly 30% of the population over 45, have used opioids. Opioids

are the most common treatment for chronic pain, and 20% of office visits now include the

prescription of an opioid.

        129.    497. In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing

has quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are




                                               37
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 41 of 158




 critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

 morbidity.”66

                        a.      Purdue and Rhodes Have a Duty to Report Suspicious
                                Orders and Not to Ship Those Orders Unless Due
                                Diligence Disproves Their Suspicions

           130.   Multiple sources impose duties on companies such as Purdue and Rhodes to report

 suspicious orders and further to not ship those orders unless due diligence disproves those

 suspicions.

           131.   First, under the common law, Purdue and Rhodes had a duty to exercise reasonable

 care in delivering dangerous narcotic substances. By flooding the United States with more opioids

 than could be used for legitimate medical purposes and by filling and failing to report orders that

 they knew or should have realized were likely being diverted for illicit uses, Purdue and Rhodes

 breached that duty and both created and failed to prevent a foreseeable risk of harm.

           132.   Second, each of Purdue and Rhodes assumed a duty, when speaking publicly

 about opioids and their efforts to combat diversion, to speak accurately and truthfully.

           133.   Third, each of Purdue and Rhodes were required to register with the DEA to

 manufacture and/or distribute Schedule II controlled substances. See 21 U.S.C. § 823(a)-(b), (e);

 28 C.F.R. § 0.100. As registrants, Purdue and Rhodes were required to “maint[ain] . . . effective

 controls against diversion” and to “design and operate a system to disclose . . . suspicious

 orders of controlled substances.” 21 U.S.C. § 823(a)-(b); 21 C.F.R. § 1301.74. Purdue and Rhodes

 were further required to take steps to halt suspicious orders. Purdue and Rhodes violated their

 obligations under federal law.

           134.   Fourth, as described below, Purdue and Rhodes also had duties under applicable state

 laws. Recognizing a need for greater scrutiny over controlled substances due to their potential

 for abuse and danger to public health and safety, the United States Congress enacted the

 Controlled Substances Act in 1970. The CSA and its implementing regulations created a closed-

66
     Id.


                                                  38
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 42 of 158




system of distribution for all controlled substances and listed chemicals. Congress specifically

designed the closed chain of distribution to prevent the diversion of legally produced controlled

substances into the illicit market. Congress was concerned with the diversion of drugs out of

legitimate channels of distribution and acted to halt the “widespread diversion of [controlled

substances] out of legitimate channels into the illegal market.” Moreover, the closed-system was

specifically designed to ensure that there are multiple ways of identifying and preventing diversion

through active participation by registrants within the drug delivery chain. All registrants—which

includes all manufacturers and distributors of controlled substances—must adhere to the specific

security, recordkeeping, monitoring and reporting requirements that are designed to identify or

prevent diversion. When registrants at any level fail to fulfill their obligations, the necessary

checks and balances collapse. The result is the scourge of addiction that has occurred.

       135.    The CSA requires manufacturers and distributors of Schedule II substances like

opioids to: (a) limit sales within a quota set by the DEA for the overall production of Schedule II

substances like opioids; (b) register to manufacture or distribute opioids; (c) maintain effective

controls against diversion of the controlled substances that they manufacture or distribute; and (d)

design and operate a system to identify suspicious orders of controlled substances, halt such

unlawful sales, and report them to the DEA.

       136.    Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs.” When evaluating

production quotas, the DEA was instructed to consider the following information:

              (a)     Information provided by the Department of Health and Human Services;

              (b)     Total net disposal of the basic class [of each drug] by all manufacturers;

              (c)     Trends in the national rate of disposal of the basic class [of drug];

              (d)     An applicant’s production cycle and current inventory position;


                                                39
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 43 of 158




              (e)     Total actual or estimated inventories of the class [of drug] and of all

                      substances manufactured from the class and trends in inventory

                      accumulation; and

              (f)     Other factors such as: changes in the currently accepted medical use of

                      substances manufactured for a basic class; the economic and physical

                      availability of raw materials; yield and sustainability issues; potential

                      disruptions to production; and unforeseen emergencies.

       137.    It is unlawful to manufacture a controlled substance in Schedule II, like prescription

opioids, in excess of a quota assigned to that class of controlled substances by the DEA.

       138.    To ensure that even drugs produced within quota are not diverted, federal

regulations issued under the CSA mandate that all registrants, manufacturers and distributors alike,

“design and operate a system to disclose to the registrant suspicious orders of controlled

substances.” 21 C.F.R. § 1301.74(b). Registrants are not entitled to be passive (but profitable)

observers, but rather “shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” Id. Suspicious orders include orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency. Id. Other red flags may include, for example, “[o]rdering the same controlled

substance from multiple distributors.”

       139.    These criteria are disjunctive and are not all inclusive. For example, if an order

deviates substantially from a normal pattern, the size of the order does not matter and the order

should be reported as suspicious. Likewise, a distributor or manufacturer need not wait for a

normal pattern to develop over time before determining whether a particular order is suspicious.

The size of an order alone, regardless of whether it deviates from a normal pattern, is enough to

trigger the responsibility to report the order as suspicious. The determination of whether an order

is suspicious depends not only on the ordering patterns of the particular customer but also on the

patterns of the entirety of the customer base and the patterns throughout the relevant segment of




                                                40
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 44 of 158




the industry. For this reason, identification of suspicious orders serves also to identify excessive

volume of the controlled substance being shipped to a particular region.

       140.    In sum, Purdue and Rhodes have several responsibilities under the law with

respect to control of the supply chain of opioids. First, they must set up a system to prevent

diversion, including excessive volume and other suspicious orders. That would include reviewing

their own data, relying on their observations of prescribers and pharmacies, and following up on

reports or concerns of potential diversion. All suspicious orders must be reported to relevant

enforcement authorities. Further, they must also stop shipment of any order which is flagged as

suspicious and only ship orders which were flagged as potentially suspicious if, after conducting

due diligence, they can determine that the order is not likely to be diverted into illegal channels.

       141.    State and federal statutes and regulations reflect a standard of conduct and care

below which reasonably prudent manufacturers would not fall. Together, these laws and industry

guidelines make clear that distributors and manufacturers alike possess and are expected to

possess specialized and sophisticated knowledge, skill, information, and understanding of both

the market for scheduled prescription narcotics and of the risks and dangers of the diversion of

prescription narcotics when the supply chain is not properly controlled.

       142.    Further, these laws and industry guidelines make clear that Purdue and Rhodes

have a duty and responsibility to exercise their specialized and sophisticated knowledge,

information, skill, and understanding to prevent the oversupply of prescription opioids and

minimize the risk of their diversion into an illicit market even though they are merely the

manufacturing entities and not the distributors.

       143.    Purdue and Rhodes also have specialized and detailed knowledge of the potential

suspicious prescribing and dispensing of opioids through their regular visits to doctors’ offices

and pharmacies, and from their purchase of data from commercial sources, such as IMS Health.

Their extensive boots-on-the-ground activity through their sales force allowed Purdue, Rhodes,

and the Sackler Defendants to observe the signs of suspicious prescribing and dispensing

discussed elsewhere in the Complaint—lines of seemingly healthy patients, out-of-state license


                                                41
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 45 of 158




plates, and cash transactions, to name only a few. In addition, Purdue and Rhodes regularly mined

data, including, upon information and belief, chargeback data, which allowed them to monitor

the volume and type of prescribing of doctors, including sudden increases in prescribing and

unusually high dose prescribing, which would have alerted them, independent of their sales

representatives, to suspicious prescribing.

       144.    Such information was passed on directly to the Sackler Defendants, as discussed

in detail below. This information gave the Sackler Defendants insight into prescribing and

dispensing conduct that enabled the Sackler Defendants to identify where sales tactics would be

most effective. This information also could have allowed Purdue and Rhodes to play a valuable

role in the preventing diversion and fulfilling their obligations under the CSA.

       145.    Purdue and Rhodes have a duty, and are expected, to be vigilant in deciding

whether a prospective customer can be trusted to deliver controlled substances only for lawful

purposes.

       146.    Purdue and Rhodes breached these duties, at the direction of the Sackler

Defendants, by failing to: (a) control the supply chain; prevent diversion; (c) report suspicious

orders; and (d) halt shipments of opioids in quantities they knew or should have known could not

be justified and were indicative of serious problems of overuse of opioids.

                     b.      Defendants Kept Careful Track of Prescribing Data and
                             Knew About Suspicious Orders and Prescribers

       147.    At all relevant times, Purdue and Rhodes and the Sackler Defendants were in

possession of national, regional, state, and local prescriber- and patient-level data that allowed

them to track prescribing patterns over time. They obtained this information from data

companies, including but not limited to: IMS Health, QuintilesIMS, IQVIA, Pharmaceutical

Data Services, Source Healthcare Analytics, NDS Health Information Services, Verispan,

Quintiles, SDI Health, ArcLight, Scriptline, Wolters Kluwer, and/or PRA Health Science, and

all of their predecessors or successors in interest (the “Data Vendors”).




                                               42
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 46 of 158




          148.    Purdue and Rhodes purchased nationwide, regional, state, and local prescriber- and

 patient- level data from the Data Vendors that allowed them to track prescribing trends, identify

 suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. This

 information was then passed on directly to the Sackler Defendants in order for the Sackler

 Defendants to direct the marketing and sales strategies for opioid products.

          149.    The use of prescriber level data was integral to the Sackler Defendants’ scheme to

 increase the opioid market. Purdue maintained a contract with IMS health for many years to find

 which doctors to target with their deceptive advertising.67 This relationship was a natural one for

 the Sackler Defendants as IMS was co-founded by non-other than Arthur Sackler.68 Purdue and
 the Sackler Defendants in generating the massive market for opioids utilized Arthur Sackler’s

 unique pharmaceutical sales techniques of “educating” doctors about the uses and benefits of a

 product.69 Therefore, fine-grained data about the prescribing habits of individual doctors was

 essential in order for the Sackler Defendants to determine which doctors and areas to target for

 sales.

          150.    Such data also could have been used to track patterns of abuse, but preventing

 abuse was at odds with the Sackler Defendants’ scheme to grow the opioid market at all costs.70

 Data such as provided by IMS Health showed the Sackler Defendants which doctors were

 prescribing what opioids, and the Sackler Defendants could have easily reported high volume

 prescribers.71 However, Purdue, as directed by the Sackler Defendants, did not feel that it was up

 to Purdue to asses “how well a physician practices medicine” and therefore repeatedly failed to

 report unlawful activity.72

          151.    Defendants were, therefore, collectively aware of the suspicious orders that flowed

 daily from their manufacturing facilities and did little to nothing to stop them.


67
   Keefe, Empire of Pain, supra note 15.
68
   Id.
69
   Id.
70
   Id.
71
   Id.
72
   Id.


                                                  43
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 47 of 158




           152.   Moreover, Defendants’ sales incentives rewarded sales representatives who

 happened to have pill mills within their territories, enticing those representatives to look the other

 way even when their in-person visits to such clinics should have raised numerous red flags. In one

 example, a pain clinic in South Carolina was diverting massive quantities of OxyContin. People

 traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s diversion

 unit raided the clinic, and prosecutors eventually filed criminal charges against the doctors. But,

 Purdue’s sales representative for that territory, Eric Wilson, continued to promote OxyContin sales

 at the clinic. He reportedly told another local physician that this clinic accounted for 40% of the

 OxyContin sales in his territory. At that time, Wilson was Purdue’s top-ranked sales

 representative. In response to news stories about this clinic, Purdue issued a statement, declaring

 that “if a doctor is intent on prescribing our medication inappropriately, such activity would

 continue regardless of whether we contacted the doctor or not.”73164
           153.   In another example, a Purdue sales manager informed her supervisors in 2009 about

 a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her

 sales representative, “it was packed with a line out the door, with people who looked like gang

 members,” and that she felt “very certain that this an organized drug ring[.]”74 She wrote, “This

 is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at Purdue

 responded that while they were “considering all angles,” it was “really up to [the wholesaler] to

 make the report.”75 This pill mill was the source of 1.1 million pills trafficked to Everett,

 Washington, a city of around 100,000 people. Purdue waited until after the clinic was shut down

 in 2010 to inform the authorities.

           154.   Purdue and Rhodes’ obligation to report suspicious prescribing ran head-on into

 the Sackler Defendants’ marketing strategy. The Sackler Defendants did identify doctors who

 were their most prolific prescribers—but not to report them, rather to market to them. It would

73
  Meier, supra note 31, at 298-300.
74
  Harriet Ryan et al., More Than 1 Million OxyContin Pills Ended Up in the Hands of Criminals and Addicts. What
the Drugmaker Knew, Los Angeles Time (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/.
75
     Id.


                                                      44
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 48 of 158




 make little sense to focus on marketing to doctors who may be engaged in improper prescribing

 only to report them to law enforcement, nor to report those doctors who drove sales.

          155.    Marketing visits were focused on increasing, sustaining, or converting the

 prescriptions of the biggest prescribers, particularly through aggressive, high frequency detailing

 visits. Overprescribing generated tremendous revenue for the Sackler Defendants through both

 Purdue and Rhodes.76 Purdue sales representatives would refer to such doctors as “whales.”77 As

 discussed below, Richard Sackler explicitly directed managers of Purdue’s sales department to

 continue to meet with the largest prescribers, encouraging weekly meetings with those persons in

 some cases.

          156.    Diversion of opioids was a necessary part of the Sackler Defendants’ scheme to

 grow the opioid market, and so the Sackler Defendants directed the activities of Purdue and

 Rhodes in furtherance of that scheme.

        B.       The Sackler Defendants Utilized Purdue to Perpetrate their Scheme
                 to Grow the Demand for Prescription Opioids

          157.    This section of the Complaint identifies the individuals who are personally

 responsible for Purdue’s illegal scheme. The Sackler Defendants distanced themselves from

 Purdue on paper beginning in 2003, but for the relevant time period, the Sackler Defendants have

 been intimately involved in each of the decisions to grow and sustain the demand for opioids

 through deceptive and unlawful marketing.

          158.    The breadth of control wielded by the Sackler family began as early as the 1960s.

 Estes Kefauver, a Tennessee senator, chaired a subcommittee that looked into the rapidly growing

 pharmaceutical industry.78 Kefauver—who had previously investigated the mafia—generated a

 report noting: “The Sackler empire is a completely integrated operation” that “can devise a new

 drug in its drug development enterprise, have the drug clinically tested and secure favorable



76
   Keefe, Empire of Pain, supra note 15.
77
   Id.
78
   Id.


                                                 45
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 49 of 158




 reports on the drug from the various hospitals with which they have connections, conceive the

 advertising approach and prepare the actual advertising copy with which to promote the drug,

 have the clinical articles as well as advertising copy published in their own medical journals, [and]

 prepare and plant articles in newspaper and magazines.”79

         159.    The Sackler Defendants have maintained their “empire” through the present by

 keeping the family businesses, Purdue and Rhodes, firmly within control of the Sackler

 Defendants. According to Robin Hogen, who was once a communications specialist for Purdue,

 the Sackler Defendants did not have an arm’s length relationship with Purdue.80 Rather, “[t]his

 was an active family and an active board.”81 Through the guilty pleas entered by the Purdue
 Frederick Company in 2007, and to the present, the Sackler Defendants have directed Purdue’s

 deceptive and fraudulent marketing for the financial gain of the Sackler Family.

         160.    The individual defendants were the chief architects and beneficiaries of Purdue’s

 deception. In summary:

                (a)    The individual defendants controlled the misconduct described in the

                       paragraphs above.

                (b)    Each individual defendant knowingly and intentionally sent sales

                       representatives to promote opioids to prescribers thousands of times.

                (c)    Each individual defendant knew and intended that the sales reps would

                       unfairly and deceptively promote opioid sales that are risky for patients,

                       including the nine falsehoods identified above.

                (d)    Each individual defendant knew and intended that the sales reps would not

                       tell doctors and patients the truth about Purdue’s opioids. Indeed, they knew

                       and intended these unfair and deceptive tactics achieved their purpose by

                       concealing the truth.



79
   Id.
80
   Id.
81
   Id.


                                                 46
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 50 of 158




              (e)    Each individual defendant knew and intended that prescribers, pharmacists,

                     and patients would rely on Purdue’s deceptive sales campaign to prescribe,

                     dispense, and take Purdue opioids. Securing that reliance was the purpose

                     of the sales campaign.

              (f)    Each individual defendant knew and intended that staff reporting to them

                     would pay top prescribers tens of thousands of dollars to encourage other

                     doctors to write dangerous prescriptions.

              (g)    Each individual defendant knew and intended that staff reporting to them

                     would reinforce these misleading acts through thousands of additional acts,

                     including by sending deceptive publications to doctors and deceptively

                     promoting Purdue opioids.

              (h)    Each individual defendant knowingly and intentionally took money from

                     Purdue’s deceptive business.

              (i)    Each individual defendant knowingly and intentionally sought to conceal

                     his or her misconduct.

       161.    Eight people in a single family made the choices that caused much of the opioid

epidemic: Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan

Sackler, Kathe Sackler, Mortimer Sackler, and Theresa Sackler. The Sackler family owns Purdue,

and they always held a majority of the seats on its Board. Because they controlled their own

privately held drug company, the Sackler Defendants had the power to decide how addictive

narcotics were sold. They got more patients on opioids, at higher doses, for longer, than ever

before. They paid themselves billions of dollars. They are responsible for addiction, overdose,

and death that damaged millions of lives. They should be held accountable now.

              1.     The Sackler Defendants’ Misconduct Leading to the 2007
                     Judgment

       162.    The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and

Theresa Sackler was particularly unfair, deceptive, unreasonable, and unlawful because they


                                              47
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 51 of 158




 already had been given a second chance. From the 1990s until 2007, they directed a decade of

 misconduct, which led to criminal convictions, and commitments that Purdue would not deceive

 doctors and patients again. That background confirms that their misconduct since 2007 was

 knowing and intentional.

          163.     The Sackler family’s first drug company was the Purdue Frederick Company,

 which they bought in 1952. In 1990, they created Purdue Pharma Inc. and Purdue Pharma L.P.

 Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler took seats on the

 Board.82 For events before July 2012, this Complaint uses the “Sackler Defendants” to refer to

 them. David Sackler joined the Board in July 2012.83 From that time forward, the “Sackler
 Defendants” includes him as well.

          164.     The Sackler Defendants always insisted that their family control Purdue. From

 1990 until today, their family always held the majority of seats on the Board. In 1994, Jonathan

 Sackler issued a memorandum to Purdue staff requiring that the Sackler Defendants should

 receive “all Quarterly Reports and any other reports directed to the Board.”84

          165.     Purdue launched OxyContin in 1996. It became one of the deadliest drugs of all

 time.85 The FDA scientist who evaluated OxyContin wrote in his original review: “Care should

 be taken to limit competitive promotion.”86 The Sackler Defendants did not agree. From the

 beginning, the Sackler Defendants viewed limits on opioids as an obstacle to greater profits. To

 make more money, the Sackler Defendants considered whether they could sell OxyContin in some

 countries as an uncontrolled drug. Staff reported to Richard Sackler that selling OxyContin as

 “non-narcotic,” without the safeguards that protect patients from addictive drugs, would provide

82
   Purdue Pharma Inc.’s 1991 filings with the Secretary of State of Connecticut state that it was incorporated in New
York on October 2, 1990. Richard, Ilene, Jonathan, and Kathe Sackler are all listed as directors on the earliest (1991)
report. Beverly, Mortimer, and Theresa all appear on the 1995 report.
83
   David Sackler affidavit.
84
   1994-04-28 memo from Jonathan Sackler, PDD1701827936.
85
   See, e.g., 2016-03-15 telebriefing by CDC Director Tom Frieden (“We know of no other medication that’s routinely
used for a nonfatal condition that kills patients so frequently … those who got the highest doses of opioids, more than
200 MMEs per day had a 1 in 32 chance of dying in just 21/2 years … almost all the opioids on the market are just as
addictive as heroin.), available at https://www.cdc.gov/media/releases/2016/t0315-prescribing-opioids-guidelines
.html.
86
   1995-10 Overall Conclusion to 1995 FDA review, Curtis Wright, #785793.1.


                                                          48
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 52 of 158




 “a vast increase of the market potential.”87 The inventor of OxyContin, Robert Kaiko, wrote to

 Richard to oppose this dangerous idea. Kaiko wrote that he was “very concerned” about the

 danger of selling OxyContin without strict controls. Kaiko warned: “I don’t believe we have a

 sufficiently strong case to argue that OxyContin has minimal or no abuse liability.” To the

 contrary, Kaiko wrote, “oxycodone containing products are still among the most abused opioids

 in the U.S.” Kaiko predicted: “If OxyContin is uncontrolled, … it is highly likely that it will

 eventually be abused.”88 Richard responded: “How substantially would it improve your sales?”89

          166.     At the OxyContin launch party, Richard Sackler spoke as the Senior Vice

 President responsible for sales. He asked the audience to imagine a series of natural disasters: an

 earthquake, a volcanic eruption, a hurricane, and a blizzard. He said: “the launch of OxyContin

 Tablets will be followed by a blizzard of prescriptions that will bury the competition. The

 prescription blizzard will be so deep, dense, and white….”90 Over the next twenty years, the
 Sackler Defendants made Richard’s boast come true. They created a manmade disaster.

          167.     From the beginning, the Sackler Defendants were behind Purdue’s decision to

 deceive doctors and patients. In 1997, Richard Sackler, Kathe Sackler, and other Purdue

 executives determined—and recorded in secret internal correspondence—that doctors had the

 crucial misconception that OxyContin was weaker than morphine, which led them to prescribe

 OxyContin much more often, even as a substitute for Tylenol.91 In fact, OxyContin is more potent

 than morphine. Richard directed Purdue staff not to tell doctors the truth, because the truth could

 reduce OxyContin sales.92

87
   1997-02-27 email from Walter Wimmer, PDD1701346000.
88
   1997-02-27 email from Robert Kaiko, PDD1701345999.
89
   1997-03-02 email from Richard Sackler, PDD1701345999.
90
   PKY180280951.
91
   1997-06-12 email from Richard Sackler, PDD8801141848 (Staff reported: “Since oxycodone is perceived as being
a ‘weaker’ opioid than morphine, it has resulted in OxyContin being used much earlier for non-cancer pain. Physicians
are positioning this product where Percocet, hydrocodone, and Tylenol with Codeine have been traditionally used.
Since the non-cancer pain market is much greater than the cancer pain market, it is important that we allow this product
to be positioned where it currently is in the physician’s mind.” Richard Sackler replied: “I think you have this issue
well in hand. If there are developments, please let me know.”); 1997-05-28 email from Richard Sackler
PDD1508224773; 1997-04-23 email from Richard Sackler, PDD1701801141.
92
    1997-06-12 email from Richard Sackler, PDD8801141848; 1997-05-28 email from Richard Sackler
PDD1508224773; 1997-04-23 email from Richard Sackler, PDD1701801141.


                                                          49
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 53 of 158




         168.     From the start, the Sackler Defendants were also the driving force behind Purdue’s

 strategy to push opioids with the false promise that they create an enhanced “lifestyle.” In 1998,

 Richard Sackler instructed Purdue’s executives that OxyContin tablets provide more than merely

 “therapeutic” value and instead “enhance personal performance,” like Viagra.93

         169.     Most of all, the Sackler Defendants cared about money. Millions of dollars were

 not enough. They wanted billions. They cared more about money than about patients, or their

 employees, or the truth. In 1999, when employee Michael Friedman reported to Richard Sackler

 that Purdue was making more than $20,000,000 per week, Richard replied immediately, at

 midnight, that the sales were “not so great.” “After all, if we are to do 900M this year, we should

 be running at 75M/month. So it looks like this month could be 80 or 90M. Blah, humbug. Yawn.

 Where was I?”94
         170.     In 1999, Richard Sackler became the CEO of Purdue. Jonathan, Kathe, and

 Mortimer were Vice Presidents.95 The company hired hundreds of sales representatives and

 taught them false claims to use to sell drugs.96 Purdue managers tested the sales reps on the most

 important false statements during training at company headquarters. On the crucial issue of

 addiction, which would damage so many lives, Purdue trained its sales reps to deceive doctors

 that the risk of addiction was “less than one percent.”97 Purdue mailed thousands of doctors

 promotional videos with that same false claim:

                 “There’s no question that our best, strongest pain medicines are the
                 opioids. But these are the same drugs that have a reputation for
                 causing addiction and other terrible things. Now, in fact, the rate
                 of addiction amongst pain patients who are treated by doctors is
                 much less than one percent. They don’t wear out, they go on
                 working, they do not have serious medical side effects.”98




93
   1998-09-28 email from Richard Sackler, PDD1701546497.
94
   1999-06-17 email from Michael Friedman, #228728.1.
95
   2000-03-26, Peter Healy, Opening the Medicine Chest: Purdue Pharma prepares to raise its profile, #24865.1.
96
   2003-12-23 GAO Report, pg. 19, PKY183266843 (increase from 771 reps in 1999 to 1,066 in 2001).
97
   Barry Meier, Pain Killer (1 ed. 2003) at 99.
98
   “I Got My Life Back” video, transcript, PDD9521403504.


                                                        50
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 54 of 158




A sales representative told a reporter: “We were directed to lie. Why mince words about it? Greed

took hold and overruled everything. They saw that potential for billions of dollars and just went

after it.”99

          171.    In 2000, the Sackler Defendants were warned that a reporter was “sniffing about

 the OxyContin abuse story.”100 The Sackler family put the threat on the agenda for the next Board

 meeting and began covering their tracks. They planned a response that “deflects attention away

 from the company owners.”101

          172.    In January 2001, Richard Sackler received a plea for help from a Purdue sales

 representative. The sales rep described a community meeting at a local high school, organized

 by mothers whose children overdosed on OxyContin and died. “Statements were made that

 OxyContin sales were at the expense of dead children and the only difference between heroin and

 OxyContin is that you can get OxyContin from a doctor.”102
          173.    The next month, a federal prosecutor reported 59 deaths from OxyContin in a

 single state.103 The Sackler Defendants knew that the reports underestimated the destruction.

 Richard Sackler wrote to Purdue executives: “This is not too bad. It could have been far

 worse.”104 The next week, on February 14, a mother wrote a letter to Purdue:105

                 “My son was only 28 years old when he died from Oxycontin on
                 New Year’s Day. We all miss him very much, his wife especially
                 on Valentines’ Day. Why would a company make a product that
                 strong (80 and 160 mg) when they know they will kill young
                 people? My son had a bad back and could have taken Motrin but
                 his Dr. started him on Vicodin, then Oxycontin then Oxycontin
                 SR. Now he is dead!”
A Purdue staff member noted: “I see a liability issue here. Any suggestions?”106

99
    2017-10-16, Christopher Glazek, “The Secretive Family Making Billions From The Opioid Crisis,” Esquire
Magazine (quoting Purdue sales representative Shelby Sherman).
100
    2000-11-30 email from Michael Friedman, PDD1706196247.
101
    2000-12-01 email from Mortimer D. Sackler, PDD1706196246. Defendant Mortimer Sackler’s father, the late
Mortimer D. Sackler, was also involved in Purdue Pharma during his lifetime.
102
    2001-01-26 email from Joseph Coggins, #171855.1.
103
    2001-02-08 email from Mortimer Sacker, PDD8801151727.
104
    2001-02-08 email from Richard Sackler, PDD8801151727.
105
    2001-02-14 email to Robin Hogen, #3072810.1.
106
    2001-02-14 email from James Heins, #3072810.1.


                                                    51
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 55 of 158




         174.     That same month, Richard Sackler wrote down his solution to the overwhelming

 evidence of overdose and death: blame and stigmatize people who become addicted to opioids.

 Sackler wrote in a confidential email: “we have to hammer on the abusers in every way possible.

 They are the culprits and the problem. They are reckless criminals.”107 Richard followed that

 strategy for the rest of his career: collect millions from selling addictive drugs, and blame the

 terrible consequences on the people who became addicted.

         175.     Not long after the mother’s February 14 letter, the Sackler Defendants achieved a

 long-sought goal: the front page of the New York Times reported that “OxyContin’s sales have hit

 $1 billion, more than even Viagra’s.” The same article noted that “OxyContin has been a factor

 in the deaths of at least 120 people, and medical examiners are still counting.”108
         176.     When Time magazine published an article about OxyContin deaths in New

 England, Purdue employees told Richard Sackler they were concerned. Richard responded with

 a message to his staff. He wrote that Time’s coverage of people who lost their lives to OxyContin

 was not “balanced,” and the deaths were the fault of “the drug addicts,” instead of Purdue. “We

 intend to stay the course and speak out for people in pain – who far outnumber the drug addicts

 abusing our product.”109

         177.     That spring, Purdue executives met with the U.S. Drug Enforcement Agency

 (“DEA”). A senior DEA official sat across from Richard Sackler. Before the meeting ended, she

 leaned over the table and told Richard: “People are dying. Do you understand that?”110

         178.     As Purdue kept pushing opioids and people kept dying, the company was engulfed

 in a wave of investigations by state attorneys general, the DEA, and the U.S. Department of

 Justice. In 2003, Richard Sackler left his position as President of Purdue. After a few more years

 of investigation, Jonathan, Kathe, and Mortimer Sackler resigned from their positions as Vice



107
    2001-02-01 email from Richard Sackler, PDD8801133516.
108
    2001-03-05 article in New York Times, PDD9316101737.
109
    2001-01-08 letter from Richard Sackler, PDD1501720041.
110
    2001 meeting described in Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death by Barry Meier, pg. 158
(2003). The DEA official was Laura Nagel, head of the DEA Office of Diversion Control.


                                                       52
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 56 of 158




 Presidents. 111 But those moves were for show. The Sackler Defendants kept control of the

 company. Their family owned Purdue. They controlled the Board. They paid themselves the

 profits. And, as alleged in detail below, they continued to direct Purdue’s deceptive marketing

 campaign.

         179.     By 2006, prosecutors found damning evidence that Purdue intentionally deceived

 doctors and patients about its opioids. The Sackler Defendants voted that their first drug

 company, the Purdue Frederick Company, should plead guilty to a felony for misbranding

 OxyContin as less addictive, less subject to abuse and diversion, and less likely to cause adverse

 events and side effects than other pain medications. The Sackler Defendants also voted on the

 Board that three Purdue executives (Michael Friedman, Paul Goldenheim, and Howard Udell) —

 but no member of the Sackler family — should plead guilty as individuals.112
         180.     In May 2007, the Sackler Defendants voted again to have their company plead

 guilty and enter a series of agreements that Purdue would never deceive doctors and patients about

 opioids again.113 The Purdue Frederick Company confessed to a felony and effectively went out

 of business. The Sackler Defendants continued their opioid business in two other companies:

 Purdue Pharma Inc. and Purdue Pharma L.P.

         181.     The Sackler Defendants voted to admit in an Agreed Statement Of Facts that, for

 more than six years, supervisors and employees intentionally deceived doctors about OxyContin:

 “Beginning on or about December 12, 1995, and continuing until on or about June 30, 2000,

 certain Purdue supervisors and employees, with the intent to defraud or mislead, marketed and

 promoted OxyContin as less addictive, less subject to abuse and diversion, and less likely to cause

 tolerance and withdrawal than other pain medications.”114




111
    2018-09-05 declaration of Jonathan Sackler; 2018-09-08 declaration of Kathe Sackler; 2018-09-06 declaration of
Mortimer Sackler.
112
    2006-10-25 Board minutes, PKY183307486; 2006-10-25 agreement, PPLP004031281.
113
    2007-05-03 Board minutes, PKY183307494.
114
     2007-05-09 Agreed Statement of Facts, paragraph 20, available at https://www.documentcloud.org
/documents/279028-purdue-guilty-plea.


                                                       53
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 57 of 158




            182.    To remove any doubt, the Sackler Defendants voted to enter into a plea agreement

 that stated: “Purdue is pleading guilty as described above because Purdue is in fact guilty.”115

 Those intentional violations of the law happened while Richard Sackler was CEO; Jonathan,

 Kathe, and Mortimer were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene,

 Beverly, and Theresa Sackler were all on the Board.

            183.    The Sackler Defendants also voted for Purdue to enter a Corporate Integrity

 Agreement with the U.S. government. The agreement required the Sackler Defendants to ensure

 that Purdue did not deceive doctors and patients again. The Sackler Defendants promised to

 comply with rules that prohibit deception about Purdue opioids. They were required to complete

 hours of training to ensure that they understood the rules. They were required to report any

 deception. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler each

 certified in writing to the government that he or she had read and understood the rules and would

 obey them.116
            184.    The 2007 Judgment and related agreements should have ended the Sackler

 Defendants’ misconduct for good. Instead, the Sackler Defendants decided to break the law again

 and again, expanding their deceptive sales campaign to make more money from more patients on

 more dangerous doses of opioids.

                   2.      The Sackler Defendants’ Misconduct from the 2007 Judgment
                           Until Today

            185.    From the 2007 Judgment to 2018, the Sackler Defendants controlled Purdue’s

 deceptive sales campaign. They directed the company to hire hundreds more sales reps to visit

 doctors thousands more times. They insisted that sales reps repeatedly visit the most prolific

 prescribers. They directed reps to encourage doctors to prescribe more of the highest doses of

 opioids. They studied unlawful tactics to keep patients on opioids longer and then ordered staff

 to use them. They asked for detailed reports about doctors suspected of misconduct, how much

115
      2007-05-09 Plea Agreement.
116
      2007-05-09 Plea Agreement; 2007-05-04 Associate General Counsel’s Certificate, PDD1712900054.


                                                       54
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 58 of 158




 money Purdue made from them, and how few of them Purdue had reported to the authorities.

 They sometimes demanded more detail than anyone else in the entire company, so staff had to

 create special reports just for them. Richard Sackler even went into the field to promote opioids

 to doctors and supervise reps face to face.

         186.    The Sackler Defendants’ micromanagement was so intrusive that staff begged for

 relief. The VP of Sales and Marketing wrote to the CEO:

                “Anything you can do to reduce the direct contact of Richard into
                the organization is appreciated.”117

         187.    The Sackler Defendants’ directions shot through the company with dangerous

 force. When the Sackler Defendants berated sales managers, the managers turned around and

 fired straight at reps in the field. When Richard Sackler wrote to managers, “This is bad,”118 to

 criticize the sales of Purdue’s Butrans opioid, the managers in turn drafted a warning for

 employees:

                “Just today, Dr. Richard sent another email, ‘This is bad,’ referring
                to current Butrans trends. I am quite sure that Dr. Richard would
                not be sympathetic to the plight of the Boston District.”119

The manager then threatened to fire every sales rep in the Boston district:

                “I am much closer to dismissing the entire district than agreeing
                that they deserve a pass for poor market conditions.”120

         188.    The Sackler Defendants cared most of all about money. From 2007 to 2018, they
 voted to direct Purdue to pay their family billions of dollars, including tens of millions of dollars

 from opioids sold. These payments show the total control that the Sackler Defendants exercised

 over Purdue. The payments were the motivation for the Sackler Defendants’ misconduct. And




117
    2012-02-07 email from Russell Gasdia, PPLPC012000368569.
118
    2012-02-07 email from Richard Sackler, PPLPC012000368430.
119
    2012-02-07 email from Windell Fisher, PPLPC012000368500.
120
    2012-02-07 email from Windell Fisher, PPLPC012000368500.


                                                   55
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 59 of 158




 the payments were deliberate decisions to benefit from deception, at great cost to patients and

 families across the nation.

            189.     As detailed below, the Sackler Defendants’ misconduct continued from the 2007

 convictions through 2018.

                            a.      2007

            190.     In July 2007, staff told the Sackler Defendants that more than 5,000 cases of

 adverse events had been reported to Purdue in just the first three months of 2007. Staff also told

 the Sackler Defendants that Purdue received 572 Reports of Concern about abuse and diversion

 of Purdue opioids during Q2 2007. Staff reported to the Sackler Defendants that they completed

 only 21 field inquiries in response. Staff also told the Sackler Defendants that they received more

 than 100 calls to Purdue’s compliance hotline during the quarter, which was a “significant

 increase,” but Purdue did not report any of the hotline calls or Reports of Concern to the FDA,

 DEA, Department of Justice, or state authorities.121
            191.     Purdue’s self-interested failure to report abuse and diversion would continue,

 quarter after quarter, even though the 2007 Judgment required Purdue to report “potential abuse

 or diversion to appropriate medical, regulatory or law enforcement authorities.” Instead of

 reporting dangerous prescribers, or even directing sales reps to stop visiting them, the Sackler

 Defendants chose to keep pushing opioids to whoever prescribed the most.

            192.     Staff also reported to the Sackler Defendants that they continued to mail out

 thousands of deceptive marketing materials, including 12,528 publications in the first half of

 2007. The single most-distributed material was volume #1 of Purdue’s “Focused and Customized

 Education Topic Selections in Pain Management” (FACETS).122 In FACETS, Purdue falsely

 instructed doctors and patients that physical dependence on opioids is not dangerous and instead

 improves patients’ “quality of life” — just as Richard Sackler had been saying since the 1990s.


121
      2007-07-15 Board report, pgs. 33, 41, 54, PWG000300817, -825, -838.
122
      2007-07-15 Board report, pg. 34, PWG000300818.


                                                        56
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 60 of 158




 In the same material, Purdue also falsely told doctors and patients that signs of addiction are

 actually “pseudoaddiction,” and that doctors should respond by prescribing more opioids.123 Staff

 told the Sackler Defendants that another of the publications they had sent most often to doctors

 was “Complexities in Caring for People in Pain.”124 In it, Purdue repeated again its false claim

 that warning signs of addiction are really “pseudoaddiction” that should be treated with more

 opioids.125

         193.    At the same time, staff also reported to the Sackler Defendants that Purdue was

 making more money than expected. A few months earlier, they had projected a profit of

 $407,000,000; now they expected more than $600,000,000.126
         194.    Staff reported to the Sackler Defendants that “sales effort” was a key reason that

 profits were high.127 Staff told the Sackler Defendants that Purdue employed 301 sales reps to

 promote opioids and that sales reps were the largest group of Purdue employees by far. In

 comparison, Purdue employed only 34 people in drug discovery.128

         195.    From the 2007 convictions until today, the Sackler Defendants ordered Purdue to

 hire hundreds of sales reps to carry out their deceptive sales campaign.129




123
    2007-08 FACETS Vol. 1, pgs. 51-53, PTN000004691-693.
124
    2007-07-15 Board report, pg. 34, PWG000300818.
125
    2007 Complexities of Caring for People in Pain, pg. 2, PTN000016806.
126
    2007-07-15 Board report, pg. 46, PWG000300830.
127
    2007-07-15 Board report, pg. 46, PWG000300830.
128
    2007-07-15 Board report, pg. 52, PWG000300836.
129
    2007-07-15 Board report, pg. 52, PWG000300836; 2007-10-15 Board report, pg. 58, PPLPC012000157459; 2008-
01-15 Board report, pg. 22, PDD8901733995; 2008-10-15 Board report, pg. 26, PDD9316101027; 2009-04-16 Board
report, pg. 28, PDD9316100624; 2009-07-30 Board report, pg. 19, PPLPC012000233249; 2009-10-22 Board


                                                    57
                                Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 61 of 158




                                             The Sacklers Ordered Purdue To Hire
                                                   Hundreds of Sales Reps

                        700


                        600


                        500
 Number of sales reps




                        400


                        300


                        200


                        100


                         0




                                                  Graphic based on Purdue documents

                              196.   In August, Mr. Udell was still serving as Purdue’s top lawyer, even after his

 criminal conviction. He wrote to Richard, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler:

 “Over the last week there have been numerous news stories across the nation reporting on the

 Associated Press’s analysis of DEA data showing very large increases in the use of opioids

 analgesics (particularly OxyContin) between the years 1997 and 2005. Many of these articles

 have suggested that this increase is a negative development suggesting overpromotion and

 increasing abuse and diversion of these products.”130



130
             2007-08-30 email from Howard Udell, PPLPC012000153272.


                                                                  58
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 62 of 158




         197.      In October, staff told the Sackler Defendants that Purdue received 284 Reports of

 Concern about abuse and diversion of Purdue’s opioids in Q3 2007, and they conducted only 46

 field inquiries in response. Staff reported to the Sackler Defendants that they received 39 tips to

 Purdue’s compliance hotline during the quarter, but Purdue did not report any of them to the

 authorities.131

         198.      Staff told the Sackler Defendants that Purdue had hired more sales reps and now

 employed 304. They also reported to the Sackler Defendants that Purdue was succeeding at

 promoting its highest doses of opioids: “OxyContin 80mg is at Rx levels not seen in over 2

 years.”132
         199.      In preparation for an upcoming Board meeting, Richard Sackler instructed staff to

 give him the spreadsheets underlying their sales analysis, so that he could do his own

 calculations.133 The spreadsheets showed that, in 2007, Purdue expected to collect more than half

 its total revenue from sales of 80mg OxyContin — its most powerful, most profitable, and most

 dangerous pill.134

         200.      In November, the Sackler Defendants voted to spend $86,900,000 to employ sales

 reps in 2008 and another $1,000,000 to buy them laptops. The Sackler Defendants also voted for

 a resolution regarding salary increases and bonus targets for the reps.135

                         b.     2008

         201.      In January 2008, staff told the Sackler Defendants that Purdue still employed 304

 sales reps and they were succeeding at the goal of promoting higher doses of opioids: “OxyContin

 80mg continues to grow.” Staff told the Sackler Defendants that, in 2007, Purdue’s net sales were

 just over $1 billion, almost “DOUBLE” what the company had planned. OxyContin was more

 than 90% of those sales.136

131
    2007-10-15 Board report, pgs. 36, 60, PPLPC012000157437, -461.
132
    2007-10-15 Board report, pgs. 4, 58, PPLPC012000157405, -459.
133
    2007-10-28 email from Richard Sackler, PPLPC012000159168.
134
    2007-10-28 attachment to email from Edward Mahony, PPLPC012000159170.
135
    2007-11-01 Board minutes, PKY183212603-06; 2008 budget submission, pg. 20, PDD9273201033.
136
    2008-01-15 Board report, pgs. 4, 22, 24, PDD8901733977, -995, -997.


                                                   59
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 63 of 158




         202.     Staff also told the Sackler Defendants that Purdue received 689 Reports of

 Concern about abuse and diversion of Purdue’s opioids in Q4 2007, and they conducted only 21

 field inquiries in response. Staff also reported to the Sackler Defendants that they received 83

 tips to Purdue’s compliance hotline during the quarter, but Purdue did not report any of them to

 the authorities.137

         203.     The Sackler Defendants wanted more details on tactics for pushing sales. Richard

 Sackler wrote to Russell Gasdia, Vice President of Sales and Marketing (hereinafter “Sales VP”),

 demanding information about Purdue’s opioid savings cards. Richard asked Gasdia how long the

 opioid savings cards lasted, how much savings they offered a patient, and whether there had been

 any changes since he had last been briefed on the opioid savings card scheme. Richard sent

 Gasdia a detailed hypothetical scenario to make sure he understood the sales tactic down to the

 smallest details.138 Staff followed up with a presentation about opioid savings cards to the Sackler
 Defendants at the next Board meeting.139

         204.     Meanwhile, when staff proposed a plan to get pharmacies to increase their

 inventory of OxyContin from 2 bottles to 3 bottles, Richard Sackler demanded to know why they

 couldn’t get up to 4 bottles or more.140

         205.     The Sackler Defendants didn’t only sweat the small stuff. They also made the

 fundamental decision to hire a sales force, and then to expand it. At Purdue, hiring more sales

 reps was not a matter for middle management. Selling opioids door-to-door, in visits to doctor’s

 offices and hospitals, was the core business of the company. The Sackler Defendants themselves

 made the decisions about how big the sales force would be and what it would do.




137
    2008-01-15 Board report, pg. 16, 24, PDD8901733989, -997.
138
    2008-01-30 emails from Richard Sackler, PPLPC012000168321-322.
139
     2008-02-09 email from John Stewart, PPLPC012000170262 (opioid savings cards “were singled-out for
presentation since they are an extraordinary item in the budget and there is good data showing a positive impact on
OxyContin utilization”).
140
    2008-02-19 email from Richard Sackler, PPLPC004000150467.


                                                        60
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 64 of 158




         206.     In February, the Sackler Defendants used their power on the Board of Directors

 to order Purdue to “begin expanding the sales force by an additional 100 sales representatives

 beginning effective as of April 1, 2008.”141




         207.     The Sackler Defendants knew and intended that, because of their orders, more

 sales reps would promote opioids to prescribers. In preparation for the Sackler Defendants’ vote,

 staff told them that adding 100 sales reps would allow Purdue to make 12,000 more sales visits

 to prescribers every month.142

         208.     The Sackler Defendants also knew and intended that the sales reps would push

 higher doses of Purdue’s opioids.             That same month, Richard Sackler directed Purdue

 management to “measure our performance by Rx’s by strength, giving higher measures to higher

 strengths.”143 He copied Jonathan and Mortimer Sackler on the instruction. The Sackler
 Defendants knew higher doses put patients at higher risk. As far back as the 1990s, Jonathan and

141
    2008-02-08 Board minutes, PKY183212620. The Sackler Defendants had long experience controlling the
company’s sales force. They voted to direct Purdue to hire 50 more sales reps in 1998, and directed the company to
prepare for a 100-rep expansion in 2007. 1998-04-27 Board minutes, #618527.1; 2007-04-26 Board minutes,
PPLP004415274.
142
    2007-10-26 Sales & Marketing presentation, PPLPC012000159022.
143
    2008-02-13 email from Richard Sackler, PPLPC012000170948-949.


                                                       61
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 65 of 158




 Kathe Sackler knew that patients frequently suffer harm when “high doses of an opioid are used

 for long periods of time.”144

          209.      On Valentine’s Day, the Sackler Defendants voted to pay former CEO and

 criminal convict Michael Friedman $3,000,000.145 It was one of several multi-million-dollar

 payments to the convicted executives to maintain their loyalty and protect the Sackler family.

          210.      By 2008, Purdue was working on a crush-proof reformulation of OxyContin to

 extend Purdue’s patent monopoly.146 The Sackler Defendants learned that another company was

 planning clinical research to test whether crush-proof opioids are safer for patients.147 Mortimer

 Sackler suggested that Purdue conduct similar studies to find out whether reformulated

 OxyContin was really safer before selling it to millions of patients. He wrote to Richard Sackler:

 “Purdue should be leading the charge on this type of research and should be generating the

 research to support our formulation. Why are we playing catch up …? Shouldn’t we have studies

 like this …?”148 The Sackler Defendants decided not to do the research because they wanted the
 profits from a new product, regardless of whether the deaths continued. Richard didn’t want a

 paper trail, so he instructed Mortimer to call him, and CEO John Stewart met with his staff to

 plan how to phrase a carefully worded reply.149 Later that month, Stewart wrote to Richard that

 reformulating OxyContin “will not stop patients from the simple act of taking too many pills.”150

144
    1997-03-12 memo from John Stewart, PDD1701785443.
145
    2008-02-14 Board minutes, PKY183212622.
146
    2007-10-26 Sales & Marketing presentation, pg. 2, PPLPC012000159022.
147
    2008-02-07 email from Robert Kaiko, PPLPC013000244844.
148
    2008-02-12 email from Mortimer Sackler, PPLPC013000244843-844.
149
    2008-02-12 email from Richard Sackler, PPLPC013000244843 (“My sentiments exactly the first time I read it.
But you should read it again. If you do and ask yourself what it means, I think you may come to a very different
conclusion, as I now have … We should talk about it. Give me a call at home.”); 2008-02-13 email from John Stewart,
PPLPC013000244843.
150
    2008-02-22 email from John Stewart, PPLPC012000172201. Five years later, Purdue published two studies about
the crush-proof formulation. Neither concluded the crush-proof tablets lowered the risks of addiction, overdose and
death associated with OxyContin use. One was a single-session research study conducted by three full-time Purdue
employees and a paid Purdue consultant to assess “the attractiveness” of the crush-proof tablets to recreational drug
users. Thirty recreational opioid users were interviewed by two researchers. “This study did not include safety,
pharmacokinetic, or efficacy evaluations, and no drugs were administered.” Participants’ answers to “open-ended
questions” indicated that the crush-proof tablets “might be less attractive to recreational opioid abusers” than original
OxyContin. The study concluded that “among the available opioid products that we included in this study, recreational
opioid users judged [crush-proof OxyContin tablets] to be the least attractive, the least valuable and the least desirable,
with the least likelihood for tampering and the lowest street value.” PTN000002031-2034. In the second study, by


                                                            62
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 66 of 158




         211.     Meanwhile, staff gave Jonathan, Kathe, Mortimer and Richard Sackler projections

 indicating that OxyContin sales could plateau.151 Mortimer demanded answers to a series of

 questions about why sales would not grow.152 Richard chimed in at 8:30 p.m. to instruct the staff

 to find answers “before tomorrow.”153 Staff emailed among themselves about how the Sackler

 Defendants’ demands were unrealistic and harmful and then decided it was safer to discuss the

 problem by phone.154

         212.     In March, Richard Sackler dug into Purdue’s strategy for selling more

 OxyContin. He directed sales and marketing staff to turn over thousands of pieces of data about

 sales trends, including data to distinguish the kilograms of active drug from the number of

 prescriptions, so he could analyze higher doses.155 Staff delivered the data early Sunday morning;
 Richard responded with detailed instructions for new data that he wanted that same day.156 An

 employee sent Richard the additional data only a few hours later and pleaded with Richard: “I

 have done as much as I can.” The employee explained that he needed to attend to family visiting

 from out of town.157 Richard responded by calling him at home, insisting that the sales forecast

 was too low, and threatening that he would have the Board reject it.158 On Monday, staff emailed

 among themselves to prepare for meeting with Richard, highlighting that Richard was looking for




the same Purdue authors, 29 volunteers snorted OxyContin (original and crush-proof), oxycodone, and a placebo over
a seven-day treatment phase and rated the drugs. The study concluded that “reformulated OxyContin has a reduced
abuse potential compared to the original formulation upon intranasal administration.” PTN000002031, -2044. Purdue
amended its OxyContin label to reference these studies in 2013.
151
    2008-02-26 email from Edward Mahony, PPLPC012000172585; attachment PPLPC012000172587.
152
    2008-02-26 email from Mortimer Sackler, PPLPC12000172674.
153
    2008-02-26 email from Richard Sackler, PPLPC12000172674.
154
    2008-02-26 email from John Stewart, PPLPC012000172677.
155
    2008-03-09 email from David Rosen, PPLPC012000174478.
156
    2008-03-09 email from Richard Sackler, PPLPC012000174477.
157
    2008-03-09 email from David Rosen, PPLPC012000174204.
158
    2008-03-09 email from David Rosen, PPLPC012000174202. A month earlier, when an employee did not answer
a call from Richard Sackler during a Sunday morning church service, Richard immediately contacted the CEO to
complain. 2008-02-17 email from Mike Innaurato, PPLPC012000171496. Richard then wrote that he expected
answers from four different sales staff members the next day (President’s Day) even though Purdue was closed. 2008-
02-17 email from Richard Sackler, PPLPC012000171511. See also 2008-11-02 email from Mike Innaurato,
PPLPC019000241631.


                                                        63
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 67 of 158




 results that could only be achieved by hiring more sales reps. Meanwhile, Richard met with John

 Stewart to discuss his analysis of the weekend’s data and new graphs Richard had made.159

         213.    Sales VP Russell Gasdia was struggling to handle the pressure. When Richard

 Sackler sent Gasdia a list of seven sales questions to answer on a Saturday (and copied Ilene,

 Jonathan, Kathe, Mortimer, and Theresa Sackler), Gasdia wrote to John Stewart:

                “John, I know it is tricky, but Dr. Richard has to back off
                somewhat. He is pulling people in all directions, creating a lot of
                extra work and increasing pressure and stress. I will draft a
                response but he is not realistic in his expectations and it is very
                difficult to get him to understand.”160

         214.    Richard Sackler did not back off. Instead, he pushed staff to sell more of the

 highest doses of opioids and get more pills in each prescription. That same Saturday night,

 Richard sent Gasdia yet another set of instructions, directing him to identify tactics for “exceeding

 2007 Rx numbers on an adjusted basis (adjusted for strength and average number of tablets per

 Rx).”161 The very next day, Gasdia was writing up plans for how adding sales reps, opioid savings

 cards, and promoting more intermediate doses of OxyContin could help increase sales.162

         215.    Richard Sackler followed through on his weekend threat that he would have the

 Board reject the sales plan. Two days later, Richard circulated his own sales analysis to the Board,

 ordered the Secretary to “put this high in the Board agenda,” and proposed that he and Mortimer

 Sackler oversee a redo of the annual plan as well as the 5-year plan for Purdue’s opioids.163

         216.    At the same time, Jonathan, Kathe, and Mortimer Sackler were also pushing staff

 about sales. Staff told those three Sacklers that they would use opioid savings cards to meet the

 challenge of keeping OxyContin scripts at the same level in 2008 as in 2007, “in spite of all the




159
    2008-03-10 emails from David Rosen and John Stewart, PPLPC012000174476.
160
    2008-03-08 email from Russell Gasdia, PPLPC012000174127.
161
    2008-03-08 email from Richard Sackler, PPLPC012000175157.
162
    2008-03-09 email from Russell Gasdia, PPLPC012000174161.
163
    2008-03-10 email from Richard Sackler, PPLPC023000164605.


                                                   64
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 68 of 158




 pressures.”164 Kathe demanded that staff identify the “pressures” and provide “quantification of

 their negative impact on projected sales.”165

         217.     In April, staff told the Sackler Defendants that Purdue employed 304 sales reps.

 Staff reported to the Sackler Defendants that the reps had obtained data showing which

 pharmacies stocked higher strengths of OxyContin, which helped them convince area doctors to

 prescribe the highest doses. Staff also told the Sackler Defendants that Purdue received 853

 Reports of Concern about abuse and diversion of Purdue opioids in Q1 2008, and they had

 conducted only 17 field inquiries in response. Staff also reported to the Sackler Defendants that

 they received 83 tips to Purdue’s compliance hotline during the quarter, but did not report any of

 them to the authorities.166
         218.     On April 18, Richard Sackler sent Kathe, Ilene, David, Jonathan, and Mortimer

 Sackler a secret memo about how to keep money flowing to their family. Richard wrote that

 Purdue’s business posed a “dangerous concentration of risk.” After the criminal investigations

 that almost reached the Sackler Defendants, Richard wrote that it was crucial to install a CEO

 who would be loyal to the family: “People who will shift their loyalties rapidly under stress and

 temptation can become a liability from the owners’ viewpoint.” Richard recommended John

 Stewart for CEO because of his loyalty. Richard also proposed that the family should either sell

 Purdue in 2008 or, if they could not find a buyer, milk the profits out of the business and

 “distribute more free cash flow” to themselves.167

         219.     That month, the Sackler Defendants voted to have Purdue pay their family

 $50,000,000. From the 2007 convictions until 2018, the Sackler Defendants voted dozens of

 times to pay out Purdue’s opioid profits to their family — in total more than four billion

 dollars.168

164
    2008-03-09 email from Edward Mahony, PPLPC012000175155-156.
165
    2008-03-11 email from Kathe Sackler, PPLPC012000175155.
166
    2008-03-15 Board report, pgs. 17, 23, 24, 27, PDD8901724450, -456, -457, -460.
167
    2008-04-18 email and attached memo from Richard Sackler, PDD9316300629-631.
168
    2008-04-18 Board minutes, PKY183212631-633; 2008-06-27 Board minutes, PKY183212647; 2008-09-25 Board
minutes, PKY183212654; 2008-11-06 Board minutes, PKY183212662; 2009-03-05 Board minutes, PKY183212705;
2009-06-26 Board minutes, PKY183212742; 2009-09-23 Board minutes, PKY183212772; 2010-02-04 Board


                                                  65
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 69 of 158




           The Sacklers Paid Themselves Billions of Dollars


  $350,000,000

  $300,000,000

  $250,000,000

  $200,000,000

  $150,000,000

  $100,000,000

   $50,000,000

                $




                         Graphic based on Purdue’s internal Board documents

         220.       On April 18, the Sackler Defendants voted to increase the 2008 budget for Sales

 and Promotion to $155,802,000.169 Then, Richard Sackler sent Sales VP Russell Gasdia a series

 of questions about Purdue’s efforts to get patients to take higher doses and stay on opioids for

 longer times. Richard wanted to know: how many Purdue patients had insurance that would let
 them take unlimited quantities of Purdue opioids; how many patients were limited to 60 tablets

 per month; and how many patients had any limit on the number of tablets or dose or number of

 tablets per day. He demanded that sales staff be assigned to answer his questions “by tomorrow



minutes, PKY183212818; 2010-04-01 Board minutes, PKY183212829; 2010-09-10 Board minutes, PKY183212844;
2010-12-02 Board minutes, PKY183212869-70; 2011-04-06 Board minutes, PKY183212896-97; 2011-06-24 Board
minutes, PKY183212924-25; 2011-09-01 Board minutes, PKY183212927-28; 2012-07-27 Board report, pg. 44,
PPLP004367403; 2012-03-05 email from Edward Mahony, PPLPC012000368627; 2013-11-01 Board report, pg. 3,
PPLPC002000186913; 2014-12-03 November flash report, slide 8, PPLPC016000266403; 2015-06-05 mid-year
strategic review, slide 55, PPLPC011000036000; 2017-09-14 10 year plan spreadsheet, page “CF – Internal,”
PPLPC021000904588.
169
    2008-04-18 Board minutes, PKY183212634-37.


                                                   66
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 70 of 158




 morning.”170 When the sales staff pleaded for a few more hours to collect the data, Richard agreed

 to give them until the end of the day.171

         221.    In May, staff sent the Sackler Defendants more ideas about ways to promote

 Purdue’s opioids. The proposal matched the Sackler Defendants’ own plan, which Richard had

 written out as CEO: deflect blame from Purdue’s addictive drugs by stigmatizing people who

 become addicted. “KEY MESSAGES THAT WORK” included this dangerous lie: “It’s not

 addiction, it’s abuse. It’s about personal responsibility.”172

         222.    In June, the Sackler Defendants voted to appoint John Stewart as President and

 CEO of Purdue Pharma Inc. and Purdue Pharma LP. The appointment followed through on

 Richard Sackler’s suggestion in his secret memo that the Sackler Defendants should put a

 premium on loyalty to the family. On the same day, the Sackler Defendants voted to pay their

 family $250,000,000.173 The payment followed Richard Sackler’s suggestion in the memo to
 “distribute more free cash flow” to themselves.

         223.    Meanwhile, Richard Sackler asked sales staff for more information about Purdue’s

 opioid savings cards.174 Staff reported to Richard, Jonathan, Kathe, and Mortimer Sackler that

 67,951 patients had used Purdue’s opioid savings cards, and that the cards provided a discount on

 a patient’s first five prescriptions.175

         224.    After five prescriptions, many patients would face significant withdrawal

 symptoms if they tried to stop taking opioids. Staff told Richard, Jonathan, Kathe, and Mortimer

 Sackler that 27% of patients (more than 18,000 people) had used the cards for all five

 prescriptions.176




170
    2008-04-22 email from Richard Sackler, PPLPC012000179497.
171
    2008-04-22 email from Richard Sackler, PPLPC012000179679.
172
     2008-05-16 email from Pamela Taylor, PPLPC012000183254; 2008-04-16 Executive Committee notes,
PPLPC012000183256; 2008-04-16 presentation by Luntz, Maslansky Strategic Research, PPLPC012000183259.
173
    2008-06-27 Board minutes, PKY183212646-647.
174
    2008-06-14 email from Richard Sackler, PPLPC012000186396.
175
    2008-06-16 email from Russell Gasdia, PPLPC012000186394-395.
176
    2008-06-16 email from Russell Gasdia, PPLPC012000186395.


                                                  67
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 71 of 158




         225.     In July, Purdue’s Fleet Department reported to the Sackler Defendants that Purdue

 had bought one hundred new Pontiac Vibes for the expanded sales force. Staff also told the

 Sackler Defendants that Purdue received 890 Reports of Concern regarding abuse and diversion

 of Purdue’s opioids in Q2 2008 and had conducted only 25 field inquiries in response. Staff

 reported to the Sackler Defendants that they received 93 tips to Purdue’s compliance hotline

 during the quarter, but did not report any of them to the authorities.177

         226.     In September, the Sackler Defendants voted to pay their family $199,012,182.178

         227.     In October, staff told the Sackler Defendants that surveillance data monitored by

 Purdue indicated a “wide geographic dispersion” of abuse and diversion of OxyContin

 “throughout the United States.” Staff told the Sackler Defendants that “availability of the

 product” and “prescribing practices” were key factors driving abuse and diversion of OxyContin.”

 On the same day, staff told the Sackler Defendants that Purdue had begun a new “Toppers Club

 sales contest” for sales reps to win bonuses, based on how much a rep increased OxyContin use

 in her territory and how much the rep increased the broader prescribing of opioids — the same

 “availability of product” and “prescribing practices” factors that worsen the risk of diversion and

 abuse. In the same report, staff told the Sackler Defendants that they received 163 tips to Purdue’s

 compliance hotline during Q3 2008, but did not report any of them to the authorities.179
         228.     Staff also told the Sackler Defendants that the Board-ordered sales force expansion

 had been implemented and Purdue now employed 414 sales reps.180 The Sackler Defendants’

 decision to expand the sales force caused the effect they intended in each of the Plaintiffs’

 jurisdictions.

         229.     In November, the Sackler Defendants turned to expanding the sales force again.

 Purdue’s 2009 budget identified expanding the sales force as the #1 sales and marketing




177
    2008-07-15 Board report, pgs. 21, 28, 30, PPLP004367317, -324, -326.
178
    2008-09-25 Board minutes, PKY183212654.
179
    2008-10-15 Board report, pgs. 19, 24, 28, PDD9316101020, -025, 029.
180
    2008-10-15 Board report, pg. 26, PDD9316101027.


                                                       68
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 72 of 158




 objective.181 The Sackler Defendants voted to spend $112,400,000 on sales reps.182 Staff told

 the Sackler Defendants that their decision would pay an average sales rep salary of $89,708 and

 bonus of $43,470, and the sales reps would visit prescribers 518,359 times.183

         230.    That same month, the Sackler Defendants voted to pay their family

 $325,000,000.184     They also voted to pay $5,000,000 to Howard Udell—their lawyer and

 convicted criminal.185 Like their Valentine’s Day payment to Friedman, the Sackler Defendants

 spent millions to keep the loyalty of people who knew the truth.

                        c.      2009

         231.    In March, the Sackler Defendants voted to pay Purdue sales reps and sales

 managers bonuses of 103 percent of Purdue’s target because they sold so many opioids in 2008.

 The Sackler Defendants also voted to increase the base pay of sales staff for 2009. On the same

 day, the Sackler Defendants voted to pay their family $200,000,000.186
         232.    In April, staff told the Sackler Defendants that Purdue employed 412 sales reps

 and had made dramatic progress promoting higher doses: “for the first time since January 2008,

 OxyContin 80mg strength tablets exceeded the 40mg strength.”187 The Sackler Defendants had

 a detailed conversation with Sales VP Russell Gasdia about the staffing of the sales force, how

 many sales reps the company should employ, and how many prescribers each rep would visit each

 year.188 The Sackler Defendants told sales executives to hire a new staff member who would

 contact prescribers electronically and would promote Purdue opioids through the deceptive

 website Partners Against Pain.189



181
    2008-11 budget submission, pg. 10, PPLP004401590.
182
    2008-11-06 Board minutes, PKY183212663, 66; 2008-11 budget submission, PDD9273201117 (Field Operations
$112.4M).
183
    2008-11 budget submission, pg. 104-106, PDD9273201186-88.
184
    2008-11-06 Board minutes, PKY183212662.
185
    2008-11-21 Board minutes, PKY183212680.
186
    2009-03-05 Board minutes, PKY183212703-711.
187
    2009-04-16 Board report, pgs. 5, 28, PDD9316100601, -624.
188
    2009-04-21 email from Russell Gasdia, PPLPC012000220948.
189
    2009-04-30 email from Russell Gasdia, PPLPC012000221936.


                                                   69
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 73 of 158




         233.     Staff told the Sackler Defendants that they received 122 tips to Purdue’s

 compliance hotline during Q1 2009, and revealed one of them to an outside monitor. Staff

 reported to the Sackler Defendants that the compliance problems included improper use of

 OxyContin marketing materials and opioid savings cards.190

         234.     In May, staff told the Sackler Defendants that Purdue had violated its Corporate

 Integrity Agreement with the U.S. government by failing to supervise its sales reps.191 Because

 sales reps lobbying doctors poses a high risk of misconduct (no witnesses, and the rep is paid to

 increase opioid sales), the United States required that Purdue managers supervise sales reps in

 person at least 5 days each year.192 Purdue management disregarded that obligation and did not
 even set up a system to track it.193 Even though Purdue executives had ignored the requirement

 and not monitored it, they responded to the violation by firing three employees in the field and

 letting all the executives at headquarters keep their jobs.194

         235.     In June, Richard Sackler asked sales staff how a competing drug company had

 increased sales: “What is happening???”195 Staff replied that it was all about sales reps:

                 “They have 500 reps actively promoting to top decile MDs …
                 Their messaging is ‘we are not OxyContin,’ alluding to not having
                 the ‘baggage’ that comes with OxyContin.

                 Interestingly, their share is highest with MDs we have not called
                 on due to our downsizing and up until last year, having half as
                 many reps. Where we are competing head to head, we decrease
                 their share by about 50%.”196

         236.     A few days later, staff reported to the Sackler Defendants that Purdue had

 expanded its sales force at the Board’s direction: “As approved in the 2009 Budget, 50 New Sales

 Territories have been created.” Staff told the Sackler Defendants the expansion was focused on

190
    2009-04-16 Board report, pgs. 24-25, PDD9316304336-337.
191
    2009-05-08 corporate compliance quarterly report to the Board 1Q09, slide 6, PPLPC029000274906.
192
    Purdue Corporate Integrity Agreement section III.K.
193
    2009-05-08 corporate compliance quarterly report to the Board 1Q09, slide 6, PPLPC029000274906 (“Compliance
was not monitoring against the ‘five full days’ requirement”).
194
    2009-07-30 Board report, pg. 16, PPLPC012000233246.
195
    2009-06-12 email from Richard Sackler, PPLPC021000235124.
196
    2009-06-13 email from Russell Gasdia, PPLPC021000235124.


                                                      70
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 74 of 158




 the most prolific opioid prescribers, because “there are a significant number of the top

 prescribers” that Purdue had not been able to visit with its smaller force of sales reps.197 Later

 that month, the Sackler Defendants voted to pay their family $162,000,000.198

         237.    In July, staff told the Sackler Defendants that Purdue employed 429 sales reps.199

 Richard Sackler told staff that he was not satisfied with OxyContin sales and demanded a plan to

 “boost” them. He asked for the topic to be added to the agenda for the Board.200

         238.    In August, Richard Sackler convened a meeting of Board members and staff about

 “all the efforts Sales and Marketing is doing and planning to do to reverse the decline in

 OxyContin tablets market.” He emphasized that $200,000,000 in profit was at stake.201 At the
 meeting, staff told the Sackler Defendants that the 80mg OxyContin pill was far-and-away

 Purdue’s best performing drug. Purdue sold many more kilograms of active ingredient in the

 80mg dose than any other dose (about 1,000 kilograms: literally a ton of oxycodone).202

         239.    Staff also reported to the Sackler Defendants about their newest OxyContin sales

 campaign, with the slogan: Options.203 The Options campaign set the pattern that Purdue would

 follow for years: pushing doctors and patients up the ladder to higher doses. To make it easy for

 sales reps to promote higher doses, the campaign materials emphasized the “range of tablet

 strengths,” provided a picture of each dose, and said: “You can adjust your patient’s dose every

 1 to 2 days.” Staff told the Sackler Defendants that they would advertise the Options campaign

 in medical journals reaching 245,000 doctors.204




197
     2009-06-16 email from Pamela Taylor, PPLPC012000226604; 2009-05-20 Executive Committee notes,
PPLPC012000226606.
198
    2009-06-26 Board minutes, PKY183212742.
199
    2009-07-30 Board report, pg. 19, PPLPC012000233249.
200
    2009-07-20 email from Richard Sackler, PPLPC012000232016.
201
    2009-08-12 email from Richard Sackler, PPLPC012000234970-971; see also 2009-08-10 email from John Stewart,
PPLPC012000234801 (“Richard has asked me about this at least 5 times over the past few weeks”).
202
    2009-08-19 Board slides, slide 7, PPLPC012000235543.
203
    2009-08-12 email from Russell Gasdia, PPLPC012000235039.
204
    2009-08-19 Board slides, slides 12, 16, PPLPC012000235543; Options marketing materials, PMA000189015.


                                                     71
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 75 of 158




                            Purdue’s 2009 marketing campaign ‘Options’

         240.    Staff also reported to the Sackler Defendants that more than 160,000 patients had

 used Purdue’s opioid savings cards, more than doubling the result reported to the Sackler

 Defendants the summer before.205 Staff also told the Sackler Defendants that they would

 advertise OxyContin using a special television network: thousands of doctors would be given free

 digital video recorders for their home televisions, in exchange for watching advertisements for

 drugs.206


205
    2009-08-19 Board slides, slide 12, PPLPC012000235543. Compare with 67,951 in June 2008. 2008-06-16 email
from Russell Gasdia, PPLPC012000186394.
206
    2009-08-19 Board slides, slide 19, PPLPC012000235543. Purdue spent approximately $100 for each doctor who
watched the advertisement, but it made the money back when the doctors prescribed Purdue’s opioids. 2009-04-27
email from Lindsay Wolf, PPLPC012000221091.


                                                     72
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 76 of 158




         241.     Immediately after meeting with sales staff, Richard Sackler asked for the raw data

 underlying their presentation. When staff had not responded within five minutes, he asked

 again.207

         242.     In September, the Sackler Defendants voted to pay their family $173,000,000.208

 But Mortimer Sackler was concerned that staff were not selling Purdue’s opioids aggressively

 enough. He demanded to know why staff predicted a decline in OxyContin sales when he

 believed the market should grow.209

         243.     In October, staff told the Sackler Defendants that Purdue had expanded its sales

 force by 50 territories and now employed 475 sales reps.210 Richard Sackler directed staff to send
 him weekly reports on OxyContin sales.211 No one in the company received reports that often,

 so staff were not sure how to reply.212 Staff considered telling Richard that there were no weekly

 reports, but they decided to make a new report just for him instead.213 The CEO also instructed

 the Sales Department to report to the Sackler Defendants with more explanation about its

 activities.214

         244.     That same month, the Sackler Defendants and staff discussed federal sunshine

 legislation that would create a public database to disclose drug companies’ payments to doctors.

 Purdue was paying many doctors to promote its opioids, but the payments could often be kept




207
    2009-08-19 emails from Richard Sackler, PPLPC023000236021-022.
208
    2009-09-23 Board minutes, PKY183212770-772.
209
    2009-09-28 email from Mortimer Sackler, PPLPC012000240032
210
    2009-10-22 Board report, pgs. 4, 21, PPLPC016000007322, -339.
211
    2009-10-08 email from Richard Sackler, PPLPC012000241516; see also PDD9316309168.
212
    2009-10-08 email from Robert Barmore, PPLPC012000241515; see also PPLPC022000283453.
213
    2009-10-08 email from David Rosen, PPLPC012000241515 (“Hi, guys … Someone needs to alert Dr. Richard that
we no longer do a weekly report. Can either one of you help …); 2009-10-08 email from Dipti Jinwala,
PPLPC012000241526 (“we have not been providing the OxyContin weekly report since May 09”); 2009-10-08 email
from Richard Sackler, PPLPC012000241586 (“I’d like to have the weekly updates.”); 2009-10-08 email from David
Rosen, PPLPC012000241586 (“If we do as dr. richard requests, we will be adding work and providing him near
worthless data”); 2009-10-08 email from Russell Gasdia, PPLPC012000241586 (“Tell her not to respond.”); 2009-
10-08 email from John Stewart, PPLPC012000241647; 2009-10-09 email from Rob Barmore, PPLPC022000283690
(“For the record, my concerns regarding workload and being able to meet demands of all the reporting, primary
research, ad hocs while maintaining quality and reasonable levels of group morale remain.”).
214
    2009-10-20 email from John Stewart, PPLPC012000242813.


                                                     73
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 77 of 158




 secret. Some of the Sackler Defendants were concerned that doctors would be “much less

 willing” to work for Purdue if the payments were disclosed.215

         245.    In November, the Sackler Defendants voted to spend $121,628,000 to employ

 sales reps in 2010. Kathe and Richard Sackler were designated to review the sales projections

 .216 They also voted to pay disgraced former employee Howard Udell up to another $1,000,000,

 and to pay $2,700,000 to settle personal injury claims by people harmed by Purdue’s opioids.217

         246.    At the Board meeting that month, Kathe and Richard Sackler asked staff to

 “identify specific programs that Sales and Marketing will implement to profitably grow the OER

 [extended-release oxycodone] market and OxyContin in light of competition; provide analytics

 around why/how the proposed increase in share-of-voice translates into sales and profitability

 growth; clarify the situation with respect to OxyContin being used by 35% of new patients, but

 only retaining 30% of ongoing patients;” and give the Sackler Defendants a copy of a report from

 McKinsey on tactics to increase OxyContin sales.218 The McKinsey report instructed sales reps
 to maximize profits by “emphasizing [the] broad range of doses” — which was code for pushing

 the doses that were highest and most profitable.219

         247.    At the same meeting, Richard Sackler also asked staff, “What are OxyContin’s

 clinical advantages vs. Opana ER, MS Contin, Kadian, Exalgo, Avinza, Nucynta and Duragesic?

 How are these differences communicated?”              In response, staff reported to all the Sackler

 Defendants a list of purported advantages of OxyContin over competing products, including that

 OxyContin purportedly reduces pain faster, has less variability in blood levels, and works for

 more pain conditions than competing drugs.220 These were all improper, unfair, and deceptive

 claims that Purdue had admitted were prohibited.



215
    2009-10-19 email from John Stewart, PPLPC032000114702.
216
    2009-11-03 Board minutes, PKY183212802-804; 2009-11 budget submission, pg. 12, PDD9273201222.
217
    2009-11-20 Board minutes, PKY183212814; 2009-11-25 Board minutes, PKY183212815.
218
     2009-11-02 budget presentation, PPLPC012000249328; 2009-12-22 email from Edward Mahony,
PPLPC012000249327 (“a list of questions raised at the November Board meeting and answers or actions on each”).
219
    2009-10-26 steering committee meeting presentation by McKinsey, slide 19, PPLPC018000346294.
220
    2009-11-02 budget presentation, PPLPC012000249329.


                                                     74
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 78 of 158




         248.    Richard Sackler also asked staff why Purdue’s operating margin in 2010 was less

 than in 2009. Staff responded to all the Sackler Defendants that one of the biggest reasons for the

 reduced margin was the cost of the expanded sales force that Sacklers had ordered.221

         249.    In December, Kathe and Richard Sackler met with sales staff to review plans for

 2010. Staff warned the two Sacklers that, although OxyContin sales were at record-breaking

 levels (nearly $3 billion per year), the decade-long rise in the total kilograms of oxycodone

 prescribed in America was beginning to flatten.222 Higher doses contain more of that active

 ingredient and are more profitable to Purdue.

                        d.      2010

         250.    In January 2010, Richard Sackler started the year by asking sales staff for new

 customized reports.223 Staff complained to each other until Sales VP Russell Gasdia asked CEO
 John Stewart to intervene: “Can you help with this? It seems like every week we get one off

 requests from Dr. Richard.”224 Neither Stewart nor anyone else could keep Richard out of sales.225

 Days later, Richard was writing to the sales employee on Saturday morning, ordering that his

 need to review the sales plan was “urgent” and should be satisfied “this weekend.”226

         251.    In February, Purdue’s Sales and Marketing Department told the Sackler

 Defendants that a key objective for 2010 would be to “Meet or exceed total prescriber call targets

 of 545,000” visits to prescribers to promote Purdue opioids. For the next four years or more, a

 key objective for the sales employees was to meet a quota of sales visits, and the Sackler

 Defendants tracked their performance. The target rose from 545,000 prescriber visits in 2010, to

 712,000 visits in 2011, 752,417 visits in 2012, and 744,777 visits in 2013.227


221
    2009-11-02 budget presentation, PPLPC012000249336.
222
    2009-12-03 email from Mike Innaurato, PPLPC012000247640, attachment PPLPC012000247642.
223
    2010-01-05 email from Richard Sackler, PPLPC023000259671.
224
    2010-01-05 email from Russell Gasdia, PPLPC023000259670.
225
    2010-01-08 email from John Stewart, PPLPC023000259669 (“PS You are not alone in receiving requests for
extraordinary analyses and reports.”).
226
    2010-01-16, email from Richard Sackler, PPLPC023000260293.
227
    2010-02-01 Board report, pg. 23, PPLPC012000252797; 2011-05-02 Board report, pg. 3, PPLPC012000322428;
2012-04-30 Board report, pg. 3, PPLPC012000374793; 2013-05-13 Board report, pg. 7, PPLP004367546.


                                                   75
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 79 of 158




           252.   To achieve the target for sales visits, staff told the Sackler Defendants that another

 sales force expansion ordered by the Board had been implemented and Purdue employed 490

 sales reps.228

           253.   Staff also told the Sackler Defendants that McKinsey estimated that new tactics

 by Purdue sales reps would generate $200,000,000 to $400,000,000 more sales of OxyContin,

 and that sales reps had been practicing the new tactics in front of management.229 McKinsey had

 reported to Purdue on opportunities to increase prescriptions by convincing doctors that opioids

 provide “freedom” and “peace of mind” and give patients “the best possible chance to live a full

 and active life.” McKinsey also suggested sales “drivers” based on the ideas that opioids reduce

 stress and make patients more optimistic and less isolated.230 In fact, becoming addicted to
 opioids makes patients more stressed, more isolated, and less likely to survive.

           254.   The Sackler Defendants voted to spend $226,000,000 on Sales and Promotion in

 2010, and to pay their family $236,650,000.231

           255.   In March, Richard Sackler instructed sales staff to send him monthly reports on

 sales of OxyContin and its competitors. They complied within ten minutes.232 The report showed

 that Purdue was selling more pills of its 80mg OxyContin (the highest dose) than any other dose,

 and that the highest dose pills were responsible for the greatest share of Purdue’s revenue by

 far.233

           256.   Staff also told the Sackler Defendants that a key selling point for OxyContin

 compared to a competitor’s product was that OxyContin could be used by patients who had not

 taken opioids before.234 Deceptively promoting opioids for opioid-naive patients who had not

 taken them before was one of the ways Purdue put patients at risk.


228
    2010-02-01 Board report, pgs. 4, 19, PPLPC012000252778, -793.
229
     2010-02-09 email from Pamela Taylor, PPLPC012000257443; 2010-01-20 Executive Committee notes,
PPLPC012000257446.
230
    2009-09-11 McKinsey presentation, PPLPC023000239858, slide 22.
231
    2010-02-04 Board minutes, PKY183212818-820.
232
    2010-03-15 emails from Richard Sackler and Mike Innaurato, PPLPC012000262889.
233
    2010-03-11 January 2010 OxyContin monthly report, slides 10, 15, PPLPC012000262892.
234
    2010-03-17 Executive Committee notes, PPLPC012000267960.


                                                   76
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 80 of 158




         257.    In April, the Sackler Defendants voted to pay their family another

 $141,000,000.235 Meanwhile, staff told the Sackler Defendants that they were pushing back

 against the “threat” of public health rules that would limit high doses of opioids. They told the

 Sackler Defendants that Purdue would oppose precautions that asked doctors to consult with

 specialists before prescribing the highest doses.236

                                 (1)     The Sackler Defendants’ Control of Sales Visits

         258.    That same month (April 2010), staff gave the Sackler Defendants one of many

 detailed reports on sales reps’ visits to prescribers. As with every reference to “the Sackler

 Defendants” before July 2012, that includes Beverly, Ilene, Jonathan, Kathe, Mortimer, Richard,

 and Theresa Sackler.

         259.    The Sackler Defendants required each rep to visit an average of 7.5 prescribers per

 day. In April 2010, staff reported that they were falling short. During Q1 2010, reps had averaged

 only 7.0 visits per day.237 Staff promised to try harder. The Sackler Defendants continued to set
 a target for daily sales visits for every sales rep, and they tracked the results, quarter by quarter,

 for at least the next four years. The results were always close to 7 visits per day.




235
    2010-04-01 Board minutes, PKY183212829.
236
    2010-04-21 Board report, pg. 16, PWG000423155.
237
    2010-04-21 Board report, pg. 4, PWG000423143.


                                                     77
                                 Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 81 of 158




                                        The Sacklers Required Each Sales Rep to
                                              Visit 7 Prescribers per Day
                                 7
      reported to the Sacklers



                                 6
         Daily visits per rep




                                 5

                                 4

                                 3

                                 2

                                 1

                                 0




                                          Graphic based on Purdue’s internal Board documents

                             260.    The Sackler Defendants also set targets for the total number of sales visits by the

 entire sales force per quarter—huge numbers that were always more than a hundred thousand

 visits. Meeting those targets was a top priority for the entire company. For Q1 2010, the target

 was to visit prescribers 127,376 times. Staff told the Sackler Defendants that Purdue employed

 489 sales reps and that, during Q1 2010, they achieved the goal.238 As with the daily visits per
 rep, the Sackler Defendants tracked the total number of sales visits per quarter, every quarter, for

 at least the next four years.




238
   2010-04-21 Board report, pgs. 4, 20, PWG000423143, -159. They exceeded the goal and visited prescribers
133,561 times.


                                                                     78
                                                     Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 82 of 158




                                                               The Sacklers Required Sales Reps to
                                                               Visit Prescribers Thousands of Times

                                                     180,000

                                                     160,000
       Total sales visits reported to the Sacklers




                                                     140,000
           each quarter from 2010 to 2014




                                                     120,000

                                                     100,000

                                                      80,000

                                                      60,000

                                                      40,000

                                                      20,000

                                                          0




                                                               Graphic based on Purdue’s internal Board documents

                                        261.             The Sackler Defendants also tracked the cost of the sales visits. In April 2010,

 staff reported to the Sackler Defendants that each visit to a prescriber cost Purdue $219, and they

 were working to lower the cost to a target of $201.239

                                        262.             In June 2010, staff gave the Sackler Defendants an updated 10-year plan for

 growing Purdue’s opioid sales. According to the plan, the Sackler Defendants expected Purdue

 to pay their family at least $700,000,000 each year from 2010 through 2020. Beginning on page

 one, staff emphasized that selling as many opioids as the Sackler Defendants wanted “will require


239
      2010-04-21 Board report, pg. 4, PWG000423143.


                                                                                        79
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 83 of 158




 significant salesforce support” so the plan detailed the “optimization” of sales visits and the

 number of reps they would require. Sales VP Gasdia wrote to the Sackler Defendants that they

 planned for each rep to visit prescribers 1,540 times per year, so that 500 reps could make 770,000

 visits at a cost of $212 per visit. He proposed to grow the sales force to 1,050 sales reps by 2015.

 To reach the Sackler Defendants’ expectations, Gasdia projected that Purdue would convince

 doctors to switch patients from Tylenol to Purdue’s soon-to-be-released Butrans opioid, and

 Butrans would become a billion-dollar drug.240

         263.    In July 2010, Richard Sackler emailed staff just before the July 4th holiday

 weekend to demand more details about sales and marketing. Richard directed them to send to the

 Board plans for “the marketing program” and “the sales program,” with instructions to “get this

 out before the weekend.”241 A despondent staff member wrote to the CEO: “Are you expecting
 us to provide the marketing plan by tomorrow?”242 Staff came close to telling Richard Sackler

 no. Instead, they negotiated an extension and promised to provide full details about sales and

 marketing at the July Board meeting in Bermuda.243 To enforce the deal, Kathe Sackler ordered

 staff to circulate materials before the meeting.244

         264.    By the Sackler Defendants’ choice, sitting on the Board of Purdue Pharma Inc.

 was a globe-trotting endeavor. The Sackler Defendants held Board meetings for their U.S. drug

 company in a castle in Ireland, and in Bermuda, London, Portugal, Switzerland, New York, and

 Connecticut.245

         265.    In Bermuda, the Sackler Defendants focused on sales tactics again. Staff presented

 plans for selling Purdue’s new Butrans opioid. Staff reported that sales reps would try to switch

 patients to opioids from NSAIDs like ibuprofen and explained tactics for convincing doctors that

240
    2010-06-24 Purdue Pharma 2010 10-Year Plan, pgs. 1-15, Key Assumptions pg. 6, PPLPC012000277155-169, -
217.
241
    2010-07-01 email from Richard Sackler, PPLPC012000277480.
242
    2010-07-01 email from Russell Gasdia, PPLPC012000277480.
243
    2010-07-06 email from John Stewart, PPLPC012000277864.
244
    2010-07-09 email from Kathe Sackler, PPLPC012000278272.
245
    #618541.1 (Ireland 1998-06-25); PPLPC012000277864 (Bermuda 2010-07-22); #618564.1 (London 1998-11-20);
PDD1715108129 (Portugal 1995-06-24); #2938358.1 (New York 2003-03-04); #618062.1 (Switzerland 1996-06-28);
PKY183307494 (Connecticut 2007-05-03).


                                                   80
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 84 of 158




 patients needed the new drug. Staff told the Sackler Defendants that they had identified 82,092

 prescribers to target with the Butrans sales campaign. Staff reported that they planned to add 125

 sales reps and increase the number of prescriber visits by 30%.246

          266.    Emails between staff and the Sackler Defendants show that “the Board” (the

 Sackler Defendants and at that point three other directors) responded with dozens of questions

 and orders about the sales campaign. The Board asked staff to determine whether sales would

 increase if they gave doctors free samples of opioids. The Board ordered staff to provide forecasts

 focused on higher doses of opioids.247 The Board demanded details about tactics Purdue sales

 staff used to influence doctors that Purdue viewed as “key opinion leaders,” who could influence

 other doctors to prescribe more opioids: “Provide the Board with more information on the

 strategy/tactics with respect to [Key Opinion Leaders], how they are identified, how do we plan

 to interact with them, how do we see them helping build appropriate utilization of Butrans - and

 any other relevant information that will/could influence the prescribing of the product.”248
          267.    The Board pushed staff about whether they were describing the benefits of opioids

 aggressively enough. Purdue was not legally allowed to say that Butrans was effective for 7 days,

 because the evidence did not show that, but the Board wanted to know why Purdue didn’t claim

 7 days of effectiveness in its marketing.249

          268.    Purdue was not legally allowed to say that Butrans was effective for osteoarthritis

 (“OA”), because the clinical trials testing Butrans for patients with osteoarthritis had failed, but

 the Board wanted to know if sales reps could sell more by remaining silent about the failed trial:

 “What can be said in response to a prescriber who asks directly or indirectly, ‘can this product be




246
    2010-07-22 Butrans Commercial Strategy Plan Board Presentation, slides 17, 66, 81, PPLPC018000404193; 2010-
06-01 email from William Mallin, PPLPC012000273600.
247
    2010-07-22 questions during Board meeting, PPLPC012000283164 (“month by month sales forecast, decompose
by strengths, show price and units as well by strength, show kg of Buprenorphine by strength”).
248
    2010-07-22 questions during Board meeting, PPLPC012000283165.
249
    2010-07-22 questions during Board meeting, PPLPC012000283167 (“Why is there no reference to efficacy data
in the marketing materials? … a specific reference or statement to Butrans providing efficacy for 7 days seems to be
the desired statement … we may not have data that supports efficacy at that specific time point.”).


                                                        81
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 85 of 158




 prescribed for my patient with OA?’ In responding are we required to specifically mention the

 failed trials in OA?”250

                                     (2)      “Region Zero”

          269.     At the July 2010 Board meeting in Bermuda, the Sackler Defendants and other

 Board members asked staff about opioid sales generated by doctors who were suspected of

 diversion and abuse, which Purdue had collected on a list code-named Region Zero. Staff assured

 the Board that Purdue tracked prescriptions by Region Zero doctors, including the exact

 prescriptions, units, and dollars from each prescriber.251 Staff then sent the data on those

 prescriptions to the Board. Staff gave the Board a list of the specific problem prescribers by

 name, along with the exact number of prescriptions and dollars of revenue each provided to

 Purdue.252 The reports of inappropriate prescribing that staff reported to the Board were accurate.
 No one knew more about prescribing of Purdue opioids than Purdue.

          270.     At that same Board meeting in Bermuda, the Sackler Defendants voted to expand

 the sales force by 125 more sales reps. They ordered that the hiring begin in September 2010 and

 be completed before the National Sales Meeting in January 2011. They also directed Purdue to

 hire 18 more managers to supervise the reps.253

          271.     At the same meeting, the Sackler Defendants voted to pay $10,000,000 to settle

 lawsuits by people injured by OxyContin.254

          272.     Later that month, staff told the Sackler Defendants that Purdue employed 491 sales

 reps and that, during Q2 2010, they visited prescribers 135,824 times.255 Meanwhile, staff told


250
    2010-07-22 questions during Board meeting, PPLPC012000283167.
251
    2010-07-22 questions during Board meeting, PPLPC012000283169, -170.
252
     2010-08-16 email from William Mallin, PPLPC012000283162; 2010-08-11 Region Zero prescribers,
PPLPC012000283175.
253
    2010-07-22 Board minutes, PKY183212838 (“After discussion, and on motion duly made and seconded, it was
unanimously decided … that the Partnership be and it is hereby authorized and directed to approve the following
sales force expansion …”).
254
    2010-07-22 Board minutes, PKY183212838.
255
    2010-07-27 Board report, pgs. 5, 27, PWG000422481, -503. Staff told the Sackler Defendants that the target for
visits was 142,657; that reps visited 7.0 prescribers per day, on average, compared to the target of 7.5; that the average
cost of a visit was $219; and that they were still working to lower the cost to $201.


                                                           82
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 86 of 158




 the Sackler Defendants that Purdue had paid their family $389,000,000 in the first six months of

 2010.256

         273.     In August, the Sackler Defendants continued to focus on the sales force. That

 month, they decided not to acquire a new insomnia drug because of the risk that promoting it

 could distract sales reps from selling Purdue’s opioids. Richard Sackler concluded that “loss of

 focus” in sales reps’ meetings with prescribers was too great a risk, and the Sackler Defendants

 decided not to go through with the deal.257

         274.     A few days later, the Sackler Defendants discussed abuse of OxyContin. Staff told

 them that the most common way of abusing oxycodone, by far, was swallowing it — which a

 crush-proof coating on OxyContin did not affect. Staff also reported to the Sackler Defendants

 that data from a prescription monitoring program showed far higher rates of “doctor-shopping”

 for OxyContin prescriptions than for any other opioid.258 The prescription monitoring program
 identifies “doctor-shopping” when a patient gets opioids from multiple prescribers—an indication

 that the patient is at risk of addiction, overdose, and death.

         275.     In September, staff reported to the Sackler Defendants about the Board’s July

 2010 decision to hire more sales reps. Staff said they were working to implement the decision,

 adding 125 sales territories.259 Staff also told the Sackler Defendants that 82% of prescriptions

 for OxyContin were to patients who were already on the drug — a key ingredient in Purdue’s

 plans to keep patients on opioids longer.260 The Sackler Defendants voted to pay their family

 $240,000,000.261




256
    2010-07-27 Board report, pg. 18, PWG000422494.
257
    2010-08-14 email from Richard Sackler, PPLPC012000283047.
258
    2010-08-16 email from Stuart Baker, PPLPC012000283342-43; 2010-08-19 presentation by Paul Coplan, slides 7,
31, PPLPC012000283469.
259
    2010-09-15 Executive Committee notes, PPLPC012000290686.
260
    2010-09-15 presentation by Russell Gasdia, slide 10, PPLPC012000290691.
261
    2010-09-10 Board minutes, PKY183212844.


                                                      83
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 87 of 158




         276.     In October, staff told the Sackler Defendants that Purdue employed 506 sales reps

 and, during Q3 2010, they visited prescribers 141,116 times.262

         277.     Meanwhile, staff told the Sackler Defendants that Purdue had paid their family

 $629,000,000 in the first nine months of 2010.263 The Sackler Defendants voted to pay another

 $12,000,000 to settle claims of more patients injured by OxyContin.264

         278.     In November, staff warned the Sackler Defendants that doctors were not

 prescribing Purdue’s highest dose and most profitable opioids as much as the company had

 expected, so it might be necessary to cut the family’s quarter-end payout from $320,000,000 to

 $260,000,000 and distribute it in two parts: one in early December and one closer to the end of

 the month.265 Mortimer Sackler objected to the decrease and the division into two payments, and
 he demanded answers from staff: “Why are you BOTH reducing the amount of the distribution

 and delaying it and splitting it in two?” “Just a few weeks ago you agreed to distribute the full

 320 [million dollars] in November.”266

         279.     Staff also told the Sackler Defendants that the expansion of the sales force that the

 Sackler Defendants had ordered was being implemented, including 125 new sales territories.267

 The Sackler Defendants voted to spend $158,086,000 to employ sales reps in 2011.268

         280.     Staff also reported to the Sackler Defendants that drug company leaders can be

 punished for breaking the law and “owners, officers, and managers will especially face even more

 serious scrutiny in the future.”269

         281.     In December, the Sackler Defendants voted to pay their family $260,000,000.270


262
    2010-10-25 Board report, pgs. 3, 26, PWG000421967, -990. Staff told the Sackler Defendants the target was
144,414; reps visited 6.8 prescribers per day, on average, compared to the target of 7.5; each sales rep visit to a
prescriber cost Purdue $219; and they were working to lower the cost to $201.
263
    2010-10-25 Board report, pg. 15, PWG000421979.
264
    2010-04-01 Board minutes, PKY183212854; draft meeting materials, PPLPC012000294206.
265
    2010-11-23 email from Edward Mahony, PPLPC012000302682-683.
266
    2010-11-23 and 2010-11-24 emails from Mortimer Sackler, PPLPC012000299869-870.
267
    2010-11-10 Executive Committee notes, PPLPC012000299854.
268
    2010-11-03 Board minutes, 2011 budget, PKY183212865; 2010-11 budget submission, pg. 18, PDD9273201306.
269
    2010-11-10 Executive Committee notes, PPLPC012000299855; 2010-11-10 Slideshow presentation by Bert
Weinstein, slide 7, PPLPC012000299866.
270
    2010-12-02 Board minutes, PKY183212869-70.


                                                        84
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 88 of 158



                        e.      2011

         282.    In January 2011, Richard Sackler met with sales reps for several days at the

 Butrans Launch Meeting and discussed how they would promote Purdue’s newest opioid.271

 Richard quickly followed up with sales management to demand a briefing on how the sales visits

 were going in the field:

                “I’d like a briefing on the field experience and intelligence
                regarding Butrans. How are we doing, are we encountering the
                resistance that we expected and how well are we overcoming it,
                and are the responses similar to, better, or worse than when we
                marketed OxyContin® tablets?”272

         283.    Richard’s interventions into sales tactics made employees nervous. When Richard

 followed up to ask for information “tomorrow,” CEO John Stewart tried to slow things down,

 warning staff that Richard’s requests would be “never-ending.”273 Stewart was right about

 Richard, but wrong to think he could stand in the way.

         284.    Two hours after sending his request, Richard ordered Sales VP Russell Gasdia to

 call him, on a Sunday morning, on his cell phone.274 Richard wanted to discuss “the resistance”

 and how Purdue’s sales reps were “overcoming” it right away.

         285.    Richard Sackler kept pushing for more sales. After one week of prescriptions

 doubled Purdue’s forecast, Richard wrote to the sales staff: “I had hoped for better results.”275 In

 a follow-up message, Richard asked staff to tell him the ratio of prescriptions per sales

 representative visit to a prescriber, divided out by the prescribers’ specialties. He asked for a

 Board discussion of the barriers that sales reps were encountering during promotion.276 After

 trying to answer Richard’s questions and getting another dissatisfied response, sales staff wrote

 to the CEO to ask him to intervene.277 In a later message, Richard wrote to the staff again: “What

271
    2011-01-21 email from Russell Gasdia, PPLPC012000308393.
272
    2011-01-30 email from Richard Sackler, PPLPC021000352206.
273
    2011-01-31 email from John Stewart, PPLPC021000352205.
274
    2011-01-30 email from Richard Sackler, PPLPC012000308371.
275
    2011-02-15 email from Richard Sackler, PPLPC012000311654.
276
    2011-02-25 email from Richard Sackler, PPLPC012000313544.
277
    2011-02-28 email from Russell Gasdia, PPLPC012000313542.


                                                   85
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 89 of 158




 do I have to do to get a weekly report on Butrans sales without having to ask for it?”278 One

 exasperated staff member begged another to respond.279 The CEO announced that, from then on,

 staff would send a sales report to the Sackler Defendants every week.280 When staff sent the first

 weekly report, Richard responded immediately: “What else more can we do to energize the sales

 and grow at a faster rate?”281 The next week, Richard wrote to the sales staff to ask about the

 performance of a specific sales rep.282

         286.    Mortimer Sackler jumped in, asking staff for more information about sales. When

 two days passed without an answer, Mortimer insisted: “Any answer to this yet?”283 Staff rushed

 to prepare answers to share with all the Sackler Defendants.284
         287.    The people who worked for the Sackler Defendants knew their appetite for sales

 was extreme. When the launch of Purdue’s Butrans opioid was on track to beat every drug in its

 class, Richard Sackler asked sales staff: “Do you share my disappointment?”285 Sales VP Russell

 Gasdia replied privately to the CEO: “As far as his disappointment, I do not share that.”286

         288.    Throughout that spring of 2011, the Sackler Defendants kept up a drumbeat of

 aggressive sales tactics, multi-million-dollar payouts, and disregard for the law. In January, the

 Sackler Defendants voted to pay the legal expenses of specific individuals if they were defendants

 or witnesses in investigations of Purdue, including several sales executives and John Crowley,

 Executive Director of Controlled Substances Act Compliance.287 The Sackler Defendants knew

 these employees were aware of misconduct because they had directed it. In September 2009, a

 Purdue sales manager had emailed Crowley that Purdue was promoting opioids to an illegal pill

 mill: “I feel very certain this is an organized drug ring,” and “Shouldn’t the DEA be contacted


278
    2011-03-08 email from Richard Sackler, PPLPC012000314972.
279
    2011-03-09 email from Mike Innaurato, PPLPC012000314972.
280
    2011-03-09 email from John Stewart, PPLPC012000314985; PPLPC022000412102.
281
    2011-03-16 email from Richard Sackler, PPLPC012000316128.
282
    2011-03-22 email from Richard Sackler, PPLPC012000317190.
283
    2011-04-05 and 2011-04-08 emails from Mortimer Sackler, PPLPC012000320102-103.
284
    2011-04-08 email from Russell Gasdia, PPLPC012000320101.
285
    2011-03-09 email from Richard Sackler, PPLPC012000315176.
286
    2001-03-10 email from Russell Gasdia, PPLPC012000315176.
287
    2011-01-20 Board minutes, PKY183212882-892.


                                                   86
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 90 of 158




 about this?” Purdue sat on the information and did not report it to the authorities for more than

 two years, until after the pill mill doctor had already been arrested and the Sackler Defendants

 had arranged for lawyers in case Crowley was questioned.288

          289.      In January 2011, staff reported to the Sackler Defendants that a key initiative in

 Q4 2010 had been the expansion of the sales force. Staff told the Sackler Defendants that Purdue

 employed 590 sales reps and, during Q4 2010, they visited prescribers 125,712 times.289

          290.      Staff told the Sackler Defendants that Purdue paid their family $889,000,000 in

 2010. But staff reported that Purdue’s revenue was still hundreds of millions of dollars less than

 expected because doctors were prescribing less of Purdue’s highest dose opioids.290 Staff told the
 Sackler Defendants that sales of the highest doses continued to fall below expectations, and the

 gap had cost the company $120,000,000 in the month of December 2010 alone.291 The Sackler

 Defendants faced the prospect that, if doctors did not prescribe more of the highest doses, their

 payouts would shrink.

          291.      In February, staff reported to the Sackler Defendants that law enforcement was

 increasingly concerned about lawbreaking by drug companies and the resulting “danger to public

 safety.”292 Staff also told the Sackler Defendants that Purdue was receiving a rising volume of

 hotline calls and other compliance matters, reaching an all-time high during Q4 2010. Staff

 reported to the Sackler Defendants that sales reps had engaged in improper promotion of Purdue

 opioids, but the company had decided not to report the violations to the government. Staff also

 reported to the Sackler Defendants about the risks of OxyContin, including that 83% of patients

 in substance abuse treatment centers began abusing opioids by swallowing pills, and that it took,


288
    2016-07-10 “More than 1 Million OxyContin Pills Ended up in the Hands of Criminals and Addicts. What the
Drugmaker Knew,” by Harriet Ryan, Lisa Girion, and Scott Glover, Los Angeles Times.
289
    2011-01-24 Board report, pgs. 4, 5, 35, PWG000421551, -552, -582. Staff told the Sackler Defendants that, at the
Board’s direction, Purdue had hired 74 more sales reps and planned to hire 51 more. Staff told the Sackler Defendants
that the sales rep visits compared to a target for the quarter of 125,553 visits; and that reps visited 6.2 prescribers per
day, on average, compared to a target of 7.5; and that each visit cost Purdue $219. They were still working to lower
the cost to $201.
290
    2011-01-24 Board report, pg. 22, PWG000421569.
291
    2011-01-21 email from Sharon Salwan, PPLPC012000307015.
292
    2001-02-03 Board meeting materials, slide 48, PDD8901468062.


                                                           87
               Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 91 of 158




 on average, 20 months for a patient to get treatment. Staff reported to the Sackler Defendants

 that Purdue tracked to individual zip codes the correlation between poison control calls for

 OxyContin overdose, pharmacy thefts, and prescribers Purdue suspected of abuse and diversion

 in Region Zero.293

            292.     Staff even gave the Sackler Defendants a map correlating dangerous prescribers

 with reports of oxycodone poisonings, burglaries, and robberies.294




                                 Map presented to the Purdue Board in 2011

            293.     In March, staff reported to the Sackler Defendants on OxyContin sales and again

 focused on revenue from doctors in Region Zero — prescribers that Purdue suspected of improper

 prescribing but that Purdue had not reported to the authorities. Staff told the Sackler Defendants


293
      2011-02-03 presentation by Bert Weinstein, slides 22-24, 86, 94-95, PDD8901468036-038, -100, -108-109.
294
      2011-02-03 presentation by Bert Weinstein, slide 95, PDD8901468109.


                                                         88
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 92 of 158




 that if Region Zero doctors stopped prescribing opioids, Purdue would lose almost 10% of its

 sales.295

         294.    In April, the Sackler Defendants met with Sales VP Russell Gasdia to talk about

 sales. He told them that OxyContin was the best-selling painkiller in America, with more than

 three billion dollars in annual sales —almost double the second-place drug.296            The Sackler

 Defendants voted to pay their family $189,700,000.297

         295.    In May, in response to the Sackler Defendants’ repeated requests, staff sent

 Richard, Jonathan, Kathe, Mortimer, and Theresa Sackler a report on the sales tactics reps were

 using to push Butrans. The first tactic reported to these Sacklers was focusing on a select “core”

 of physicians that Purdue calculated would be most susceptible to sales reps lobbying to prescribe

 more opioids.298     Purdue sales reps repeatedly reported concerns that these doctors wrote

 inappropriate prescriptions, but Purdue ordered the reps to keep promoting opioids to these

 doctors anyway. Dozens of their patients overdosed and died.

         296.    The second tactic staff reported to Richard, Jonathan, Kathe, Mortimer, and

 Theresa Sackler in the May 25, 2011 email was “positioning of Butrans for specific patient

 types.”299 Promotion for “specific patient types” included pushing opioids for elderly patients

 with arthritis. Sales reps recorded in their notes that they urged doctors to prescribe opioids for

 elderly patients more than a thousand times in 2011. The reps even went to pharmacies to ask

 pharmacists to encourage doctors to prescribe opioids for the elderly.

         297.    A third tactic reported to these five Sacklers was getting prescribers to commit to

 put specific patients on opioids.300 Sales reps recorded in their notes that they asked doctors to

 commit to prescribe opioids more than a thousand times in 2011. Sales reps repeatedly asked

 prescribers to commit to prescribe opioids without disclosing significant risks.


295
    2011-03-01 2011 OxyContin Tablets Sales Trends and Projections, PPLP004405801, -809.
296
    2011-04-14 Board presentation, PPLP004405866, -880.
297
    2011-04-06 Board minutes, PKY183212896-897.
298
    2011-05-25 email from Russell Gasdia, PPLPC012000326017.
299
    2011-05-25 email from Russell Gasdia, PPLPC012000326017.
300
    2011-05-25 email from Russell Gasdia, PPLPC012000326017.


                                                     89
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 93 of 158




          298.      Jonathan Sackler was not satisfied that these tactics would be enough to boost

 sales. He wrote to John Stewart: “this is starting to look ugly. Let’s talk.”301 Stewart and the

 sales team scrambled to put together a response and set up a meeting with Jonathan for the

 following week.302

          299.      That same month, staff reported to the Sackler Defendants that Purdue had hired

 47 more sales reps according to the Sackler Defendants’ orders. Staff told the Sackler Defendants

 that Purdue employed 639 sales reps and, during Q1 2011, they visited prescribers 173,647

 times.303

          300.      Meanwhile, the Sackler Defendants voted to pay $10,000,000 to try to settle a

 lawsuit by the Attorney General of Kentucky regarding Purdue’s marketing of OxyContin.304 The
 Sackler Defendants were on notice that Purdue’s unfair and deceptive marketing raised serious

 concerns. Staff also told the Sackler Defendants that they had received another 88 calls to

 Purdue’s compliance hotline, but not reported any of them to the authorities.305

          301.      In June, staff reported to the Sackler Defendants that Purdue’s opioid sales were

 hundreds of millions of dollars less than expected and that a prime reason was that doctors were

 not prescribing enough of the highest doses.306 The headline presented at the Board meeting read:

 “40 and 80mg tablet prescriptions have decreased significantly. The 10mg and 20mg tablet

 prescriptions initially increased, but given their lower value not enough to offset the higher

 strength decline.” Staff told the Sackler Defendants: “As a result of the change in prescriptions

 by strength, OxyContin brand Kgs dispensed are below mid 2010 levels.” Staff reported to the

 Sackler Defendants that Purdue would rely on sales rep visits and paid physician spokespersons




301
    2011-05-25 email from Jonathan Sackler, PPLPC012000326194.
302
    2011-05-25 email from John Stewart, PPLPC012000326193.
303
    2011-05-02 Board report, pgs. 5, 6, 36, PPLPC012000322430, -431, -461. Staff told the Sackler Defendants that
the sales rep visits compared to a target for the quarter of 168,210 visits; and that reps visited 6.66 prescribers per day,
on average, compared to a target of 7.0.
304
    2011-05-20 Board minutes, PKY183212910.
305
    2011-05-20 compliance report, PPLP004406033.
306
    2011-05-12 Executive Committee notes, PPLPC012000327303.


                                                            90
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 94 of 158




 to maintain demand. For a “Super Core” of “Very High Potential” opioid prescribers, Purdue

 would order its sales reps to make sales visits every week.307

         302.    The Sackler Defendants immediately pushed to find ways to increase sales.

 Richard Sackler asked Sales VP Russell Gasdia to include him in a meeting with District

 Managers who were the day-to-day supervisors of the sales reps. Then, having missed the

 meeting, he engaged Gasdia again by email. Gasdia told Richard that Purdue had hired 147 new

 sales reps at the Board’s direction. Gasdia told Richard that Purdue instructed the sales reps to

 focus on converting patients who had never been on opioids or patients taking “low dose Vicodin,

 Percocet, or tramadol”—all patients for whom Purdue’s opioids posed an increase in risk.308
         303.    Sales reps reported to Purdue that they encouraged doctors to prescribe opioids to

 opioid-naive patients more than a thousand times in 2011.

         304.    Gasdia told Richard Sackler (again) that Purdue instructed sales reps to focus on

 the few highest-prescribing doctors in their territory and visit them over and over. Gasdia also

 told Richard that staff had initiated performance enhancement plans for sales reps who were not

 generating enough opioid prescriptions.309

         305.    In response to Gasdia’s message about the sales reps, Richard Sackler wrote back

 six minutes later and asked to meet with Gasdia without delay.310 Gasdia scrambled to schedule

 a meeting about sales tactics with Richard for first thing the next morning.311 Richard would not

 wait until the morning and instructed Gasdia to call him that same day.312

         306.    Richard Sackler continued the correspondence that day, criticizing Purdue’s

 managers for allowing sales reps to target “non-high potential prescribers.” “How can our

 managers have allowed this to happen?”313 Richard insisted that sales reps push the doctors who

 prescribed the most drugs.

307
    2011-06-21 Mid-Year Update, PPLP004406102-123.
308
    2011-06-16 email from Russell Gasdia, PPLPC012000329609.
309
    2011-06-16 email from Russell Gasdia, PPLPC012000329609.
310
    2011-06-16 email from Richard Sackler, PPLPC012000329608.
311
    2011-06-16 email from Russell Gasdia, PPLPC012000329607.
312
    2011-06-16 email from Richard Sackler, PPLPC012000329621.
313
    2011-06-16 email from Richard Sackler, PPLPC012000329706.


                                                   91
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 95 of 158




         307.     To make sure his orders were followed, Richard Sackler demanded to be sent into

 the field with the sales reps.314 Richard wanted a week shadowing Purdue sales reps, two reps

 per day. In horror, Gasdia appealed to Purdue’s Chief Compliance Officer, warning that Richard

 Sackler promoting opioids was “a potential compliance risk.”315 Compliance replied: “LOL.”316

 To make sure the Sackler Defendants’ involvement in marketing stayed secret, staff instructed:

 “Richard needs to be mum and be anonymous.”




                                           Purdue internal emails




314
    2011-06-16 email from Richard Sackler, PPLPC012000329706.
315
    2011-06-16 email from Russell Gasdia, PPLPC012000329494 (“Based on our discussions, perhaps you could sit
down with JS on your thoughts. Also, I haven’t spoken to him about RS going to field with reps. Perhaps you could
also say something to JS and indicate I came to you for counsel as I saw this as a potential compliance risk?”).
316
    2011-06-16 email from Bert Weinstein, PPLPC012000329722.


                                                       92
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 96 of 158




        308.    A slew of executives, including the CEO, got involved in planning Richard

 Sackler’s sales visits. All of them were worried. One wrote:

               “About 5 last night, John [Stewart, the CEO] was walking by my
               office – I yelled out to stop him – and said that you had mentioned
               to me that Richard wanted to go into the field, and that you had
               raised concerns with me. John seemed angry, and asked if I had
               concerns. I told him could be issues and Richard could be out on a
               limb if he spoke about product at all or got into conversations with
               HCPs, or identified himself, especially with FDA Bad Ad
               possibilities. John agreed Richard would have to be mum
               throughout, and not identify himself other than as a home office
               person.”317

        309.    Richard Sackler indeed went into the field to promote opioids to doctors alongside

 a sales rep. When he returned, Richard argued to the Vice President of Sales that a legally-

 required warning about Purdue’s opioids wasn’t needed. He asserted that the warning “implies a

 danger of untoward reactions and hazards that simply aren’t there.” Richard insisted there should

 be “less threatening” ways to describe Purdue opioids.318

        310.    Meanwhile, the Sackler Defendants voted to pay their family $200,000,000.319

        311.    A few days later, sales and marketing staff scrambled to prepare responses to

 questions from the Sackler Defendants. Mortimer Sackler asked about launching a generic

 version of OxyContin to “capture more cost sensitive patients.” Kathe Sackler recommended

 looking at the characteristics of patients who had switched to OxyContin to see if Purdue could

 identify more patients to convert. Jonathan Sackler wanted to study changes in market share for

 opioids, focusing on dose strength.320

        312.    At the same time, sales staff were organizing more ways for Richard Sackler to

 oversee their work in the field. Gasdia proposed to Richard:

               “In addition to field contacts with representatives, you may want to
               consider attending one of the upcoming conventions where we will

317
    2011-07-17 email from Bert Weinstein, PPLPC012000329783.
318
    2011-07-20 email from Richard Sackler, PPLPC001000091102.
319
    2011-06-24 Board minutes, PKY183212924-925.
320
    2011-06-28 email from Edward Mahony, PPLPC012000331343; attachment PPLPC012000331345.


                                                 93
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 97 of 158



                  be attending. At each of the ones listed below, we will have a
                  promotional booth for OxyContin & Butrans. In addition, we are
                  sponsoring educational programs for Butrans and OxyContin in the
                  form of a ‘Product Theater.’

                  This would provide you the opportunity to be on the convention
                  floor, observing numerous presentations being provided by our
                  representatives and see a wide range of interactions over the course
                  of a day. In addition, we can arrange for one-on-one meetings with
                  key opinion leaders who are attending, many of them are approved
                  consultants/advisors for us and you can have some open
                  conversations regarding the market, perceptions around Butrans
                  and OxyContin. Finally, you could observe the Product Theaters
                  we are implementing.”321

          313.     In July, staff assured the Sackler Defendants that Purdue prohibited sales reps

 from writing their sales pitches to prescribers in email.322

          314.     In August, staff told the Sackler Defendants that Purdue employed 640 sales reps

 and, during Q2 2011, they visited prescribers 189,650 times.323

          315.     Meanwhile, staff reported to the Sackler Defendants that, in the first seven months

 of 2011, Purdue paid the family $411,000,000.324

          316.     In September, Richard Sackler directed staff to study a savings card program for

 a widely-used cholesterol medication (not an addictive narcotic) to learn how Purdue could use it

 for opioids.325 That same month, the Sackler Defendants voted to pay their family $140,800,000

 more.326




321
    2011-07-26 email from Russell Gasdia, PPLPC012000336250.
322
    2011-07-21 Board meeting presentation, PPLP004406488-490.
323
    2011-08-03 Board report, pgs. 6, 42, PWG000420318, -354. Staff told the Sackler Defendants that the sales rep
visits compared to a target for the quarter of 187,950 visits; and that reps visited 7.2 prescribers per day, on average,
compared to a target of 7.0.
324
    2011-08-03 Board report, pg. 29, PWG000420341.
325
    2001-09-28 email from Richard Sackler, PPLPC012000345892.
326
    2011-09-01 Board minutes, PKY183212927-928.


                                                           94
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 98 of 158




          317.     In November, staff told the Sackler Defendants that Purdue still employed 640

 sales reps and, during Q3 2011, they visited prescribers 189,698 times.327 Looking ahead, the

 Sackler Defendants voted to spend $162,682,000 to employ sales reps in 2012.328

          318.     Meanwhile, staff told the Sackler Defendants that, in the first nine months of 2011,

 Purdue paid their family $551,000,000.329

                           f.        2012

          319.     In January 2012, Jonathan Sackler started the year pressing Sales VP Russell

 Gasdia for weekly updates on sales.330 A few days later, Richard Sackler jumped into the weeds

 with the sales staff, this time about advertising. Richard noticed that online ads appeared

 indiscriminately on webpages with content associated with the ad — regardless of whether the

 association was positive or negative.331 Staff assured Richard that, when Purdue bought online
 advertising for opioids, it specified that the ads appear only on pages expressing positive views

 toward opioids, and would not appear with articles “about how useless or damaging or dangerous

 is our product that we are trying to promote.”332

          320.     That same month, staff told the Sackler Defendants that Purdue employed 632

 sales reps and, during Q4 2011, they visited prescribers 165,994 times.333

          321.     The Sackler Defendants were not satisfied with the sales effort. In February,

 staff reported to the Sackler Defendants that prescriptions had dropped, and that a decrease in

 sales rep visits to prescribers was a major driver of the decline. Staff asked the Sackler Defendants

 to be patient, because reps had missed work for December holidays and the company’s mandatory


327
    2011-11-09 Board report, pgs. 5, 41, PWG000419307, -343. Staff told the Sackler Defendants that the sales rep
visits compared to a target for the quarter of 189,525 visits; and that reps visited 7.2 prescribers per day, on average,
compared to a target of 7.0.
328
    2011-11-18 Board minutes, 2012 budget, PKY183212941-942; 2012 budget submission, pg. 22, PDD9273201436.
329
    2011-11-09 Board report, pg. 26, PWG000419328.
330
    2012-01-09 email from Jonathan Sackler, PPLPC012000358983.
331
    2012-01-22 email from Richard Sackler, PPLPC012000361065-066.
332
    2012-01-26 email from Russell Gasdia, PPLPC012000361064.
333
    2012-01-25 Board report, pgs. 7, 48, PPLPC012000362250, -291. Staff told the Sackler Defendants that the sales
rep visits compared to a target for the quarter of 166,315 visits; and that reps visited 7.03 prescribers per day, on
average, achieving the target of 7.0.


                                                           95
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 99 of 158




 National Sales Meeting in January.334 Mortimer Sackler was not pleased. He suggested that, “in

 future years we should not plan the national sales meeting so close following the winter break as

 it extends the period of time since the doctor last saw our rep.” Mortimer wrote: “Wouldn’t it be

 better to have the reps get back to work for January and back in front of doctors.”335 Mortimer

 was agitated by the thought of doctors going too many days without a sales rep visiting to promote

 Purdue opioids. If Purdue rescheduled its meeting, “At least then the doctors will have gotten at

 least one reminder visit from our reps in the last month whereas now they might go two months

 without seeing one of our reps??” Staff replied to Mortimer, arguing for “balance.”336 Richard

 Sackler replied within minutes that, since the National Sales Meeting prevented sales reps from

 visiting doctors, “Maybe the thing to have done was not have the meeting at all.”337 Purdue’s
 compliance officer forwarded the exchange to his staff, commenting: “Oh dear.”338

         322.    Meanwhile, Richard Sackler interrupted sales staff many times a day, often in a

 hurry: “I had hoped you would have updated this,” “Will I have it by noon?” “get to this

 ASAP.”339 Staff advised each other: “avoid as much e mail with dr. r as you can.”340 Sales VP

 Gasdia wrote to the CEO in exasperation: “I’m not sure what we can do about Dr. Richard.”341

         323.    Throughout the spring, the Sackler Defendants pressed staff to promote Purdue’s

 opioids more aggressively. In February, Gasdia wrote to sales staff that the Board of Directors

 (“BOD”) was not satisfied with the money coming in: “Things are not good at the BOD level.”342

 When sales dropped for one week on account of the Presidents’ Day holiday, Richard Sackler

 wrote to sales management: “This is bad.”343 Gasdia forwarded Richard’s message to his



334
    2012-02-07 email from Russell Gasdia, PPLPC026000095656.
335
    2012-02-07 email from Mortimer Sackler, PPLPC026000095656.
336
    2012-02-08 email from Russell Gasdia, PPLPC026000095655.
337
    2012-02-08 email from Richard Sackler, PPLPC026000095655.
338
    2012-02-08 email from Bert Weinstein, PPLPC026000095655.
339
    2012-02-02 and 2012-02-03 emails from Richard Sackler, PPLPC021000439058, PPLPC021000439090; see also
2012-02-22 emails from Richard Sackler, PPLPC021000443801.
340
    2012-01-09 email from William Mallin, PPLPC028000396626.
341
    2012-02-01 email from Russell Gasdia, PPLPC012000361862.
342
    2012-02-07 email from Russell Gasdia, PPLPC012000364017.
343
    2012-02-07 email from Richard Sackler, PPLPC012000368430.


                                                   96
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 100 of 158




 colleagues, asking how they could “create a greater sense of urgency at the regional management

 and district management level.”344

         324.    The sales manager who reported to Gasdia had an immediate answer. That same

 night, he drafted a message to the leader of one of Purdue’s sales districts. He wrote that the

 district “is failing.” Then the sales manager went person by person through a list of sales reps

 and criticized them for not increasing opioid prescriptions enough. He emphasized that the

 pressure was coming from Richard Sackler himself:

                “Russ, as well as Mike and myself are constantly defending the
                launch of Butrans to BOD members. Just today, Dr. Richard sent
                another email ‘This is bad,’ referring to current Butrans trends. I
                am quite sure that Dr. Richard would not be sympathetic to the
                plight of the Boston District.”

The manager ended his email by threatening to fire every sales rep in the district:

                “I must tell you that I am much closer to dismissing the entire
                district than agreeing that they deserve a pass for poor market
                conditions.” 345
The manager sent his draft to Gasdia, who asked him to run it by someone in marketing. Gasdia

agreed that they should consider firing the sales reps, because “that will send a message.”346

         325.    Meanwhile, Gasdia pleaded with the CEO to defend him against Richard Sackler’s

 micromanagement of sales: “Anything you can do to reduce the direct contact of Richard into the

 organization is appreciated.”347 A week later, Richard wrote to sales management again to

 criticize them for U.S. sales being “among the worst” in the world.348

         326.    In March, staff sent the Sackler Defendants a revised 2012 budget that cut the

 proposed payout to their family from $472,500,000 to $418,200,000.349




344
    2012-02-07 email from Russell Gasdia, PPLPC012000368430.
345
    2012-02-07 email from Windell Fisher, PPLPC012000368509.
346
    2012-02-08 email from Russell Gasdia, PPLPC012000368509.
347
    2012-02-07 email from Russell Gasdia, PPLPC012000368569.
348
    2012-02-10 email from Richard Sackler, PPLPC012000368823.
349
    2012-03-05 email from Edward Mahony, PPLPC012000368627.


                                                   97
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 101 of 158




         327.    On one Saturday morning, Richard Sackler wrote to marketing staff, demanding

 monthly data for all extended release pain medications for the past twelve years and an immediate

 meeting that Monday night.350 Gasdia and Stewart stood by helpless, writing: “Do let us know

 how this goes.”351 Later that month, staff created for Richard a historical summary of key events

 determining OxyContin sales. Eleven of the key events in sales history were changes in the size

 of the Purdue sales force — all known to Richard because the Sackler Defendants had ordered

 them.352

         328.    A few days later, staff sent Richard Sackler an assessment of recently-improved

 opioid sales. Staff told Richard that the increase in prescriptions was caused by tactics that Purdue

 taught sales reps: pushing opioids for elderly patients with arthritis (“proper patient selection”)

 and encouraging doctors to use higher doses of opioids (“quick titration”).353 In the coming
 months, Purdue would study, document, and expand the use of higher doses to increase sales.

         329.    Richard Sackler wrote that he was not satisfied with a report on sales and instructed

 Gasdia to discuss it with him within a day.354 Gasdia scrambled to schedule the meeting.355 Then

 Richard raised the stakes and asked Gasdia to address both Butrans sales tactics and a decline in

 OxyContin sales and propose corrective actions.356 John Stewart suggested that Richard’s

 frustrations could be linked to dosing: he encouraged Gasdia to tell Richard that patients on lower

 doses seemed to stop taking opioids sooner, and that much of the profit that Purdue had lost had

 been from doctors backing off the highest dose of OxyContin (80mg).357

         330.    Richard Sackler was not satisfied. Days later, after sales did not increase, staff

 told him that they were starting quantitative research to determine why patients stay on opioids,

 so they could find ways to sell more opioids at higher doses for longer.358

350
    2012-03-17 email from Richard Sackler, PPLPC012000369328.
351
    2012-03-18 email from Russell Gasdia, PPLPC012000369328.
352
    2012-03-28 presentation, PPLPC012000371063.
353
    2012-03-28 email from David Rosen, PPLPC012000371301.
354
    2012-04-12 email from Richard Sackler, PPLPC012000372338-339.
355
    2012-04-12 email from Russell Gasdia, PPLPC012000372338.
356
    2012-04-15 email from Richard Sackler, PPLPC012000372585.
357
    2012-04-16 email from John Stewart, PPLPC012000372620.
358
    2012-04-20 email from David Rosen, PPLPC012000374532.


                                                   98
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 102 of 158




          331.      In April, staff told the Sackler Defendants that Purdue employed 630 sales reps

 and, during Q1 2012, they visited prescribers 179,554 times.359

          332.      Meanwhile, Richard Sackler kept pushing the staff to increase sales. When the

 mandatory weekly report to the Sackler Defendants showed that sales reps achieved 9,021

 prescriptions in a week, Richard asked Sales VP Russell Gasdia for a commitment that the reps

 would get weekly prescriptions to 10,000: “Are you committed to breaking 10K/wk Rx’s this

 month?”360       A colleague replied incredulously to Gasdia: “Is there any question of your

 commitment?”361 Even for people who worked in sales, Richard’s conviction that sales reps

 should just make doctors prescribe opioids seemed crazy.

          333.      Gasdia tried to assure Richard Sackler that they were selling opioids aggressively:

 “Windell and the sales force, as well as Mike and the marketing team (initiatives being

 implemented) are focused and committed to accelerating the growth trend … everyone in the

 commercial organization is focused on exceeding the annual forecast.”362 Richard wanted more.
 Richard wanted to know what tactics sales staff would use to get more prescriptions, and he

 wanted to talk about it right away. First he wrote: “give me the table of weekly Rx plan and the

 actual. Then show how you plan to make up the current shortfall.”363 Then he asked for a meeting

 within 24 hours.364 Then Richard didn’t want to wait that long: “Can we meet in person today?”365

 On Friday the 13th, sales and marketing staff met with Richard to review how they would sell

 more opioids.366

          334.      In May, executives emphasized to the managers overseeing sales reps that the

 Sackler Defendants were tracking their efforts, and that Richard Sackler required weekly

359
    2012-04-30 Board report, pgs. 6, 33, PPLPC012000374796, -823. Staff told the Sackler Defendants that the sales
rep visits compared to a target for the quarter of 171,024 visits; and that reps visited 7.0 prescribers per day, on average,
compared to a target of 7.1.
360
    2012-04-11 email from Richard Sackler, PPLPC012000372336.
361
    2012-04-11 email from David Rosen, PPLPC012000372240.
362
    2012-04-12 email from Russell Gasdia, PPLPC012000372336.
363
    2012-04-12 email from Richard Sackler, PPLPC012000372335-336.
364
    2012-04-12 email from Richard Sackler, PPLPC012000372336.
365
    2012-04-12 email from Richard Sackler, PPLPC012000372335.
366
    2012-04-12 email from Russell Gasdia, PPLPC012000372335; 2012-04-13 invitation from Donna Condon,
PPLPC012000372332.


                                                             99
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 103 of 158




 reports.367 Staff gave the only reply that was acceptable at Purdue: “All our efforts are focused

 on attaining the objective” of increased opioid prescriptions that the Sackler Defendants set.368

         335.    In June, the Sackler Defendants discussed sales and marketing again.369 Staff

 reported to the Sackler Defendants that they had added 120,000 sales visits to drive sales of

 OxyContin.370

         336.    Staff also told the Sackler Defendants that they expanded the opioid savings cards,

 because Purdue’s latest data showed opioid savings cards led to 60% more patients remaining on

 OxyContin longer than 90 days. The Sackler Defendants reviewed the results of Purdue’s

 confidential studies showing that opioid savings cards kept more patients on opioids for 90 day,

 120 days, 150 days, 180 days, 210 days, 240 days — even an entire year.371




                 Purdue internal analysis about keeping patients on opioids longer
Keeping patients on opioids for these lengths of time was especially dangerous for the patients and

especially profitable for Purdue.

367
    2012-05-15 email from Mike Innaurato, PPLPC023000468013.
368
    2012-05-15 email from Gary Lewandowski, PPLPC023000468016.
369
    2012-05-29 email from John Stewart, PPLPC012000377890; attachment PPLPC012000377892.
370
    2012-06-18 Mid Year Sales and Marketing Board Update, slide 10, PPLPC012000382119.
371
    2012-06-18 Mid Year Sales and Marketing Board Update, slides 11-12, PPLPC012000382119.


                                                   100
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 104 of 158




         337.     Staff also told the Sackler Defendants that (as they had in 2009) they were again

 targeting prescribers for OxyContin promotion through a special television network.372 The video

 featured a doctor paid by Purdue to promote opioids, and encouraged prescribers to use opioid

 savings cards.373

         338.     In July, David Sackler (Richard Sackler’s son) took a seat on the Board. For

 events after July 2012, this Complaint includes David in “the Sackler Defendants.”

         339.     Staff calculated that Purdue was spending more than $9,000,000 per year to buy

 food for doctors who prescribe opioids.374 Staff also told the Sackler Defendants that Purdue

 employed 633 sales reps and, during Q2 2012, they visited prescribers 183,636 times.375
         340.     In August, the Sackler Defendants voted to direct Purdue to recruit an additional

 marketing executive and make candidates available to meet with members of the Board.376

         341.     In November, staff told the Sackler Defendants the confidential results of a study

 of 57,000 patients that Purdue performed explicitly to determine how opioid dose “influences

 patient length of therapy.” The results showed that patients on the highest doses “are the most

 persistent.”    The “Recommended Actions” presented to the Sackler Defendants included

 “additional workshops for the sales force” and “specific direction” to the sales representatives

 about using higher doses to keep patients on drugs longer. Staff told the Sackler Defendants that

 encouraging higher doses “is a focal point of our promotion,” and that sales reps would

 “emphasize the importance” of increasing patients’ opioid doses, as soon as 3 days after starting

 treatment.377




372
    2012-06-18 Mid Year Sales and Marketing Board Update, slide 10, PPLPC012000382119.
373
    Video: “A Treatment Plan for Moderate to Severe Low Back Pain That Includes Converting to an Extended-Release
Opioid Analgesic,” PPLP003276093.
374
    2014-06-16 budget information, PPLPC031001202294 ($9,119,250; food budget for each sales rep: $18,000).
375
     2012-07-23 Board report, pgs. 6, 44, PPLPC012000387074, -112; 2012-07 Marketing and Sales report,
PPLP004149354. Staff told the Sackler Defendants that the sales rep visits compared to a target for the quarter of
190,662 visits; and that reps visited 7.0 prescribers per day, on average, compared to a target of 7.1.
376
    2012-08-16 Board minutes, PKY183212960.
377
    2012-11-01 Board report, pgs. 18, 30, PPLPC012000396634, -646.


                                                      101
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 105 of 158




          342.     That same month, the Sackler Defendants voted to set Purdue’s budget for Sales

 and Promotion for 2013 at $312,563,000.378 Staff told the Sackler Defendants that Purdue

 employed 622 sales reps and, during Q3 2012, they visited prescribers 180,723 times.379

                           g.        2013

          343.     In January 2013, in what was becoming a yearly ritual, Richard Sackler

 questioned staff about the drop in opioid prescriptions caused by Purdue sales reps taking time

 off for the holidays. Richard wasn’t satisfied: “Really don’t understand why this happens. What

 about refills last week? Was our share up or down?”380 Staff assured Richard that doctors were

 “sensitive” to sales rep visits and, as soon as the reps got back into action, they would “boost”

 opioid prescriptions again.381
          344.     Staff told the Sackler Defendants that they continued to reinforce the Individualize

 The Dose campaign, which the Sackler Defendants knew and intended would promote higher

 doses. Staff also told the Sackler Defendants that sales reps would place greater emphasis on the

 opioid savings cards, which the Sackler Defendants knew and intended would keep patients on

 opioids longer. Staff reported to the Sackler Defendants that Purdue had conducted a sensitivity

 analysis on the opioid savings cards to maximize their impact and, as a result, had increased the

 dollar value and set the program period to be 15 months long. Staff also reported to the Sackler

 Defendants that Purdue had created promotional materials to support these tactics and had

 distributed them to the sales force. Staff also told the Sackler Defendants that Purdue showed an

 opioid promotional video to 5,250 physicians on the Physician’s Television Network.382 The

 video urged doctors to give patients Purdue’s opioid savings cards.383



378
    2012-11-16 Board minutes, 2013 budget, PKY183212995-998.
379
    2012-11-01 Board report, pgs. 15, 54, PWG000414901, -940. Staff told the Sackler Defendants that the sales rep
visits compared to a target for the quarter of 199,466 visits; and that reps visited 7.0 prescribers per day, on average,
compared to a target of 7.1.
380
    2013-01-07 email from Richard Sackler, PPLPC022000584388.
381
    2013-01-07 email from David Rosen, PPLPC022000584388.
382
    2013-01-28 Board report, pgs. 12-14, PPLPC012000407138-140.
383
    Butrans promotional video, PPLP003297185.


                                                          102
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 106 of 158




          345.      That same month, staff told the Sackler Defendants that Purdue employed 609

 sales reps and, during Q4 2012, they visited prescribers 153,890 times.384

          346.      In February, the Sackler Defendants met with staff about tactics for promoting

 Purdue’s opioids. They discussed research on what influences prescriptions, how doctors had

 responded to Purdue’s increased promotion, and sales force promotion themes.385 On the same

 day, the Sackler Defendants voted to award bonuses and salary increases to executives, including

 those involved in marketing Purdue’s opioids.386

          347.      In March, staff reported to the Sackler Defendants on the devastation caused by

 prescription opioids. Staff told the Sackler Defendants that drug overdose deaths had more than

 tripled since 1990 — the period during which Purdue had made OxyContin the best-selling

 painkiller. Staff told the Sackler Defendants that tens of thousands of deaths were only the “tip

 of the iceberg.” Staff reported that, for every death, there were more than a hundred people

 suffering from prescription opioid dependence or abuse.387
          348.      In May, staff reported to the Sackler Defendants again that they were successfully

 using opioid savings cards to get patients to “remain on therapy longer.” Staff told the Sackler

 Defendants that they were using direct mail and email, as well as sales visits, to push the opioid

 savings cards.388

          349.      Staff reported to the Sackler Defendants that, despite these sales efforts, they were

 not achieving the goals of getting enough patients on higher doses of opioids and getting doctors

 to prescribe more pills in each prescription. Staff told them that “there is an ‘unfavorable’ mix of

 prescriptions across strengths,” and Purdue was losing tens of millions of dollars in revenue

 because sales of the highest doses (60mg and 80mg) were too low. Staff told the Sackler

 Defendants that there was also a second problem: “lower average tablet counts per prescription.”

384
    2013-01-28 Board report, pgs. 10, 56, PPLPC012000407136, -182. Staff told the Sackler Defendants that the sales
rep visits compared to a target for the quarter of 191,264 visits; and that reps visited 7.0 prescribers per day, on average,
compared to a target of 7.1.
385
    2013-01-30 email from William Mallin, PPLPC012000406335.
386
    2013-02-13 Board minutes, PKY183213007.
387
    2013-03-21 Board presentation, PPLP004409513-514.
388
    2013-05-13 Board report, pg. 18, PPLP004367557.


                                                            103
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 107 of 158




 Because doctors were not prescribing enough pills during each patient visit, Purdue was losing

 tens of millions of dollars in revenue. Staff promised the Sackler Defendants: “A deeper analysis

 is underway to determine the cause of the decline in the 30mg, 60mg, and 80mg tablet strengths,

 as well as the lower than budgeted average tablets per prescription. Once the analysis is complete,

 we will have a better sense of what tactics to implement to address both issues.”389

          350.     The Sackler Defendants met with Sales VP Russell Gasdia about the strategy for

 selling high doses. Gasdia told the Sackler Defendants that “Titration up to higher strengths,

 especially the 40mg and 80mg strengths is declining.” He analyzed the “Causes of OxyContin’s

 Decline in Higher Strengths,” and how Purdue would reverse that decline. He told the Sackler

 Defendants that Purdue’s #1 tactic to sell higher doses was sending sales reps to visit prescribers.

 The #2 tactic was a marketing campaign designed to promote high doses—Purdue’s Individualize

 The Dose campaign. After that, Gasdia told the Sackler Defendants, came opioid savings cards.

 After that, special focus on the most prolific opioid prescribers.390
          351.     Gasdia told the Sackler Defendants that the staff would develop even more tactics

 to sell higher doses. They were using Purdue’s data on thousands of doctors and patients to learn

 what made people willing to use high doses of opioids. They had started a study of physician

 characteristics and a “patient level analysis to determine what patient characteristics” were

 associated with “higher dose volume.”391

          352.     That same month, staff told the Sackler Defendants that Purdue employed 637

 sales reps and, during Q1 2013, they visited prescribers 155,354 times.392

          353.     In July, the Sackler Defendants discussed “threats” to their business from data on

 long-term opioid use, as public health authorities reacted to the danger of keeping patients on



389
    2013-05-13 Board report, pg. 8, PPLP004367547.
390
    2013-05 Board presentation by Russell Gasdia, PPLP004409727-728.
391
    2013-05 Board presentation by Russell Gasdia, PPLP004409729.
392
    2013-05-13 Board report, pgs. 12, 62, PPLP004367551, -601. Staff told the Sackler Defendants that the sales rep
visits compared to a target for the quarter of 172,788 visits; and that reps visited 6.8 prescribers per day, on average,
compared to a target of 7.1. Staff assured the Sackler Defendants that “call productivity is expected to increase towards
the targeted goal throughout 2013.”


                                                          104
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 108 of 158




 opioids for longer periods of time.393 Meanwhile, staff sent the Sackler Defendants a “Flash

 Report” that OxyContin sales had dropped $96,400,000 from the year before. Staff explained to

 the Sackler Defendants that insufficient volume of sales rep visits to promote OxyContin to

 prescribers was an important reason for the dropping sales. Staff told the Sackler Defendants that

 they would increase the number of sales visits and had hired McKinsey to study how to get doctors

 to prescribe more OxyContin.394

        354.      Staff also reported to the Sackler Defendants that key priorities were to reverse

 “the decline in higher strengths” of Purdue opioids, and the decline in “tablets per Rx,” which

 were reducing Purdue’s profit. They told the Sackler Defendants that Purdue staff were studying

 ways to fight these trends, and McKinsey would analyze the data down to the level of individual

 physicians.395
        355.      Mortimer Sackler asked for more detail on what was being done to increase

 sales.396 Staff told the Sackler Defendants that McKinsey would analyze whether sales reps were

 targeting the prescribers who were most susceptible to increasing opioid use. Staff told the

 Sackler Defendants that McKinsey would study whether Purdue could use incentive

 compensation to push reps to generate more prescriptions. Making the sales reps’ income depend

 on increasing prescriptions could be a powerful lever. Staff told the Sackler Defendants that

 McKinsey would study using “patient pushback” to get doctors to prescribe more opioids: when

 doctors hesitated to prescribe Purdue opioids, Purdue could get patients to lobby for the drugs.

 Staff told the Sackler Defendants that McKinsey would also study techniques for keeping patients

 on opioids longer, including the need for sales reps “to make a lot of calls on physicians with a

 high number of continuing patients.”397

        356.      Staff also reported to the Sackler Defendants that they had trained Purdue’s sales

 reps to use new sales materials designed to get patients on higher doses of opioids for longer

393
    2013-07-24 Communications and External Affairs Committee minutes, PPLPC012000433553.
394
    2013-07-05 email from Edward Mahony, PPLPC012000431312-313.
395
    2013-07-23 Board report, pg. 25, PPLPC012000433412.
396
    2013-07-06 email from Mortimer Sackler, PPLPC012000431311.
397
    2013-07-07 email from John Stewart, PPLPC012000431262; attachment PPLPC012000431266-278.


                                                 105
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 109 of 158




 periods. Staff told the Sackler Defendants that Purdue employed 634 sales reps and, during Q2

 2013, they visited prescribers 177,773 times.398 Staff assured the Sackler Defendants that they

 were trying to achieve even more sales visits by monitoring the reps.399

          357.      Before the month ended, the Sackler Defendants met to discuss a report on sales

 tactics that McKinsey had prepared for them: Identifying Granular Growth Opportunities for

 OxyContin: First Board Update. McKinsey confirmed that Purdue’s sales visits generated opioid

 prescriptions. They urged the Sackler Defendants to demand more sales visits from sales reps,

 increasing each rep’s annual quota from 1,400 towards 1,700. McKinsey also advised the Sackler

 Defendants to control the sales reps’ target lists more strictly, to make reps visit doctors who give

 the biggest payoff. Based on a review of data, McKinsey also suggested that the Sackler

 Defendants should have staff emphasize opioid savings cards in neighborhoods with high

 concentration of Walgreens pharmacies. To allow even more targeted promotion of high doses,

 McKinsey asked the Sackler Defendants to obtain “prescriber level milligram dosing data” so

 they could analyze the doses prescribed by individual doctors.400
          358.      Days later, staff told the Sackler Defendants that Purdue paid their family

 $42,000,000.401

          359.      In August, the Sackler Defendants met to discuss a new McKinsey report on sales

 tactics: Identifying Granular Growth Opportunities for OxyContin: Addendum to July 18th and

 August 5th Updates. McKinsey recommended that the Sackler Defendants immediately order a

 series of actions to increase sales. McKinsey urged the Sackler Defendants to direct sales reps to

 the most prolific opioid prescribers. The consultants told the Sackler Defendants that prescribers

 in the more prolific group write “25 times as many OxyContin scripts” as less prolific prescribers.

 They also reported to the Sackler Defendants that sales rep visits to these prolific prescribers


398
    2013-07-23 Board report, pgs. 11, 12, 59, PPLPC012000433398, -399, -446. Staff told the Sackler Defendants
that the sales rep visits compared to a target for the quarter of 191,184 visits; and that reps visited 6.9 prescribers per
day, on average, compared to a target of 7.1.
399
    2013-07-23 Board report, pgs. 10-11, PPLPC012000433397-398.
400
    2013-07-18 Identifying Granular Growth Opportunities for OxyContin: First Board Update, PPLP004409871.
401
    2013-08-06 email from Edward Mahony, PPLPC012000435338.


                                                           106
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 110 of 158




 cause them to prescribe even more opioids: if Purdue ordered reps to focus on the most prolific

 prescribers, it could increase sales.402

           360.   Second, McKinsey recommended that the Sackler Defendants fight back against

 steps that the DEA, the U.S. Department of Justice, and others were taking to stop illegal drug

 sales. Two months earlier, the Walgreens pharmacy company admitted that it broke the law by

 filling illegitimate prescriptions, and it agreed to new safeguards to stop illegal prescribing.403

 McKinsey told the Sackler Defendants that “deep examination of Purdue’s available pharmacy

 purchasing data shows that Walgreens has reduced its units by 18%.” Even worse for the Sackler

 Defendants, the new safeguards were hurting sales of the highest doses: “the Walgreens data also

 shows a significant impact on higher OxyContin dosages” — specifically the 80mg dose.

 McKinsey urged the Sackler Defendants to lobby Walgreens’ leaders to loosen up. For the longer

 term, McKinsey advised the Sackler Defendants to develop a “direct-to-patient mail order”

 business for Purdue opioids, so they could sell the high doses without pharmacies getting in the

 way.404
           361.   Third, McKinsey advised the Sackler Defendants that they should use their power

 on the Board to insist on increasing sales, with monthly accountability: “Establish a revenue

 growth goal (e.g., $150M incremental stretch goal by July 2014) and set monthly progress reviews

 with CEO and Board.” McKinsey knew what the Sackler Defendants were looking for: they

 reported that “the value at stake is significant — hundreds of millions, not tens of millions.” The

 consultants urged the Sackler Defendants to make “a clear go-no go decision to ‘Turbocharge the

 Sales Engine.’”405




402
    2013-08-08 Identifying Granular Growth Opportunities for OxyContin: Addendum to July 18th and August 5th
Updates, PPLP004409892.
403
     2013 Walgreens agreement, https://www.justice.gov/sites/default/files/usao-sdfl/legacy/2013/06/19/130611-
01.WalgreensMOA%26Addendum.pdf.
404
    2013-08-08 Identifying Granular Growth Opportunities for OxyContin: Addendum to July 18th and August 5th
Updates, PPLP004409896-897.
405
    2013-08-08 Identifying Granular Growth Opportunities for OxyContin: Addendum to July 18th and August 5th
Updates, PPLP004409897-898.


                                                     107
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 111 of 158




           362.   In September and October, the Sackler Defendants met again to discuss

 implementation of the sales tactics McKinsey had recommended. The Sackler Defendants

 discussed DEA efforts to stop illegal dispensing of opioids at CVS and Walgreens and how

 Purdue could get around the new safeguards by shifting to mail-order pharmacies, specialty

 pharmacies, or Purdue distributing opioids to patients directly.406

           363.   Meanwhile, McKinsey kept reporting to Purdue on tactics to get more patients on

 higher doses of opioids.407 McKinsey found that Purdue could drive opioid prescriptions higher

 by targeting the highest-prescribing doctors and sending sales reps to visit each prolific prescriber

 dozens of times per year. McKinsey pointed to a “true physician example” in Wareham,

 Massachusetts, who wrote 167 more OxyContin prescriptions after Purdue sales reps visited

 him.408
           364.   In October, Mortimer Sackler pressed for more information on dosing and “the

 breakdown of OxyContin market share by strength.”409 Staff told the Sackler Defendants that

 “the high dose prescriptions are declining,” and “there are fewer patients titrating to the higher

 strengths from the lower ones.”410 In response to the Sackler Defendants’ insistent questions,

 staff explained that sales of the highest doses were not keeping up with the Sackler Defendants’

 expectations because some pharmacies had implemented “good faith dispensing” policies to

 double-check prescriptions that looked illegal and some prescribers were under pressure from the

 DEA.411 Staff promised to increase the budget for promoting OxyContin by $50,000,000, and

 get sales reps to generate more prescriptions with a new initiative to be presented to the Sackler

 Defendants the following week.412




406
    2013-09-12 Board agenda, PPLP004409919; 2013-10-03 Board agenda, PPLP004409965-972.
407
    2013-08-22 email from Russell Gasdia, PPLPC012000437344 (McKinsey interim report).
408
    2013-08-22 McKinsey presentation, slide 10, PPLPC012000437356.
409
    2013-10-28 email from Mortimer Sackler, PPLPC012000448835.
410
    2013-10-28 email from David Rosen, PPLPC012000448832-833.
411
    2013-10-28 email from David Rosen, PPLPC012000448833.
412
    2013-10-23 email from Edward Mahony, PPLPC012000448840.


                                                 108
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 112 of 158




        365.    At the end of the month, the Sackler Defendants met to discuss Purdue’s budget

 for sales and marketing for 2014.413 Looking back at sales tactics used in 2013, staff told the

 Sackler Defendants that a relationship marketing program targeting Boston had increased opioid

 prescriptions by 959%.414 Staff told the Sackler Defendants (again) that Purdue’s opioid savings

 cards kept patients on opioids longer.415 Looking ahead at 2014, staff reported to the Sackler

 Defendants that doctors shifting away from high doses and towards fewer pills per prescription

 could cost Purdue hundreds of millions of dollars in lost sales.416 To fight against that threat, staff

 told the Sackler Defendants the that they would increase the sales visits by each rep to 7.3 visits

 per day and visit prescribers 758,164 times in the year.417
        366.    In November, Richard Sackler complained that he was getting too much

 information about the dangers of Purdue opioids. Richard had set up a Google alert to send him

 news about OxyContin, and he objected to a Purdue Vice President: “Why are all the alerts about

 negatives and not one about the positives of OxyContin tablets?”418 Staff immediately offered to

 replace Richard’s alert with a service that provided more flattering stories.419

        367.    Staff reported to the Sackler Defendants that a key initiative during Q3 2013 was

 for sales reps to encourage doctors to prescribe OxyContin to elderly patients on Medicare.420

 Staff also reported to the Sackler Defendants that another key initiative during Q3 2013 was for

 sales reps to promote OxyContin for patients who had never taken opioids before.421

        368.    Staff also told the Sackler Defendants that analysis conducted in July 2013 showed

 that opioid savings cards earned the Sackler Defendants more money by keeping patients on

 opioids longer; specifically, more patients stayed on OxyContin longer than 60 days. Staff


413
     2013-10-28 email from Russell Gasdia, PPLPC012000448832; Sales & Marketing Board presentation,
PPLP004409987.
414
    2013-10-29 Analgesic Market Update presentation to the Board, PPLP004410015.
415
    2013-10-29 OxyContin 2014 Budget Proposal to the Board, PPLP004410062.
416
    2013-10-29 Sales & Marketing presentation to the Board, PPLP004409989.
417
    2013-10-29 Sales Force 2014 Objectives presented to the Board, PPLP004409999.
418
    2013-11-18 email from Richard Sackler, PPLPC023000633066.
419
    2013-11-18 email from Raul Damas, PPLPC023000633066.
420
    2013-11-01 Board report, pg. 15, PPLPC002000186925.
421
    2013-11-01 Board report, pg. 14, PPLPC002000186924.


                                                  109
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 113 of 158




 reported to the Sackler Defendants that Purdue was pushing opioid savings cards in sales rep

 visits, through email to tens of thousands of health care providers, and online.422 . The sales reps

 did not tell doctors that savings cards led patients to stay on opioids longer than 60 days, or that

 staying on opioids longer increased the risk of addiction and death.

         369.    Staff reported to the Sackler Defendants that Purdue paid their family

 $399,920,000 during January-September 2013. But staff told the Sackler Defendants that, from

 January to September 2013, Purdue lost hundreds of millions of dollars in profits because some

 prescribers were shifting away from higher doses of Purdue opioids.423

         370.    Staff told the Sackler Defendants that, in Q4 2013, sales reps would increase the

 number of visits to prescribers.424
         371.    Staff also reported to the Sackler Defendants that a key initiative in 2013 was to

 train sales reps to keep patients on Butrans opioids longer. They told the Sackler Defendants that,

 at the same time as the initiative to keep patients on opioids longer, Purdue launched a new high

 dose of its Butrans opioid; sales reps began promoting the new high dose to physicians using new

 sales materials; and initial orders were double the company’s forecasts. Staff reported to the

 Sackler Defendants that marketing and sales activities generated 266,842 additional prescriptions

 and highlighted that opioid savings cards generate especially “high returns” by keeping patients

 on opioids longer.425

         372.    Staff reported to the Sackler Defendants that Purdue had sent more than 880,000

 emails to health care professionals to promote its Butrans opioid, and posted online advertising

 seen more than 5 million times for Butrans and nearly 4 million times for OxyContin. They told

 the Sackler Defendants that hundreds of thousands of communications to prescribers nationwide

 presented the same “key selling messages” designed to get more patients on OxyContin at higher

 doses for longer periods of time, and specifically promoted Purdue’s opioid savings cards.426

422
    2013-11-01 Board report, pgs. 15-16, 24-25, PPLPC002000186925-926, -933-934.
423
    2013-11-01 Board report, pgs. 3, 6, PPLPC002000186913, -916.
424
    2013-11-01 Board report, pg. 11, PPLPC002000186921.
425
    2013-11-01 Board report, pgs. 11-13, 27, PPLPC002000186921-923, -937.
426
    2013-11-01 Board report, pgs. 14, 16, PPLPC002000186924, -926.


                                                    110
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 114 of 158




          373.      Staff reported to the Sackler Defendants that they were working with McKinsey

 to study ways to sell more OxyContin. Staff also reported that they had direct access to physician

 level data to analyze prescriptions by individual doctors. Staff gave the Sackler Defendants the

 latest results regarding how opioid savings cards led to patients staying on OxyContin longer.427

          374.      Staff also reported results from Purdue’s marketing through the “OxyContin

 Physicians Television Network.”428 Staff told the Sackler Defendants that it increased opioid

 prescriptions.429

          375.      Staff also told the Sackler Defendants that they would begin reviews of sales reps

 according to their sales ranking, with a focus on the bottom ten percent. Staff reported to the

 Sackler Defendants that Purdue employed 637 sales reps and, during Q3 2013, they visited

 prescribers 179,640 times.430
          376.      In December, staff told Richard Sackler that Butrans sales were increasing, and

 they suspected the increase was caused by Purdue’s improved targeting, in which sales reps

 visited the most susceptible prolific prescribers.431

          377.      Meanwhile, staff contacted Richard Sackler because they were concerned that the

 company’s “internal documents” could cause problems if investigations of the opioid crisis

 expanded.432 Early the next year, staff told Jonathan Sackler about the same concern. Jonathan

 studied collections of news reports and asked staff to assure him that journalists covering the

 opioid epidemic were not focused on the Sackler Defendants.433




427
    2013-11-01 Board report, pgs. 20-23, PPLPC002000186930-933.
428
    2013-11-01 Board report, pgs. 23-24, PPLPC002000186933-34.
429
    2013-11-01 Board report, pgs. 23-24, PPLPC002000186933-34.
430
    2013-11-01 Board report, pgs. 11, 52, 55, PPLPC002000186921, -962, -965. Staff told the Sackler Defendants
that the sales rep visits compared to a target for the quarter of 196,845 visits; and that reps visited 6.9 prescribers per
day, on average, compared to a target of 7.1.
431
    2013-12-04 email from David Rosen, PPLPC012000454676.
432
    2014-01-03 email from Burt Rosen, PPLPC020000748356 (“I spoke to Richard just before the year end and raised
concerns over our internal documents.”).
433
    2014-01-02 email from Jonathan Sackler, PPLPC020000748356.


                                                           111
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 115 of 158



                         h.       2014

         378.     In January 2014, staff reported to the Sackler Defendants on how Purdue’s

 program for complying with state and federal law compared to recent agreements between other

 drug companies and the government. Other companies had agreed that sales reps should not be

 paid bonuses based on increasing doctors’ prescriptions, but Purdue still paid reps for generating

 sales. Other companies disclosed to the public the money they spent to influence continuing

 medical education, but Purdue did not. Other companies had adopted “claw-back” policies so

 that executives would forfeit bonuses they earned from misconduct; but Purdue had not. The

 Boards of other companies passed resolutions each quarter certifying their oversight of the

 companies’ compliance with the law; but the Sackler Defendants did not.434
         379.     In February, staff sent the Sackler Defendants the final results from 2013.435

 Staff told the Sackler Defendants that net sales were hundreds of millions of dollars below budget

 because doctors were not prescribing enough of the highest doses of opioids and were including

 too few pills with each prescription, and sales reps were not visiting doctors enough.436 Sales VP

 Russell Gasdia wrote privately to a friend: “Our myopic focus on extended release opioids with

 abuse deterrent properties has not yielded the results people thought it would in the market. It’s

 been hard to convince colleagues and the board that our success in this market is over.”437

         380.     To get higher sales, staff told the Sackler Defendants that they had tightened the

 requirements for sales reps’ pay: from now on, sales reps would lose bonus pay if they did not

 visit “high value” prescribers often enough.438

         381.     A few days later, staff told the Sackler Defendants that Purdue’s marketing had an

 immense effect in driving opioid prescriptions: according to Purdue’s analysis, its sales and

 marketing tactics generated an additional 560,036 prescriptions of OxyContin in 2012 and 2013.

 Nevertheless, staff reported to the Sackler Defendants that net sales for 2013 had been

434
    2014-01-16 quarterly compliance report to the Board, PPLP004410797.
435
    2014-02-03 email from Edward Mahony, PPLPC020000756510.
436
    2014-01-30 memo from Edward Mahony, PPLPC020000756512.
437
    2014-02-27 email from Russell Gasdia, PPLPC012000466164.
438
    2014-01-30 memo from Edward Mahony, PPLPC020000756513.


                                                     112
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 116 of 158




 $377,000,000 less than budgeted. Staff again reported that Purdue was losing hundreds of

 millions of dollars in expected profits because prescribers were shifting away from higher doses

 of Purdue opioids and including fewer pills per prescription. Staff told the Sackler Defendants

 that a “Key Initiative” was to get patients to “stay on therapy longer.”439

          382.      Staff also told the Sackler Defendants that key sales priorities were again to

 encourage doctors to prescribe Purdue opioids for elderly patients and patients who had not taken

 opioids before. Staff reported to Sacklers again that sales reps were continuing the Individualize

 The Dose campaign.440 As the Sackler Defendants knew, Purdue designed that campaign to

 encourage higher doses.441 Staff also told the Sackler Defendants that Purdue’s eMarketing
 campaign for OxyContin reached 84,250 health care providers during Q4 2013. Staff told the

 Sackler Defendants that they found increasing compliance concerns with Purdue’s speaker

 programs, in which the company paid doctors to promote Purdue opioids to other doctors.442

          383.      Staff told the Sackler Defendants that Purdue employed 632 sales reps and, during

 Q4 2013, they visited prescribers 176,227 times.443

          384.      That February report was the last of its kind. After Q4 2013, Purdue abolished the

 detailed Quarterly Reports that had created a paper trail of targets for sales visits and been emailed

 among the Board and staff. In 2013, the City of Chicago served Purdue with a subpoena seeking

 internal documents about Purdue’s marketing of opioids.444 That provoked a flurry of activity,

 including discussion among the Sackler Defendants.445 Purdue fought the subpoena, and it was

 withdrawn.446 For 2014, Purdue decided to limit many of its official Board reports to numbers


439
    2014-02-04 Board report, pgs. 3, 5, 9, 22, PPLPC002000181037, -039, -043, 056.
440
    2014-02-04 Board report pgs. 13-14, PPLPC002000181047-048.
441
    2013-05-22 mid-year sales update, slides 4, 14, PPLPC012000424611, 21. See paragraph 670 below.
442
    2014-02-04 Board report pgs. 15, 39-40, PPLPC002000181049, -073-074.
443
    2014-02-04 Board report, pgs. 9, 47, PPLPC002000181043, -081. Staff told the Sackler Defendants that the sales
rep visits compared to a target for the quarter of 183,960 visits; and that reps hit the target of visiting 7.1 prescribers
per day, because managers reduced the target for visiting pharmacies to allow more visits to prescribers.
444
     2015-11-20 email from Robert Josephson, PPLP004153099; 2013-04-24 email from Burt Rosen,
PPLPC012000419813.
445
      2013-05-07 Executive Committee agenda, PPLPC012000421973; 2013-05-03 Board agenda,
PPLPC016000181375.
446
    2015-11-20 email from Robert Josephson, PPLP004153099.


                                                           113
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 117 of 158




 and graphs, and relay other information orally. But the Sackler Defendants continued to demand

 information about sales tactics, and their control of Purdue’s deceptive marketing did not change.

         385.      In March and April, staff told the Sackler Defendants that Purdue was achieving

 its goals of selling higher doses of OxyContin and more pills of OxyContin per prescription, but

 weekly prescriptions of Purdue’s Butrans opioid were below expectations because of a reduced

 number of sales rep visits promoting that opioid.447 The Sackler Defendants had assumed

 prescriptions would fall, but staff were concerned that the effect could be greater than

 anticipated.448

         386.      In May, Richard and Jonathan’s father, Raymond Sackler, sent David, Jonathan,

 and Richard Sackler a confidential memo about Purdue’s strategy, including specifically putting

 patients on high doses of opioids for long periods of time. The memo recounted that some

 physicians had argued that patients should not be given high doses of Purdue opioids, or kept on

 Purdue opioids for long periods of time, but Purdue had defeated efforts to impose a maximum

 dose limit or a maximum duration of use. Raymond asked David, Jonathan, and Richard to talk

 with him about the report.449
         387.      In June, the Sackler Defendants removed Russell Gasdia as Vice President of

 Sales and Marketing, and began pushing his replacement to sell more opioids faster.450 Gasdia

 warned his replacement that Richard managed the sales operation intensely — “there are times

 this becomes a tennis match with Dr. Richard.”451                Sure enough, Richard told Gasdia’s

 replacement that he would be given little time to show that he could increase opioid sales: “it is

 very late in the day to rescue the failed launch” of Butrans, which was not making as much money




447
    2014-03-07 email from Edward Mahony, PPLPC012000467494-495; 2014-04-06 email from Edward Mahony,
PPLPC012000471641.
448
    2014-04-14 Q1 summary of results, slide 7, PPLPC012000473131. Staff told the Sackler Defendants that Purdue
employed 643 sales reps. 2014-04-14 headcount summary, PPLPC012000473138.
449
    2014-05-05 email from Raymond Sackler, PWG000412141; 2014-05-04 attached memo from Burt Rosen,
PWG000412143.
450
    2014-06-10 email from Richard Sackler, PPLPC012000483200.
451
    2014-06-10 email from Russell Gasdia, PPLPC012000483223.


                                                     114
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 118 of 158




 as Richard desired.452 CEO Mark Timney tried to caution Richard that it was “a little early” to

 be attacking the new sales leader, since he’d been at Purdue only two weeks.453

         388.    That same month, staff sent the Sackler Defendants an “Update on L.A. Times

 mitigation effort” about tactics to discourage scrutiny of Purdue’s misconduct.454 Staff wrote to

 the Sackler Defendants:

                As you may recall, one of our efforts to mitigate the impact of a
                potential negative Los Angeles Times (LAT) story involved
                assisting a competing outlet in marginalizing the LAT’s
                unbalanced coverage by reporting the facts before the LAT story
                ran. The following Orange County Register story, developed in
                close coordination with Purdue, achieved this goal. This fact-
                based narrative robs the LAT account of its newsworthiness and
                contradicts many of the claims we expected that paper to make.455
In 2012, the Los Angeles Times had studied coroner’s records and revealed that overdoses killed

thousands of patients who were taking opioids prescribed by their doctors, refuting the Sackler

Defendants’ lie that patients who are prescribed opioids don’t get addicted and die.456 The next

year, the Los Angeles Times revealed that Purdue tracked illegal sales of OxyContin with a secret

list of 1,800 doctors code-named Region Zero, but did not report them to the authorities.457 The

“mitigation effort” that the Sackler Defendants ordered was not designed to protect patients from

overdoses or from illegal prescribers, but instead to protect the Sackler Defendants from reporters

revealing the truth.

         389.    In July, Richard Sackler called staff to complain about studies that the FDA

 required for opioids and how they might undermine Purdue’s sales. He emphasized that Purdue

 Board members felt the requirements to conduct studies were unfair. Staff tried to reassure


452
    2014-06-10 email from Richard Sackler, PPLPC012000483235.
453
    2014-06-10 email from Mark Timney, PPLPC012000483235.
454
    2014-06-30 email from Raul Damas, PPLPC022000741863. A few weeks after receiving the mitigation update,
Richard Sackler demanded that the L.A. Times send him all the paper’s correspondence with Purdue. 2014-08-14
email from Scott Glover, PPLPC024000872837.
455
    2014-06-30 email from Raul Damas, PPLPC022000741863. Years earlier, the Sackler Defendants had tried to
influence the New York Times to be “less focused on OxyContin/Purdue.” 2011-04-22 email from John Stewart,
PPLPC019000517894.
456
    2012-11-11 “Legal drugs, deadly outcomes,” by Scott Glover and Lisa Girion.
457
    2013-08-11 “OxyContin maker closely guards its list of suspect doctors,” by Scott Glover and Lisa Girion.


                                                    115
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 119 of 158




 Richard that the studies would take “several years to complete, thereby keeping our critics

 somewhat at-bay during this time.”458

        390.    In July and again in August, September, and October, staff warned the Sackler

 Defendants that two of the greatest risks to Purdue’s business were “Continued pressure against

 higher doses of opioids,” and “Continued pressure against long term use of opioids.”459




                    Staff report to the Board on risks facing Purdue’s business
Staff told the Sackler Defendants that Purdue’s #1 opportunity to resist that pressure was by

sending sales reps to visit prescribers; and, specifically, by targeting the most susceptible doctors,

who could be convinced to be prolific prescribers, and visiting them many times.460

                               (1)     Project Tango

        391.    In September 2014, Kathe Sackler dialed in to a confidential call about Project

 Tango. Project Tango was a secret plan for Purdue to expand into the business of selling drugs

 to treat opioid addiction. In their internal documents, Kathe and staff wrote down what Purdue

 publicly denied for decades: that addictive opioids and opioid addiction are “naturally linked.”

 They determined that Purdue should expand across “the pain and addiction spectrum,” to become

 “an end-to-end pain provider.” Purdue illustrated the end-to-end business model with a picture

 of a dark hole labeled “Pain treatment” that a patient could fall into — and “Opioid addiction

 treatment” waiting at the bottom.




458
    2014-07-22 email from Todd Baumgartner, PPLPC002000187479-480.
459
     2014-07-01 Board Flash Report, slide 5, PPLPC016000244173; 2014-08-05 Board Flash Report, slide 6,
PPLPC016000250753; 2014-09-05 Board Flash Report, slide 6, PPLPC016000254916; 2014-10-15 Board Flash
Report, slide 7, PPLPC016000259607.
460
     2014-07-01 Board Flash Report, slide 5, PPLPC016000244173; 2014-08-05 Board Flash Report, slide 6,
PPLPC016000250753; 2014-09-05 Board Flash Report, slide 6, PPLPC016000254916.


                                                 116
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 120 of 158




                                   Purdue’s secret “Project Tango” 461

         392.     Kathe Sackler and the Project Tango team reviewed their findings that the

 “market” of people addicted to opioids, measured coldly in billions of dollars, had doubled from

 2009 to 2014.




461
  2014-09-10 email from Brian Meltzer, PPLPC017000564600; 2014-09-12 presentation, PPLPC016000255303.
“ADF” refers to Abuse-Deterrent Formulation, the crush-resistant version of OxyContin, which is no less addictive.


                                                       117
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 121 of 158




                         Purdue’s measure of the opioid addiction “market”
Kathe and the staff found that the catastrophe provided an excellent compound annual growth rate

(“CAGR”): “Opioid addiction (other than heroin) has grown by ~20% CAGR from 2000 to

2010.”462

         393.    Kathe Sackler and the staff revealed in their internal documents that Purdue’s

 tactic of blaming addiction on untrustworthy patients was a lie. Instead, the truth is that opioid

 addiction can happen to anyone who is prescribed opioids:




                      Purdue’s “Project Tango” patient and clinical rationale



462
  2014-09-10 presentation, slide 4, PPLPC017000564601. The Board discussed Project Tango in October 2014, but
Purdue redacted all 32 pages of those Board materials. 2014-10-01 Board meeting materials, PPLP004411288.


                                                    118
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 122 of 158




Kathe and the staff concluded that millions of people who became addicted to opioids were the

Sackler Defendants’ next business opportunity. Staff wrote: “It is an attractive market. Large

unmet need for vulnerable, underserved and stigmatized patient population suffering from

substance abuse, dependence and addiction.” The team identified eight ways that Purdue’s

experience getting patients on opioids could now be used to sell treatment for opioid addiction.463

        394.    Kathe Sackler instructed staff that Project Tango required their “immediate

 attention.” She pressed staff to look into reports of children requiring hospitalization after

 swallowing buprenorphine — the active ingredient in both Purdue’s Butrans opioid and the opioid

 addiction treatment that the Sackler Defendants wanted to sell, through Project Tango, in a film

 that melts in your mouth.464 Staff assured Kathe that children were overdosing on pills, not films,
 “which is a positive for Tango.”465

        395.    In February 2015, staff presented Kathe Sackler’s work on Project Tango to the

 Board. The plan was for a Joint Venture controlled by the Sackler Defendants to sell the addiction

 medication suboxone.466

        396.    The Tango team mapped how patients could get addicted to opioids through

 prescription opioid analgesics such as Purdue’s OxyContin or heroin, and then become consumers

 of the new company’s suboxone. The team noted the opportunity to capture customers: even after

 patients were done buying suboxone the first time, 40-60% would relapse and need it again.467




463
    2014-09-10 presentation, slides 2, 4, PPLPC017000564601.
464
    2014-09-16 email from Kathe Sackler, PPLPC020000834186.
465
    2014-09-17 email from Mark Timney, PPLPC020000834185-186.
466
    2015-02-20 email from Stuart Baker, PPLPC026000138391.
467
    2015-02-24 Project Tango presentation, PPLPC002000208957.


                                                 119
              Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 123 of 158




                     Purdue presentation explaining “Project Tango” patient flow

           397.    The next month, Project Tango came to an end. Kathe, David, Jonathan, and

 Mortimer Sackler discussed the discontinuation of the project at their Business Development

 Committee meeting.468 But the Sackler’s efforts to sell addictive opioids continued.

           398.    In October 2014, staff sent the Sackler Defendants a Proposed Operating Plan

 and Budget to be approved by the Board for 2015.469 Staff told the Sackler Defendants that a key

 tactic for 2015 would be to convert patients from short-acting opioids to OxyContin. Staff warned

 the Sackler Defendants that prescribers were shifting away from the highest doses of Purdue’s
 opioids, and toward fewer pills per prescription, and those shifts would cost Purdue $99,000,000

 a year. Staff told the Sackler Defendants that a key tactic to increase Butrans sales in 2015 would

 be for Purdue sales reps to push doctors to “titrate up” to higher doses. Staff likewise told the

 Sackler Defendants that visits to doctors by sales reps would be a key tactic to launch Purdue’s

 new Hysingla opioid: the company would: “Leverage Purdue’s existing, experienced sales force

 to drive uptake with target HCPs” and “Add additional contract sales force capacity at launch to




468
      2015-03-03 email from Stuart Baker, PPLPC011000016992.
469
      2014-10-24 email from Edward Mahoney, PPLPC016000260660.


                                                   120
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 124 of 158




 drive uptake.”470 Staff proposed that Purdue employ 519 sales reps, paid an average salary of

 $81,300 plus a bonus of up to an additional $124,600 based on sales.471

         399.    Meanwhile, sales staff exchanged news reports of a lawsuit accusing Purdue of

 deceptive marketing in Kentucky.472 They quoted Purdue’s own attorney and Chief Financial

 Officer stating that the company faced claims of more than a billion dollars that “would have a

 crippling effect on Purdue’s operations and jeopardize Purdue’s long-term viability.”473 Purdue’s

 communications staff were delighted by the article, because it did not reveal the Sackler

 Defendants’ role in the misconduct. “I’m quite pleased with where we ended up. There’s almost

 nothing on the Sackler Defendants and what is there is minimal and buried in the back.”474
         400.    In November, staff reported to the Sackler Defendants that their sales tactics were

 working, and the shift away from higher doses of OxyContin had slowed.475

         401.    In December, staff told the Sackler Defendants that Purdue would pay their family

 $163,000,000 in 2014 and projected $350,000,000 in 2015.476

         402.    On New Year’s Eve, Richard Sackler told staff that he was starting a confidential

 sales and marketing project on opioid prices and instructed them to meet with him about it on

 January 2.477

                         i.      2015

         403.    Early in the morning of January 2, staff began scrambling to collect sales data for

 Richard Sackler.478 They didn’t move quickly enough. Days later, Richard demanded a meeting

 with sales staff to go over plans for selling the highest doses. Richard asked for an exhaustive

 examination to be completed within 5 days, including:

470
    2015 Commercial Budget Review, slides 31, 38, 51, 67, PPLPC016000260706, -713, -726, -742.
471
    2015 Budget Submission, slides 13, 56, PPLPC016000260845, -888.
472
    2014-10-20 email from John Axelson, PPLPC014000279784.
473
    2014-10-20 Bloomberg Businessweek report, PPLPC014000279786.
474
    2014-10-20 email from Raul Damas, PPLPC017000579723.
475
    2014-11 OxyContin Brand Strategy and Forecast for 2015, PPLP004411419 (“Strength mix shifting toward lower
strengths has slowed with 40-80mg share going from 29% in the 10 Year Plan to 33% in the Budget”).
476
    2014-12-03 email from Edward Mahoney, PPLPC016000266402; attached report slide 8, PPLPC016000266403.
477
    2014-12-31 email from Richard Sackler, PPLPC021000713329-330.
478
    2015-01-02 email from Saeed Motahari, PPLPC021000713328.


                                                     121
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 125 of 158



                 “unit projections by strength, mg by strength … pricing
                 expectations by strength … individual strength’s market totals and
                 our share going backward to 2011 or 12 and then forward to 2019
                 or 2020 … the same information for Hysingla … [and] the history
                 of OxyContin tablets from launch to the present.”479

         404.     The CEO stepped in to say the work would take 3 weeks.480 Richard let him know

 that wasn’t a great response — “That’s longer than I had hoped for” — and directed marketing

 staff to start sending him materials immediately.481

         405.     That same month, the Sackler Defendants voted to evaluate employees’ 2014

 performance on a scorecard that assigned the greatest value to the volume of Purdue opioid sales.

 Employees were expected to generate more than one-and-a-half billion dollars. The Sackler

 Defendants also voted to establish the company’s scorecard for 2015: once again, the biggest

 factor determining employees’ payout would be the total amount of Purdue opioid sales.482
         406.     In April, staff told the Sackler Defendants that sales of Purdue’s highest dose

 80mg OxyContin were down 20% and that the average prescription had declined by eight pills

 since 2011.

         407.     The Sackler Defendants voted to expand the sales force by adding another 122

 reps.483 As with every reference to “the Sackler Defendants” after July 2012, that includes

 Beverly, David, Ilene, Jonathan, Kathe, Mortimer, Richard, and Theresa Sackler.

         408.     Staff told the Sackler Defendants the additional reps would increase net sales of

 opioids by $59,000,000.484




479
    2015-01-07 email from Richard Sackler, PPLPC022000797067-068.
480
    2015-01-08 email from Mark Timney, PPLPC022000797067.
481
    2015-01-08 email from Richard Sackler, PPLPC022000797067. Mark Timney had started as CEO a year earlier
with the idea that he could “separate Board interaction from the organization” so the Sackler Defendants would stop
directing sales staff. 2014-01-29 email from Mark Timney, PPLPC012000461846. That effort failed.
482
    2015-01-16 Board minutes, PPLP004416118-121.
483
    2015-04-21 Board materials, PPLPC011000025707 (“It was decided to move forward with an expansion of the
sales force by 122 reps”); 2015-05-04 Strategic Plan Update, slide 5, PPLPC017000623090; 2015-04-21 Board
decision, PPLP004417512.
484
    2015-04-21 Board materials, PPLPC011000025703.


                                                       122
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 126 of 158




         409.     In October, Purdue executives identified avoiding investigations of Purdue’s

 opioid marketing as a “Key Activity” in the company’s Operational Plan.485

         410.     In November, the Sackler Defendants voted on the budget for Purdue for 2016.486

 Staff warned the Sackler Defendants that public concern about opioids could get in the way of

 Purdue’s plans. Staff told the Sackler Defendants that declining prescriptions of the highest doses

 and fewer pills per prescription would cost Purdue $77,000,000.487

         411.     Staff proposed to the Sackler Defendants that, for 2016, Purdue would plan for

 prescribers to average 60 pills of Purdue opioids per prescription. They told the Sackler

 Defendants that they would aim to make enough of those pills be high doses to make the average

 per pill 33 milligrams of oxycodone.488 That way, Purdue could hit its target for the total
 kilograms of oxycodone it wanted to sell.

         412.     To make sure Purdue hit the targets, staff told the Sackler Defendants that sales

 reps were visiting prescribers 21% more often than before. Staff told the Sackler Defendants that

 they had aggressively reviewed and terminated reps who failed to generate prescriptions. Staff

 reported to the Sackler Defendants that, in 2015 alone, Purdue replaced 14% of its sales reps and

 20% of its District Managers for failing to create enough opioid sales.489

         413.     Looking ahead, staff told the Sackler Defendants that “the 2016 investment

 strategy focuses on expanding the Sales Force.” They reported that the proposed budget for sales

 and promotion was $11,600,000 higher than 2015, “primarily due to the Sales Force expansion.”

 The top priority for the sales reps would be to visit the highest-prescribing doctors again and

 again. Staff proposed to the Sackler Defendants that the #1 overall priority for 2016 would be to

 sell OxyContin through “disproportionate focus on key customers.” They told the Sackler

 Defendants that sales reps would also target prescribers with the lowest levels of training,

 physician’s assistants and nurse practitioners, because they were “the only growing segment” in

485
    2015-10-27 Executive Operating Committee presentation, slide 16, PPLPC011000065538.
486
    2015-11-21 email from Stuart Baker, PPLPC011000069947.
487
    2015-11 budget for 2016, slides 16, 28, 44, PPLPC011000069967, -979, -995.
488
    2015-11 budget for 2016, slide 41, PPLPC011000069992.
489
    2015-11 budget for 2016, slides 7, 39, PPLPC011000069958, -990. Purdue fired 107 sales reps in 2015.


                                                      123
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 127 of 158




 the opioid market.490 Purdue executives expected that, each quarter, the sales reps would visit

 prescribers more than 200,000 times and would get 40,000 new patients onto Purdue opioids.491

         414.       In December, staff prepared to address wide-ranging concerns raised by the

 Sackler Defendants. Kathe and Mortimer Sackler wanted staff to break out productivity data by

 indication versus prescriber specialty for each drug. Richard Sackler sought details on how staff

 was calculating 2016 mg/tablet trends. Jonathan Sackler sought a follow-up briefing on how

 public health efforts to prevent opioid addiction would affect OxyContin sales.492

         415.       Before the year ended, the Sackler Defendants were invited to a “Beneficiaries

 Meeting” where Purdue staff reported to Sackler family members about the company’s efforts to

 sell opioids.493

                          j.     2016

         416.       In 2016, the Sackler Defendants met with the Board in January, March, April,

 June, August, October, November, and December.494

         417.       In April, the Sackler Defendants considered exactly how much money was riding

 on their strategy of pushing higher doses of opioids. The month before, the U.S. Centers for

 Disease Control announced guidelines to try to slow the epidemic of opioid overdose and death.

 The CDC urged prescribers to avoid doses higher than 30mg of Purdue’s OxyContin twice per

 day. The CDC discouraged twice-a-day prescriptions of all three of Purdue’s most profitable

 strengths—40mg, 60mg, and 80mg. Staff studied how much money Purdue was making from its

 high dose strategy and told the Sackler Defendants how much was at risk each year.495

         418.       In May, Richard Sackler told staff to circulate a New York Times story reporting

 that opioid prescriptions were dropping for the first time since Purdue launched OxyContin

490
    2015-11 budget for 2016, slides 24, 26, 49, PPLPC011000069975, -69977, -70000.
491
    2015-11-03 email from Zach Perlman, Executive Committee materials, slide 36, PPLPC011000065030.
492
    2015-12-09 email from Zach Perlman, PPLPC011000073228 attaching Executive Committee presentation, slides
12-13, PPLPC011000073230.
493
    2015-10-28 email from Stuart Baker, PPLPC011000063897; see also November 2013 Beneficiaries Meeting,
PPLP004410528.
494
    2016-05-19 Executive Committee pre-read, PPLPC011000096794 (Board schedule for 2016).
495
    2016-04-13 Q1 2016 Commercial Update, slide 74, PPLPC016000286167.


                                                    124
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 128 of 158




twenty years earlier. The Times wrote: “Experts say the drop is an important early signal that the

long-running prescription opioid epidemic may be peaking, that doctors have begun heeding a

drumbeat of warnings about the highly addictive nature of the drugs.”

        419.    In June, the Sackler Defendants met to discuss a revised version of Project

Tango—another try at profiting from the opioid crisis. This time, they considered a scheme to

sell the overdose antidote NARCAN. The need for NARCAN to reverse overdoses was rising so

fast that the Sackler Defendants calculated it could provide a growing source of revenue, tripling

from 2016 to 2018.




               Board presentation showing potential sales from acquiring NARCAN
Like Tango, Purdue’s analysis of the market for NARCAN confirmed that they saw the opioid

epidemic as a money-making opportunity and that the Sackler Defendants understood—in private,

when no one was watching—how Purdue’s opioids put patients at risk. The Sackler Defendants

identified a “strategic fit” because NARCAN is a “complementary” product to Purdue opioids.

They specifically identified patients on Purdue’s prescription opioids as the target market for

NARCAN. Their plan called for studying “long-term script users” to “better understand target

end-patients” for NARCAN. Likewise, they identified the same doctors who prescribed the most

Purdue opioids as the best market for selling the overdose antidote; they planned to “leverage the




                                               125
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 129 of 158




current Purdue sales force” to “drive direct promotion to targeted opioid prescribers.” Finally,

they noted that Purdue could profit from government efforts to use NARCAN to save lives.496

         420.    That same month, staff presented the 2016 Mid-Year Update. They warned the

 Sackler Defendants that shifts in the national discussion of opioids threatened their plans. The

 deception that Purdue had used to conceal the risks of opioids was being exposed. Staff

 summarized the problems on a slide:497




                                      2016 Mid-Year Board Update
         421.    First, to convince doctors to prescribe dangerous opioids, Purdue promoted its

 drugs as the solution to “undertreatment of pain.” Richard Sackler made sure that Purdue bought

 the internet address 5thvitalsign.com so it could promote pain as the “fifth vital sign” (along with

 temperature, blood pressure, pulse, and breathing rate) to expand the market for opioids.498 But


496
     2016-05-27 email from Stuart Baker, PPLPC011000099222; 2016-06 Board Book slides 46-49, 114,
PPLPC011000099280-283, -348. They planned to “Segment opioid patients to better understand target end-patients
(e.g., long-term script users).”
497
    2016-06-08 Mid-Year Update, slide 18, PPLPC011000099783. “ADF” on the slide refers to abuse-deterrent
formulations of opioids, such as Purdue’s crush-resistant OxyContin, which do not prevent addiction.
498
    1999-06-14 email from Richard Sackler, PDD1706189908.


                                                     126
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 130 of 158




 now, staff reported to the Sackler Defendants, doctors and patients were starting to worry more

 about the epidemic of opioid addiction and death.499

        422.    Second, to conceal the danger of addiction, Purdue falsely blamed the terrible

 consequences of opioids on drug abuse. One of Purdue’s key messages argued: “It’s not

 addiction, it’s abuse.”500 But now, staff reported to the Sackler Defendants, doctors and patients

 were realizing that addiction was a true danger.501

        423.    Third, to avoid responsibility for Purdue’s dangerous drugs, the Sackler

 Defendants chose to stigmatize people who were hurt by opioids, calling them “junkies” and

 “criminals.” Richard Sackler wrote that Purdue should “hammer” them in every way possible.502
 But now, staff reported to the Sackler Defendants, Americans were seeing through the stigma and

 recognizing that millions of families were victims of addictive drugs. Staff told the Sackler

 Defendants that nearly half of Americans reported that they knew someone who had been addicted

 to prescription opioids.503

        424.    Fourth, the Sackler Defendants had long sought to hide behind the approval of

 Purdue’s drugs by the FDA. But FDA approval could not protect the Sackler Defendants when

 their deceptive marketing led thousands of patients to become addicted and die. The U.S. Centers

 for Disease Control (“CDC”) reported that opioids were, indeed, killing people. The CDC

 Director said: “We know of no other medication that’s routinely used for a nonfatal condition that

 kills patients so frequently.”504 The 2016 Mid-Year Update warned that the truth was threatening

 Purdue.




499
    2016-06-08 Mid-Year Update, slide 18, PPLPC011000099783.
500
     2008-05-16 email from Pamela Taylor, PPLPC012000183254; 2008-04-16 Executive Committee notes,
PPLPC012000183256; 2008-04-16 presentation by Luntz, Maslansky Strategic Research, slide 28,
PPLPC012000183259.
501
    2016-06-08 Mid-Year Update, slide 18, PPLPC011000099783.
502
    2001-02-01 email from Richard Sackler, PDD8801133516 (“we have to hammer on the abusers in every way
possible. They are the culprits and the problem. They are reckless criminals.”).
503
    2016-06-08 Mid-Year Update, slides 18, 20, PPLPC011000099783.
504
    2016-03-15 briefing by CDC Director Tom Frieden.


                                                  127
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 131 of 158




         425.     Staff also told the Sackler Defendants that four states had passed laws limiting

 opioid prescriptions.505 In the face of this pressure, staff told the Sackler Defendants that the sales

 team was focusing on the doctors who prescribe the most opioids.506

         426.     In November, staff prepared statements to the press denying the Sackler

 Defendants’ involvement in Purdue. Their draft claimed: “Sackler family members hold no

 leadership roles in the companies owned by the family trust.”507 That was a lie. Sackler family

 members held the controlling majority of seats on the Board and, in fact, controlled the company.

 A staff member reviewing the draft knew what was up and commented with apparent sarcasm:

 “Love the … statement.”508 Staff eventually told the press: “Sackler family members hold no
 management positions.”509

         427.     Some employees worried about the deception. When journalists asked follow-up

 questions about the Sackler Defendants, communications staff deliberated about whether to repeat

 the “no management positions” claim. They double-checked that Purdue’s top lawyers had

 ordered the statement. Then they arranged for one of the Sackler Defendants’ foreign companies

 to issue it, so U.S. employees would not be blamed: “The statement will come out of

 Singapore.”510

         428.     In December, Richard, Jonathan and Mortimer Sackler had a call with staff about

 another revised version of Project Tango. The new idea was to buy a company that treated opioid

 addiction with implantable drug pumps.511 The business was a “strategic fit,” because Purdue

 sold opioids and the new business treated the “strategically adjacent indication of opioid




505
    2016-06-08 Mid-Year Update, slide 21, PPLPC011000099783.
506
    2016-06-08 Mid-Year Update, slide 26, PPLPC011000099783 (“Protect OxyContin share among high decile
HCPs”).
507
    2016-11-03 email from Robert Josephson, PPLPC023000914978.
508
    2016-11-03 email from Raul Damas, PPLPC023000914978 (“Love the second statement” – it was the second of
two statements in the draft).
509
    2016-11-28 email from Robert Josephson, PPLPC019001332704.
510
    2016-12-01 emails from Robert Josephson and Raul Damas, PPLPC020001075830.
511
    2016-12-22 email from Elliott Ruiz, PPLPC022000980230.


                                                   128
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 132 of 158




 dependence.”512 The Sackler Defendants kept searching for a way to expand their business by

 selling both addictive opioids and treatment for opioid addiction.

                       k.      2017

          429.   In 2017, the Sackler Defendants met with the Board in February, March, April,

 June, July, August, October, November, and December.513

          430.   In May 2017, staff told the Sackler Defendants that an independent nonprofit had

 concluded that Purdue’s reformulation of OxyContin was not a cost-effective way to prevent

 opioid abuse.514 Theresa Sackler asked staff what they were doing to fight back to convince

 doctors and patients to keep using the drug.515
          431.   That same month, the Sackler Defendants were looking for a new CEO. Long-

 time employee Craig Landau wanted the job and prepared a business plan titled “SACKLER

 PHARMA ENTERPRISE.” Landau was careful to acknowledge their power: he acknowledged

 that Purdue operated with “the Board of Directors serving as the ‘de facto’ CEO.” He proposed

 that Purdue should take advantage of other companies’ concerns about the opioid epidemic

 through an “opioid consolidation strategy” and become an even more dominant opioid seller “as

 other companies abandon the space.”516 The Sackler Defendants made him CEO a few weeks

 later.

          432.   In June, staff told the Sackler Defendants that getting doctors to prescribe high

 doses of opioids and many pills per prescription were still key “drivers” of Purdue’s profit.

 Purdue’s management was concerned that the CDC’s efforts to save lives by reducing doses and

 pill counts would force the company “to adjust down our revenue expectations.”517




512
    2016-12-22 Braeburn Pharmaceuticals: Structuring Analysis, slide 3, PPLPC022000980233.
513
      2017 heavily redacted Board minutes, PPLP004416457-502; 2017-01-02 Governance           Calendar,
PPLPC011000131500.
514
    2017-05-06 email from Gail Cawkwell, PPLPC011000147096.
515
    2017-05-06 email from Theresa Sackler, PPLPC011000147096.
516
    2017-05-02 Landau presentation, PPLPC020001106306.
517
    2017-06 Board of Directors: Purdue Mid-Year Pre-Read, slides 2, 152, PPLPC011000151189.


                                                   129
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 133 of 158




         433.    Staff told the Sackler Defendants that Purdue’s opioid sales were being hurt by

 cultural trends such as the HBO documentary, “Warning: This Drug May Kill You.”518 HBO’s

 film was a problem for Purdue because it showed actual footage from Purdue’s misleading

 advertisements next to video of people who overdosed and died.519

         434.    Staff felt the pressure of the opioid epidemic, even if the billionaire Sacklers did

 not. In one presentation, staff came close to insubordination and told the Sackler Defendants:

 “Purdue Needs a New Approach.” Their suggestion for a new direction was: “A New Narrative:

 Appropriate Use.” The Sackler Defendants led Purdue so far into the darkness that employees
 proposed “appropriate use” of drugs to reinvent the company. Staff also suggested that the

 Sackler Defendants create a family foundation to help solve the opioid crisis.520

         435.    The Sackler Defendants did not redirect the company toward appropriate use or

 create the suggested family foundation. Instead, they decided to sell harder. For 2018, the Sackler

 Defendants approved a target for sales reps to visit prescribers 1,050,000 times—almost double

 the number of sales visits they had ordered during the heyday of OxyContin in 2010.521

         436.    In October, Richard Sackler learned that insurance company Cigna had cut

 OxyContin from its list of covered drugs and replaced it with a drug from Purdue’s competitor,

 Collegium. Richard read that Collegium had agreed to encourage doctors to prescribe lower doses

 of opioids, and Collegium’s contract with Cigna was designed so Collegium would earn less

 money if doctors prescribed high doses. Cigna announced that opioid companies influence

 dosing: “While drug companies don’t control prescriptions, they can help influence patient and

 doctor conversations by educating people about their medications.” Richard’s first thought was

 revenge. He immediately suggested that Purdue drop Cigna as the insurance provider for the

 company health plan.522

518
    2017-06 Board of Directors: Purdue Mid-Year Pre-Read, slide 6, PPLPC011000151189.
519
     2017-05-01 “Warning: This Drug May Kill You Offers a Close-Up of the Opioid Epidemic,”
https://www.theatlantic.com/entertainment/archive/2017/05/warning-this-drug-may-kill-you-opioid-epidemic-
hbo/524982/.
520
    2017-06 Board of Directors: Purdue Mid-Year Pre-Read, slides 36-38, PPLPC011000151189.
521
    2017-06 Board of Directors: Purdue Mid-Year Pre-Read, slide 147, PPLPC011000151189.
522
    2017-10-07 email from Richard Sackler, PPLPC016000317635.


                                                  130
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 134 of 158




         437.    On October 17, Beverly Sackler served her last day on the Board.523 It was the

 beginning of the end for the Sackler family. A week later, the New Yorker published an article

 entitled “The Family That Built an Empire of Pain.”524 The story quoted a former FDA

 Commissioner: “the goal should have been to sell the least dose of the drug to the smallest number

 of patients.” The reporter concluded: “Purdue set out to do exactly the opposite.”525

         438.    In November, Jonathan Sackler suggested that Purdue launch yet another

 opioid.526 Staff promised to present a plan for additional opioids at the next meeting of the

 Board.527 At the Board meeting that month, the remaining Sackler Board members (Richard,

 David, Ilene, Jonathan, Kathe, Mortimer, and Theresa) voted to cut the sales force from 582 reps

 to 302 reps. Staff gave Richard, David, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler a

 map of where the remaining sales reps worked.528




                   Purdue internal map of planned sales rep territories for 2018




523
    Declaration of Beverly Sackler dated September 5, 2018.
524
    2017-10-23 email from Robert Josephson, PPLPC016000318910.
525
    2017-10-23 email from Robert Josephson, PPLPC016000318910.
526
    2017-11-21 email from Jonathan Sackler, PPLPC016000321334.
527
    2017-11-21 email from Craig Landau, PPLPC016000321333.
528
    2017-11 Board budget, slides 47, 51, PPLPC016000323215.


                                                  131
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 135 of 158



                          l.       2018

         439.     In January 2018, Richard Sackler received a patent for a drug to treat opioid

 addiction—his own version of Project Tango. Richard had applied for the patent in 2007. He

 assigned it to a different company controlled by the Sackler family—Rhodes. Richard’s patent

 application says opioids are addictive. The application calls the people who become addicted to

 opioids “junkies” and asks for a monopoly on a method of treating addiction.529

         440.     In January, Richard Sackler also met with Purdue staff about the sales force again.

 They discussed plans to cut the force to 275 reps. In February, Richard, David, Ilene, Jonathan,

 Kathe, Mortimer, and Theresa Sackler decided to lay off 300 sales reps.530
         441.     By April, staff were scared. Richard Sackler was again asking questions about

 sales. Staff prepared a presentation for the Board of Directors (“BoD”). One employee suggested

 that they add more information about the company’s problems. Another cautioned against that:

                 “I think we need to find a balance between being clear about what
                 reality looks like - which I certainly support in [this] situation - and
                 just giving so much bad news about the future that it just makes
                 things look hopeless. Let’s not give the BoD a reason to just walk
                 away.”531
         442.     On May 3 and again on June 6 and 8, all seven remaining Sacklers attended

 meetings of the Board: Richard, David, Ilene, Jonathan, Kathe, Mortimer, and Theresa.532
         443.     In June of 2018, just as their employees predicted, the Sackler Defendants tried

 to run. Richard Sackler was the first to go: he resigned from the Board in July. David Sackler

 quit in August. Theresa Sackler served her last day in September. As of the date of this filing,

 Ilene, Jonathan, Kathe, and Mortimer remain.533



529
    2018-01-09, U.S. Patent No. 9,861,628 (“a method of medication-assisted treatment for opioid addiction”); 2007-
08-29, international patent publication no. WO 2008/025791 Al.
530
    2018-01-18 email from Jon Lowne, PPLPC016000323973; 2018 budget, PPLPC016000323996; 2018-02-07 email
from Craig Landau, PPLPC016000325614; 2018-02-01 entirely redacted Board minutes, PPLP004416509.
531
    2018-04-10 email from Paul Medeiros, PPLPC023000979571.
532
    2018-05-03 heavily redacted Board minutes, PPLP004416514-520 (all present in person); 2018-06-06 heavily
redacted Board minutes, PPLP004416521-524; 2018-06-08 heavily redacted Board minutes, PPLP004416525.
533
    2018-09-05 declaration of David Sackler; 2018-09-07 declaration of Theresa Sackler.


                                                       132
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 136 of 158



        C.      The Sackler Defendants Created Rhodes to Perpetuate and Further
                Profit Off of the Opioid Market that the Sackler Defendants had
                Created with Purdue

         444.    In or around November 2007, in the immediate aftermath of the guilty plea by

 Purdue and its executives regarding the company’s false and misleading marketing of OxyContin,

 the Sackler Defendants established Rhodes. According to a former senior manager at Purdue,

 “Rhodes was set up as a ‘landing pad’ for the Sackler family in 2007, to prepare for the possibility

 that they would need to start afresh following the crisis then engulfing OxyContin.”534 This

 landing pad was not immediately necessary though because the Sackler Defendants were able to

 extract millions from the opioid market for over 10 years after the guilty plea entered by Purdue.

         445.    Rhodes was also an advantageous investment for the Sackler Defendants because

 it provided a new vehicle in which the Sackler Defendants could use to grow the market for

 opioids. Rhodes allowed the Sackler Defendants to capture profits off of the generic opioid

 market.

         446.    The Sackler Defendants’ involvement in Rhodes and its relationship to Purdue was

 not publicly known until the September 9, 2018 publication of an article in the Financial Times.

 According to the article, “Rhodes has not been publicly connected to the Sackler family before,

 and their ownership of the company may weaken one of their longstanding defences: that they

 cannot be held responsible for the opioid crisis because Purdue accounts for a small fraction of

 the overall prescriptions.”535 The connection between Rhodes and the Sackler Defendants was

 further cemented by the granting of a patent to Rhodes, which named Richard Sacker as one of

 the creators on the patent.536




534
     David Crow, How Purdue’s ‘one-two’ punch fueled the market for opioids, Financial Times (Sept. 9, 2018),
https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.
535
     Id.
536
    Amy Baxter, Billionaire Drugmaker Granted Patent for Opioid Addiction, Health Exec (Sept. 10, 2018),
https://www.healthexec.com/topics/healthcare-economics/billionaire-drugmaker-granted-patent-addiction.


                                                    133
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 137 of 158



                1.      Similarities Between Rhodes and Purdue

         447.    Despite being registered as a separate company from Purdue, the Sackler

 Defendants run Rhodes in the same manner as Purdue and “little distinction is made internally

 between the two companies.”537

         448.    Staff from Rhodes and Purdue use the same employee handbook.538 Many of the

 drugs for Rhodes are made in factories owned by Purdue.539 While Purdue produces the brand

 name products, such as OxyContin, Rhodes became one of the largest producers of off-patent

 generic opioids in the United States.540

         449.    Plaintiffs allege upon information and belief that the Sackler Defendants were—

 and still are—directly involved with the daily operations and sales of Rhodes, just as they were

 with Purdue as discussed above. The Sackler Defendants took great care to conceal their

 involvement with Rhodes after the concerns of personal liability attributed to the Sackler

 Defendants in the early 2000s. While much of Rhodes business and practices have been concealed

 from the public, the information that is available shows that there is no reason to think the Sackler

 Defendants treated Rhodes any differently from Purdue in the Sackler Defendants’ management

 of both companies.

                2.      How The Sackler Defendants Used Purdue and Rhodes
                        Together to Further the Sackler Defendants’ Scheme to Falsely
                        Market Opioids

         450.    According to the Financial Times, in 2016, Rhodes had a substantially larger share

 of prescriptions in the U.S. prescription opioid market than Purdue.541 Purdue has often argued

 that it is a relatively small producer of opioids in the United States. However, when combined

 with Rhodes, the Sackler Defendants control up to six percent of the United States opioid market,



537
    Id.
538
    Id.
539
     David Crow, Billionaire Sackler Family Owns Second Opioid Drugmaker, Financial Times (Sept. 9, 2018),
https://www.ft.com/content/2d21cf1a-b2bc-11e8-99-ca-68cf89602132.
540
    Id.
541
      Crow, ‘One-two’ Punch, supra note 534.


                                                   134
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 138 of 158




 accounting for 14.4 million prescriptions in 2016 alone.542 The combined Rhodes and Purdue

 companies put the Sackler Opioid Enterprise (defined below) at seventh place among opioid

 makers in terms of market share—well ahead of other pharmaceutical groups such as Johnson &

 Johnson and Endo.543

         451.     The Sackler Defendants utilized both Rhodes and Purdue to grow the general

 market for opioids so that the Sackler family would profit off improvements in the entire market.

 Purdue sales representatives were incentivized to expand the sales not only of Purdue products,

 but to expand the sales of opioids as a whole.544 Part of a Purdue sales representative’s bonus was

 calculated based on the size of the overall opioid market.545 Therefore, the sales representatives
 were incentivized to sell doctors on all opioids, which translated to profits for the Sackler

 Defendants off of both name brand and generic opioid sales.

         452.     Plaintiffs allege upon information and belief that the structure of incentives to

 promote overall opioid market growth was created by the Sackler Defendants with the express

 intention of growing not only Purdue sales, but also generic sales at Rhodes. While the Sackler

 Defendants have largely abandoned Purdue as of 2018, Plaintiffs allege upon information and

 belief that the Sackler Defendants continue to operate the Sackler Opioid Enterprise through

 Rhodes. The “landing pad” status of Rhodes has been activated. The Sackler Defendants hired a

 corporate restructuring expert in August of 2018 to restructure Rhodes.546 The issuance of new

 patents on opioid-related drugs to Rhodes and the Sackler Defendants also indicates that the

 Sackler Opioid Enterprise is far from finished.




542
    Crow, Billionaire, supra note 539.
543
    Id.
544
    Crow, ‘One-two’ Punch, supra note 534.
545
    Id.
546
    Id.


                                                135
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 139 of 158



V.    CAUSES OF ACTION


                                 FIRST CAUSE OF ACTION

                                       Public Nuisance
                                   (Against All Defendants)

       453.    Plaintiffs incorporate the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       454.    Defendants, individually and acting through their employees and agents, and in

concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injure the property, health, safety or comfort of a considerable

number of persons in each of Plaintiffs’ jurisdictions by their production, promotion, and

marketing of opioids for use by residents of each Plaintiff’s jurisdiction.

       455.    Defendants’ acts and omissions offend, substantially interfere with, or cause

damage to the public in the exercise of rights common to all, in a manner such as to offend public

morals or endanger or injure the property, health, safety or comfort of a considerable number of

persons.

       456.    Defendants’ conduct is unreasonable, intentional, and unlawful.

       457.    Defendants knew of the public health hazard their conduct would create.

       458.    The public nuisance is substantial and unreasonable. Defendants’ actions caused

and continue to cause the public health epidemic described in this Complaint.

       459.    Defendants’ conduct has persisted over a long period of time and caused wide-

spread harm. It has caused deaths, serious injuries, and a severe disruption of public peace, order

and safety; it is ongoing, and it is producing permanent and long-lasting damage.

       460.    Defendants knew and should have known that their promotion of opioids was false

and misleading and that their deceptive marketing scheme and other unlawful, unfair, and

fraudulent actions would create or assist in the creation of the public nuisance – i.e., the opioid

epidemic.



                                               136
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 140 of 158




        461.       Defendants’ conduct constitutes a public nuisance.

        462.       Defendants’ conduct directly and proximately caused injury to each Plaintiff and

their residents.

        463.       Defendants’ actions were, at the very least, a substantial factor in opioids

becoming widely available and widely used. Defendants’ actions were, at the very least, a

substantial factor in deceiving doctors and patients about the risks and benefits of opioids for the

treatment of chronic pain. Defendants therefore participated to a substantial extent in creating and

maintaining the public nuisance. Without Defendants’ actions, opioid use, misuse, abuse, and

addiction would not have become so widespread, and the opioid epidemic that now exists would

have been averted or much less severe.

        464.       Plaintiffs each suffered special injuries distinguishable from those suffered by the

general public.

        465.       The public nuisance created, perpetuated, and maintained by Defendants can be

abated and further recurrence of such harm and inconvenience can be abated.

                                   SECOND CAUSE OF ACTION

                             Violation of RICO, 18 U.S.C. § 1961 et seq.
                                     Sackler Opioid Enterprise
                                  (Against the Sackler Defendants)

        466.       Plaintiffs incorporate the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        467.       The Sackler Defendants—through their knowledge of and control over the

activities of Purdue and Rhodes—conducted a an association-in-fact enterprise composed of the

Sackler Defendants together with Purdue and Rhodes, and/or a legal entity enterprise consisting

of Purdue and its affiliated entities, including Rhodes, that were operated by the Sackler

Defendants (each alternative form of enterprise referred to collectively as the “Sackler Opioid

Enterprise”). At all relevant times, the Sackler Defendants conducted and/or participated in the

conduct of the enterprise through a pattern of illegal activities (the predicate acts of mail and wire



                                                   137
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 141 of 158




fraud, and violation of the Controlled Substances Act) to carry out the common purpose of the

Sackler Opioid Enterprise, i.e. to unlawfully increase their personal profits and revenue from the

increased and continued prescription and use of opioids manufactured by Purdue and Rhodes

through: (1) disseminating false representations about the risks of using prescription opioids for

long-term treatment of chronic pain; and (2), and refusing to report suspicious orders of

prescription opioids that the Sackler Opioid Enterprise was aware of through the suspicious order

monitoring systems in place at Purdue and Rhodes and through other sources by which Purdue

and Rhodes were actually aware of diversion occurring throughout the United States and in

Plaintiffs’ jurisdictions.

        468.    Through the racketeering activities of the Sackler Opioid Enterprise, the Sackler

Defendants sought to increase and continue to derive as much unlawful profit from the

manufacture and sale of prescription opioids as possible through a fraudulent scheme to increase

the market for the prescription opioids marketed, manufactured and sold by the Sackler Opioid

Enterprise by increasing prescriptions and use of prescription opioids through the dissemination

of false marketing representations about the risks of prescription opioid use.                Then,

simultaneously while improperly growing the market for prescription opioids through false

marketing, the Sackler Opioid Enterprise was also directed by the Sackler Defendants to ignore

suspicious orders of prescription opioids instead of identifying, reporting and halting those orders

despite actual knowledge of the same. In so doing, each of the Sackler Defendants knowingly

conducted and participated in the conduct of the Sackler Opioid Enterprise by engaging in mail

and wire fraud in violation of 18 U.S.C. §1962(c) and (d)

        469.    The Sackler Opioid Enterprise, alleged above, is an association-in-fact enterprise

that consists of the Sackler Defendants and the companies that they controlled as their alter-egos,

including Purdue and Rhodes.

        470.    Each of the Sackler Defendants conducted and participated in the conduct of the

Sackler Opioid Enterprise by: (1) creating and directly contributing to the false narrative that

prescription opioids are safe for general use, including the nine categories of misrepresentations


                                               138
         Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 142 of 158




discussed above; (2) personally directing the sales strategies of Purdue and Rhodes to increase

sales of prescription opioids despite repeated warnings of the dangers and addiction risks; (3)

developing and implementing a sales strategy that incentivized growing the entire market for

prescription opioids, including generic brands; (4) developing and implementing suspicious order

monitoring systems for Purdue and Rhodes but then systematically ignoring those systems and

refusing to report suspicious orders of controlled substances; (5) directing the regular payment of

Purdue’s profits, each payment consisting of hundreds of millions of dollars, directly to the

Sackler family; and (6) actively concealing the acts of the enterprise, especially concealing the

involvement of the Sackler family in the false marketing and creation of the opioid epidemic.

       471.    This conduct directly furthered the common purpose of increasing profit and sales

by increasing the volume of prescriptions written and corresponding use of prescription opioids

manufactured by Purdue and Rhodes through the use of knowing and intentional dissemination

of false and misleading information about the drugs Purdue and Rhodes manufactured, and by a

knowing and willful refusal to identify and report suspicious orders.

       472.    Specifically, the Sackler Defendants worked together to exercise control over the

activities of Purdue and Rhodes such that Purdue operated as a front for the Sackler Defendants

and allowed them to coordinate their approach to the marketing and sale of prescription opioids

by Purdue. The Sackler Defendants utilized Purdue to increase the market and demand for

prescription opioids in general and to capture profits from name brand opioid prescriptions, such

as OxyContin. Then, the Sackler Defendants established Rhodes to extract further profits from

the opioid market, created from the deceptive marketing issued through Purdue, as one of the

largest producers of generic opioids in the market. Through all of these activities, the Sackler

Defendants maintained a continuous pattern of controlling and directing Purdue and Rhodes to

refuse to report suspicious orders of controlled substances.

       473.    The Sackler Defendants conducted and directed the affairs of Purdue and Rhodes

such that the Sackler Defendants caused them to carry out the acts of the Sackler Opioid

Enterprise and to obscure the involvement of each of the Sackler Defendants in the creation and


                                               139
            Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 143 of 158




perpetuation of the opioid epidemic. The Sackler Defendants stripped Purdue of any profits made

from the sales of prescription opioids and transferred those profits directly to the Sackler Opioid

Enterprise, to wit the Sackler family. The Sackler Defendants also secretly established Rhodes as

a vehicle to continue the Sackler Opioid Enterprise should Purdue’s role in the enterprise be

compromised due to legal action or criminal prosecution.

       474.     At all relevant times, the Sackler Opioid Enterprise: (a) had an existence separate

and distinct from the individual Sackler Defendants, Purdue, and Rhodes; (b) was separate and

distinct from the pattern of racketeering in which the Sackler Opioid Enterprise engaged; (c) was

an ongoing and continuous organization consisting of individuals, persons, and legal entities,

including each of the Sackler Defendants; (d) was characterized by interpersonal relationships

between and among each member of the Sackler Opioid Enterprise, including between the Sackler

Defendants; and (e) had sufficient longevity for the enterprise to pursue its purpose and function

as a continuing unit.

       475.     The Sackler Defendants engaged in the Sackler Opioid Enterprise are

systematically linked through contractual relationships, financial ties, personal relationships, and

continuing coordination of activities in relation to Purdue and Rhodes, as spearheaded by the

Sackler Defendants.

       476.     The Sackler Defendants conducted and participated in the conduct of the Sackler

Opioid Enterprise through a pattern of racketeering activity, including violations of 18 U.S.C. §

1961(1)(B) and (C), including: (1) Mail Fraud – 18 U.S.C. 1341; (2) Wire Fraud – 18 U.S.C. §

1343; and (3) Felonious manufacture, importation, receiving, concealment, buying selling, or

otherwise dealing in a controlled substance or listed chemical punishable under any law of the

United States, including but not limited to 21 U.S.C. § 843(a)(4)(A) (“Controlled Substance

Felony”).

       477.     The Sackler Defendants’ conduct and participation in the Sackler Opioid

Enterprise allowed them to increase profits and revenue by changing prescriber behavior and

public perception regarding the use of prescription opioids—resulting in an expanding market for


                                               140
           Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 144 of 158




prescription opioids through false representations—while simultaneously directing the Sackler

Opioid Enterprise to refrain from identifying and reporting suspicious orders of prescription

opioids that the Sackler Opioid Enterprise was aware of through the suspicious order monitoring

systems in place at Purdue and Rhodes and through other sources by which Purdue and Rhodes

were actually aware of diversion occurring throughout the United States and in Plaintiffs’

jurisdictions.

        478.     The Sackler Defendants each committed, conspired to commit, and/or aided and

abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of

18 U.S.C. §§ 1341 and 1343, and 21 U.S.C. § 843(a)(4)(A)) within the past ten years. The

multiple acts of racketeering activity that the Sackler Defendants, committed, or aided and abetted

in the commission of, were related to each other, posed a threat of continued racketeering activity,

and therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the Sackler Defendants control over and participation in the Sackler Opioid Enterprise

and through the regular use of the facilities, services, distribution channels, and employees of the

Sackler Opioid Enterprise, and the U.S. Mail and interstate wire facilities.

        479.     The Sackler Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))

include, but are not limited to:

                Mail Fraud: The Sackler Defendants violated 18 U.S.C. § 1341 by sending
                 or receiving, or by causing to be sent and/or received, materials via U.S.
                 mail or commercial interstate carriers for the purpose of executing the
                 unlawful scheme to design, manufacture, market, and sell the prescription
                 opioids by means of false pretenses, misrepresentations, promises, and
                 omissions.

                Wire Fraud: The Sackler Defendants violated 18 U.S.C. § 1343 by
                 transmitting and/or receiving, or by causing to be transmitted and/or
                 received, materials by wire for the purpose of executing the unlawful
                 scheme to design, manufacture, market, and sell the prescription opioids by
                 means of false pretenses, misrepresentations, promises, and omissions.

                Controlled Substance Felony: The Sackler Defendants violated 21 U.S.C. §
                 843(a)(4)(A) by knowingly and/or intentional causing Purdue to furnish
                 false or fraudulent information in and/or omit material information from,
                 documents filed with the DEA.



                                                 141
         Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 145 of 158




       480.    The Sackler Defendants conducted their pattern of racketeering activity in this

jurisdiction and throughout the United States through the Sackler Opioid Enterprise.

       481.    The Sackler Defendants aided and abetted others in the violations of the above

laws, thereby rendering them indictable as principles in the violation of 18 U.S.C. § 1341, 18

U.S.C. § 1343, and 21 U.S.C. § 843(a)(4)(A).

       482.    The Sackler Defendants hid from the general public and suppressed and/or ignored

warnings from third parties, whistleblowers and governmental entities about the reality of the

impact caused by the Sackler Opioid Enterprise’s misrepresentations and the suspicious orders

that the Sackler Defendants directed the Sackler Opioid Enterprise to fill on a daily basis—leading

to the diversion of hundreds of millions of doses of prescriptions opioids into the illicit market.

The Sackler Defendants also took great care to hide from the public their ownership and

involvement with Rhodes and the sale of generic opioids. Their involvement with Rhodes was

not discovered until September of 2018, and thus the full extent of the Sackler Opioid Enterprise

was hidden from the public and regulators alike.

       483.    The Sackler Defendants, with knowledge and intent, agreed to the overall

objective of their fraudulent scheme and participated in the common course of conduct to commit

acts of fraud and indecency in manufacturing and distributing prescription opioids.

       484.    Indeed, for the Sackler Defendants’ fraudulent scheme to work, each of the Sackler

Defendants had to agree to implement the tactics described herein. For example, if just one

member of the Sackler Opioid Enterprise had broken ranks, they would have toppled the entire

enterprise and uncovered the level of direction and control exercised by the Sackler Defendants,

and the illegal activities that the Sackler Defendants directed the Sackler Opioid Enterprise to

engage in.

       485.    As described herein, the Sackler Defendants engaged in a pattern of related and

continuous predicate acts for years. The predicate acts constituted a variety of unlawful activities

that supported the common purpose of obtaining significant amounts of unlawful money and

revenue through two complimentary activities regarding the marketing, manufacture and sale or


                                               142
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 146 of 158




highly addictive and dangerous drugs while refusing to identify and report suspicious orders, all

conducted with the common purpose of allowing the Sackler Defendants to unlawfully enrich

themselves from the conduct of the Sackler Opioid Enterprise. The predicate acts all had similar

results, participants, victims, and methods of commission. The predicate acts were related and

not isolated events.

       486.    The predicate acts all had the purpose of creating an unchecked demand and supply

for highly addictive controlled substances— i.e. the opioid epidemic—which substantially injured

Plaintiffs’ business and property, and contributed to its duration and severity. These predicates

acts had the foregoing effect while simultaneously generating billion-dollar revenue and profits

for the Sackler Defendants. The predicate acts were committed or caused to be committed by the

Sackler Defendants through their control over and direction of the Sackler Opioid Enterprise and

in furtherance of its fraudulent scheme.

       487.    The pattern of racketeering activity alleged herein and the Sackler Opioid

Enterprise are separate and distinct from each other. Likewise, the Sackler Defendants are distinct

from the enterprise.

       488.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       489.    Many of the precise dates of the Sackler Defendants’ criminal actions at issue here

have been hidden by Defendants and cannot be alleged without access to the Sackler Defendants’

books and records. Indeed, an essential part of the successful operation of the Sackler Opioid

Enterprise alleged herein depended upon secrecy.

       490.    By knowingly and willfully directing the Sackler Opioid Enterprise to disseminate

false marketing statements and refuse to report and halt suspicious orders of the prescription drugs

sold by the Sackler Opioid Enterprise, the Sackler Defendants engaged in a fraudulent scheme

and unlawful course of conduct constituting a pattern of racketeering activity.




                                               143
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 147 of 158




       491.    It was foreseeable, and even intended, by the Sackler Defendants that Plaintiffs

would be harmed when they refused to report and halt suspicious orders, because their marketing

misconduct and violation of the duties imposed by the CSA and Code of Federal Regulations

allowed widespread diversion of prescription opioids out of appropriate medical channels and

into the illicit drug market—causing the opioid epidemic that the CSA was intended to prevent.

       492.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

       493.    The Sackler Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiffs injury in their business and property. The Sackler

Defendants’ pattern of racketeering activity, including the marketing misrepresentations and

refusal to identify, report, and halt suspicious orders – all of which occurred under the control and

at the direction of the Sackler Defendants – logically, substantially and foreseeably cause an

opioid epidemic. Plaintiffs were injured by the Sackler Defendants’ pattern of racketeering

activity and the opioid epidemic that they created.

       494.    The Sackler Defendants knew that the opioids manufactured and sold by the

Sackler Opioid Enterprise were unsuited to treatment of long-term, chronic, non-acute, and non-

cancer pain, or for any other use not approved by the FDA, and knew that opioids were highly

addictive and subject to abuse. Nevertheless, the Sackler Defendants engaged in a scheme of

deception, that utilized the mail and wires as part of their fraud, in order to increase sales of their

opioid products by refusing to identify, report suspicious orders of prescription opioids that they

knew were highly addictive, subject to abuse, and were actually being diverted into the illegal

market.

       495.    The Sackler Defendants’ predicate acts and pattern of racketeering activity were a

cause of the opioid epidemic which has injured Plaintiffs in the form of substantial losses of

money and property that logically, directly and foreseeably arise from the opioid-addiction

epidemic.




                                                 144
         Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 148 of 158




       496.    Specifically, Plaintiffs’ injuries, as alleged throughout this complaint, and

expressly incorporated herein by reference, include or may include:

              (a)    Losses caused by the decrease in funding available for Plaintiffs’ public

                     services for which funding was lost because it was diverted to other public

                     services designed to address the opioid epidemic;

              (b)    Costs for providing healthcare and medical care, additional therapeutic, and

                     prescription drug purchases, and other treatments for patients suffering from

                     opioid-related addiction or disease, including overdoses and deaths;

              (c)    Costs of training emergency and/or first responders in the proper treatment

                     of drug overdoses;

              (d)    Costs associated with providing police officers, firefighters, and emergency

                     and/or first responders with naloxone—an opioid antagonist used to block

                     the deadly effects of opioids in the context of overdose;

              (e)    Costs associated with emergency responses by police officers, firefighters,

                     and emergency and/or first responders to opioid overdoses;

              (f)    Costs for providing mental-health services, treatment, counseling,

                     rehabilitation services, and social services to victims of the opioid epidemic

                     and their families;

              (g)    Costs for providing treatment of infants born with opioid-related medical

                     conditions, or born dependent on opioids due to drug use by mother during

                     pregnancy;

              (h)    Costs associated with law enforcement and public safety relating to the

                     opioid epidemic, including but not limited to attempts to stop the flow of

                     opioids into local communities, to arrest and prosecute street-level dealers,

                     to prevent the current opioid epidemic from spreading and worsening, and

                     to deal with the increased levels of crimes that have directly resulted from

                     the increased homeless and drug-addicted population;


                                              145
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 149 of 158




               (i)     Costs associated with increased burden on Plaintiffs’ judicial systems,

                       including increased security, increased staff, and the increased cost of

                       adjudicating criminal matters due to the increase in crime directly resulting

                       from opioid addiction;

               (j)     Costs associated with providing care for children whose parents suffer from

                       opioid-related disability or incapacitation;

               (k)     Loss of tax revenue due to the decreased efficiency and size of the working

                       population in Plaintiffs’ communities;

               (l)     Losses caused by diminished property values in neighborhoods where the

                       opioid epidemic has taken root; and

               (m)     Losses caused by diminished property values in the form of decreased

                       business investment and tax revenue.

        497.    Plaintiffs’ injuries were proximately caused by the Sackler Defendants’

racketeering activities because they were the logical, substantial and foreseeable cause of

Plaintiffs’ injuries. But for the opioid-addiction epidemic created by the Sackler Defendants’

conduct, Plaintiffs would not have lost money or property.

        498.    Plaintiffs’ injuries were directly caused by the Sackler Defendants’ pattern of

racketeering activities.

        499.    Plaintiffs are most directly harmed and there are no other Plaintiffs better suited to

seek a remedy for the economic harms at issue here.

        500.    Plaintiffs seek all legal and equitable relief as allowed by law, including, inter alia,

actual damages; treble damages; equitable and/or injunctive relief in the form of court-supervised

corrective communication, actions and programs; forfeiture as deemed proper by the Court;

attorney’s fees; all costs and expenses of suit; and pre- and post-judgment interest, including, inter

alia:

               (a)     Actual damages and treble damages, including pre-suit and post-judgment

                       interest;


                                                 146
Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 150 of 158




   (b)   An order enjoining any further violations of RICO;

   (c)   An order enjoining any further violations of any statutes alleged to have

         been violated in this Complaint;

   (d)   An order enjoining the commission of any tortious conduct, as alleged in

         this Complaint;

   (e)   An order enjoining any future marketing or misrepresentations regarding

         the health benefits or risks of prescription opioids use, except as specifically

         approved by the FDA;

   (f)   An order enjoining any future marketing of opioids through non-branded

         marketing including through Front Groups, Key Opinion Leaders, websites,

         or in any other manner alleged in this Complaint that deviates from the

         manner or method in which such marketing has been approved by the FDA;

   (g)   An order enjoining any future marketing to vulnerable populations,

         including but not limited to, persons over the age of fifty-five, anyone under

         the age of twenty-one, and veterans;

   (h)   An order compelling the Defendants to make corrective advertising

         statements that shall be made in the form, manner and duration as

         determined by the Court, but not less than print advertisements in national

         and regional newspapers and medical journals, televised broadcast on major

         television networks, and displayed on their websites, concerning: (1) the

         risk of addiction among patients taking opioids for pain; (2) the ability to

         manage the risk of addiction; (3) pseudoaddiction is really addiction, not a

         sign of undertreated addiction; (4) withdrawal from opioids is not easily

         managed; (5) increasing opioid dosing presents significant risks, including

         addiction and overdose; (6) long term use of opioids has no demonstrated

         improvement of function; (8) use of time-released opioids does not prevent

         addiction; (9) abuse-deterrent formulations do not prevent opioid abuse; and


                                   147
Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 151 of 158




         (10) that manufacturers and distributors have duties under the CSA to

         monitor, identify, investigate, report and halt suspicious orders and

         diversion but failed to do so;

   (i)   An order enjoining any future lobbying or legislative efforts regarding the

         manufacturer, marketing, distribution, diversion, prescription, or use of

         opioids;

   (j)   An order requiring all Defendants to publicly disclose all documents,

         communications, records, data, information, research or studies concerning

         the health risks or benefits of opioid use;

   (k)   An order prohibiting all Defendants from entering into any new payment or

         sponsorship agreement with, or related to, any: Front Group, trade

         association, doctor, speaker, CME, or any other person, entity, or

         association, regarding the manufacturer, marketing, distribution, diversion,

         prescription, or use of opioids;

   (l)   An order establishing a National Foundation for education, research,

         publication, scholarship, and dissemination of information regarding the

         health risks of opioid use and abuse to be financed by the Defendants in an

         amount to be determined by the Court;

   (m)   An order enjoining any diversion of opioids or any failure to monitor,

         identify, investigate, report and halt suspicious orders or diversion of

         opioids;

   (n)   An order requiring all Defendants to publicly disclose all documents,

         communications, records, information, or data, regarding any prescriber,

         facility, pharmacy, clinic, hospital, manufacturer, distributor, person, entity

         or association regarding suspicious orders for or the diversion of opioids;

   (o)   An order divesting each of the Sackler Defendants of any interest in, and

         the proceeds of any interest in, the Sackler Opioid Enterprise, including any


                                  148
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 152 of 158




                      interest in property associated with Purdue and Rhodes, or any other

                      pharmaceutical company in which any of the Sackler Defendants have an

                      ownership stake;

              (p)     Dissolution and/or reorganization of any trade industry organization, Front

                      Group, or any other entity or association associated with the Sackler Opioid

                      Enterprise identified in this Complaint, as the Court sees fit;

              (q)     Dissolution and/or reorganization of any Company Defendant named in this

                      Complaint as the Court sees fit;

              (r)     Suspension and/or revocation of the license, registration, permit, or prior

                      approval granted to any Defendant, entity, association or enterprise named

                      in the Complaint regarding the manufacture or distribution of opioids;

              (s)     Forfeiture as deemed appropriate by the Court; and

              (t)     Attorney’s fees and all costs and expenses of suit.


                                 THIRD CAUSE OF ACTION

                                  Negligent Misrepresentation
                                   (Against All Defendants)

       501.    Plaintiffs incorporate herein by reference all of the allegations in this complaint.

       502.    A defendant is liable for negligent misrepresentation where, in the course of its

business, profession or employment, or in any other transaction in which it has a pecuniary

interest, it supplies false information for the guidance of others in their business transactions and

where the defendant fails to exercise reasonable care or competence in obtaining or

communicating the false information at issue.

       503.    Defendants are liable for the pecuniary loss caused to Plaintiffs by their justifiable

reliance upon the information. In the course of their businesses, Defendants made and caused to

be made affirmatively false statements about prescription opioids, including, but not limited to,

statements and omissions concerning the safety and efficacy of prescription opioids and the risk



                                                149
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 153 of 158




of addiction and overdose associated therewith. Defendants failed to exercise reasonable care

and competence in communicating the false information.

       504.    Defendants wrongfully concealed the falsity of its statements, the truth about

which Plaintiffs did not discover until recently despite exercising due diligence. Plaintiffs, their

agents, persons on whom Plaintiffs and their agents justifiably relied and the public justifiably

relied on the false information the Defendants provided, both directly and indirectly. As a result,

Plaintiffs proceeded under the misapprehension that the opioid crisis was a result of conduct by

persons other than defendants. As a result, each Plaintiff was prevented from taking more

effective and earlier steps to respond to the opioid crisis.

       505.    Had Plaintiffs known the truth about the concealed facts, each Plaintiff would have

taken steps to correct the false and misleading information and also would not have authorized

and paid for certain prescription opioid treatments for its employees and inhabitants.

       506.    Each Defendant’s dissemination of false statements demonstrated a conscious

disregard for the rights and safety of other persons that had a great probability of causing

substantial harm.

       507.    As a direct and proximate result of the Defendants’ affirmatively false statements,

each Plaintiff suffered damages.

                                FOURTH CAUSE OF ACTION

                                    Fraudulent Concealment
                                    (Against All Defendants)

       508.    Plaintiffs incorporate herein by reference all of the allegations in this complaint.

       509.    At all times relevant, each Defendant concealed and intentionally failed to disclose

material facts known to it including that: (a) there was no basis for making claims as to

prescription opioids’ safety or efficacy for the treatment of certain indications for which each

Defendant promoted them; and (b) there was no basis for its representations concerning the risk




                                                150
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 154 of 158




of addiction and overdose resulting from the use of prescription opioids, which each Defendant

substantially understated.

        510.     Each Defendant intended the omission of the concealed facts to deceive each

Plaintiff.

        511.     Plaintiffs were unaware of the concealed facts. Plaintiffs, their agents, persons on

whom Plaintiffs and their agents justifiably relied and the public justifiably relied on the false

information the Defendants provided, both directly and indirectly, as Defendants intended. As a

result, each Plaintiff proceeded under the misapprehension that the opioid crisis was a result of

conduct by persons other than defendants and was prevented from taking more effective and

earlier steps to respond to the opioid crisis.

        512.     Had Plaintiffs known the truth about the concealed facts, each Plaintiff would have

taken other steps to correct the false information and also would not have authorized and paid for

certain prescription opioid treatments for its employees and inhabitants.

        513.     Each Defendant’s failure to disclose information about the true level of

addictiveness of prescription opioids deceived Plaintiffs and was a substantial factor in causing

each Plaintiff to pay for prescription opioids for uses that were not medically necessary.

Each Plaintiff was damaged due to its justified reliance on each of Defendant’s concealments,

which were made with oppression, fraud or malice.

                                  FIFTH CAUSE OF ACTION

                                       Unjust Enrichment
                                     (Against All Defendants)

        514.     Plaintiffs incorporate herein by reference all of the allegations in this complaint.

        515.     As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from the increase in the distribution and

purchase of opioids within Plaintiffs’ communities, including from opioids foreseeably and

deliberately diverted within and into Plaintiffs’ communities.



                                                 151
             Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 155 of 158




        516.     Unjust enrichment arises not only where an expenditure by one party adds to the

property of another, but also where the expenditure saves the other from expense or loss.

        517.     Plaintiffs have expended substantial amounts of money in an effort to remedy or

mitigate the societal harms caused by Defendants’ conduct.

        518.     These expenditures include the provision of healthcare services and treatment

services to people who use opioids.

        519.     These expenditures have helped sustain Defendants’ businesses.

        520.     Plaintiffs have conferred a benefit upon Defendants by paying for Defendants’

externalities: the cost of the harms caused by Defendants’ improper distribution practices.

        521.     Defendants were aware of these obvious benefits, and their retention of the benefit

is unjust.

        522.     Plaintiffs have paid for the cost of Defendants’ externalities and Defendants have

benefited from those payments because they allowed them to continue providing customers with

a high volume of opioid products. Because of their deceptive marketing of prescription opioids,

Defendants obtained enrichment they would not otherwise have obtained. Because of their

conscious failure to exercise due diligence in preventing diversion, Defendants obtained

enrichment they would not otherwise have obtained. The enrichment was without justification

and Plaintiffs lack a remedy provided by law.

        523.     Defendants have unjustly retained benefits to the detriment of Plaintiffs, and

Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

        524.     Defendants’ misconduct alleged in this case is ongoing and persistent.

        525.     Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government’s existence. Plaintiffs allege wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.




                                                152
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 156 of 158




       526.    Plaintiffs have incurred expenditures for special programs over and above

Plaintiffs’ ordinary public services.

       527.    Plaintiffs seek an order compelling Defendants to disgorge all unjust enrichment

to Plaintiffs; and awarding such other, further, and different relief as this Honorable Court may

deem just.

                                    PRAYER FOR RELIEF

       528.    Plaintiffs respectfully request that this Court enter an order of judgment granting

all relief requested in this complaint, and/or allowed at law or in equity, including:

              (a)     abatement of the nuisance;

              (b)     actual damages;

              (c)     treble or multiple damages and civil penalties as allowed by statute;

              (d)     punitive damages;

              (e)     exemplary damages;

              (f)     disgorgement of unjust enrichment;

              (g)     equitable and injunctive relief in the form of Court-enforced corrective

                      action, programs, and communications;

              (h)     forfeiture, disgorgement, restitution and/or divestiture of proceeds and

                      assets;

              (i)     attorneys’ fees;

              (j)     costs and expenses of suit;

              (k)     pre- and post-judgment interest; and

              (l)     such other and further relief as this Court deems appropriate.


                                         JURY DEMAND
      Plaintiffs hereby demand trial by jury on all claims so triable.




                                                153
          Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 157 of 158



Dated: October 9, 2019                  /s/ Celeste A. Evangelisti
                                        Celeste A. Evangelisti, NY Reg. # 4168399
                                        Russell W. Budd
                                        J. Burton LeBlanc, IV
                                        Christine C. Mansour
                                        BARON & BUDD, P.C.
                                        3102 Oak Lawn Avenue, Suite 1100
                                        Dallas, TX 75219
                                        Tel.: 214-521-3605
                                        Fax: 214-520-1181
                                        cevangelisti@baronbudd.com
                                        rbudd@baronbudd.com
                                        bleblanc@baronbudd.com
                                        cmansour@baronbudd.com

 Anthony J. Majestro                    Roland K. Tellis
 J.C. Powell                            Mark P. Pifko
 James S. Nelson                        Sterling Cluff
 Christina L. Smith                     Jay M. Lichter
 POWELL & MAJESTRO, PLLC                Elizabeth Smiley
 405 Capitol Street, Suite P-1200       BARON & BUDD, P.C.
 Charleston, WV 25301                   15910 Ventura Boulevard, Suite 1600
 Tel.: 304-346-2889                     Los Angeles, CA 91436
 Fax: 304-346-2895                      Tel.: 818-839-2333
 amajestro@powellmajestro.com           Fax: 818-986-9698
 jcpowell@powellmajestro.com            rtellis@baronbudd.com
 jnelson@powellmajestro.com             mpifko@baronbudd.com
 csmith@powellmajestro.com              scluff@baronbudd.com
                                        jlichter@baronbudd.com
                                        esmiley@baronbudd.com

 R. Edison Hill (WVSB No. 1734)         Peter J. Mougey
 James C. Peterson (WVSB No. 2880)      Troy Rafferty
 Harry C. Deitzler (WVSB No. 981)       Archie C. Lamb, Jr.
 Aaron L. Harrah (WVSB No. 9937)        Page A. Poerschke
 Sandra B. Harrah (WVSB No. 7130)       Laura S. Dunning
 Douglas A. Spencer (WVSB No. 9369)     Jeffrey Gaddy
 HILL, PETERSON, CARPER,                LEVIN, PAPANTONIO, THOMAS,
   BEE & DEITZLER, PLLC                 MITCHELL, RAFFERTY & PROCTOR, P.A.
 NorthGate Business Park                316 S. Baylen Street, Suite 600
 500 Tracy Way                          Pensacola, FL 32502-5996
 Charleston, WV 25311                   Tel.: 850-435-7068
 Tel.: 304-345-5667                     Fax: 850-436-6068
 Fax: 304-345-1519                      pmougey@levinlaw.com
 jcpeterson@hpcbd.com                   trafferty@levinlaw.com
 rehill@hpcbd.com                       alamb@levinlaw.com
 HGDeitzler@hpcbd.com                   ppoerschke@levinlaw.com
 aaron@hpcbd.com                        ldunning@levinlaw.com
 sandra@hpcbd.com                       jgaddy@levinlaw.com
 doug@hpcbd.com



                                      154
         Case 1:19-cv-09359 Document 1 Filed 10/09/19 Page 158 of 158



Paul T. Farrell, Jr.                         Michael J. Fuller, Jr.
GREENE, KETCHUM, FARRELL,                    Amy J. Quezon
       BAILEY & TWEEL, LLP                   MCHUGH FULLER LAW GROUP, PLLC
419 - 11th Street (25701)/ P.O. Box 2389     97 Elias Whiddon Rd.
Huntington, West Virginia 25724-2389         Hattiesburg, MS 39402
Phone: 800.479.0053 or 304.525.9115          Tel.: 601-261-2220
Fax:    304.529.3284                         Fax: 601-261-2481
paul@greeneketchum.com                       mike@mchughfuller.com
                                             amy@mchughfuller.com




                                           155
